EXHIBIT 10.6
EXECUTION COPY
KELLY SERVICES, INC.
THE FOREIGN SUBSIDIARY BORROWERS
 
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 31, 2011
 
JPMORGAN CHASE BANK, N.A., AS AGENT
AND
THE LENDERS PARTY HERETO
 
J.P. MORGAN SECURITIES LLC,
AS LEAD ARRANGER AND SOLE BOOK RUNNER
U.S. BANK, N.A.,
AS SYNDICATION AGENT
PNC BANK, N.A.,
AS DOCUMENTATION AGENT

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I. DEFINITIONS     1   ARTICLE II.
THE CREDITS     24    
2.1
   
Commitments
    24    
2.2
   
Repayment of Loans; Evidence of Debt; Types of Advances
    27    
2.3
   
Procedures for Borrowing
    28    
2.4
   
Termination or Reduction of Commitments; Increase of Commitments
    29    
2.5
   
Determination of Dollar Amounts
    31    
2.6
   
Facility and Agent Fees
    32    
2.7
   
Optional and Mandatory Principal Payments on All Loans
    32    
2.8
   
Conversion and Continuation of Outstanding Advances
    33    
2.9
   
Interest Rates, Interest Payment Dates; Interest and Fee Basis
    33    
2.10
   
Rates Applicable After Default
    34    
2.11
   
Pro Rata Payment, Method of Payment
    34    
2.12
   
Telephonic Notices
    35    
2.13
   
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
    35    
2.14
   
Lending Installations
    35    
2.15
   
Non-Receipt of Funds by the Agent
    35    
2.16
   
Swing Line Loans
    36    
2.17
   
Defaulting Lenders
    37    
2.18
   
Advances to be made in Euro
    39    
2.19
   
Facility LCs
    39    
2.20
   
Borrowing Base Adjustments
    42    
2.21
   
Collateral Security; Further Assurances
    42   ARTICLE III. CHANGE IN CIRCUMSTANCES, TAXES     44    
3.1
   
Yield Protection
    44    
3.2
   
Changes in Capital Adequacy Regulations
    45    
3.3
   
Availability of Types of Advances
    45    
3.4
   
Funding Indemnification
    45    
3.5
   
Lender Statements; Survival of Indemnity
    46    
3.6
   
Taxes
    46    
3.7
   
Substitution of Lender
    49   ARTICLE IV. CONDITIONS PRECEDENT     49    
4.1
   
Closing Conditions
    49    
4.2
   
Each Advance
    51   ARTICLE V. REPRESENTATIONS AND WARRANTIES     51    
5.1
   
Corporate Existence and Standing
    51    
5.2
   
Authorization and Validity
    51    
5.3
   
No Conflict; Government Consent
    51    
5.4
   
Financial Statements
    52    
5.5
   
Material Adverse Change
    52    
5.6
   
Taxes
    52    
5.7
   
Litigation and Contingent Obligations
    52    
5.8
   
Subsidiaries
    52    
5.9
   
ERISA
    52  

 

i 



--------------------------------------------------------------------------------



 



                              Page    
5.10
   
Accuracy of Information
    53    
5.11
   
Regulations T, U and X
    53    
5.12
   
Compliance With Laws
    53    
5.13
   
Plan Assets; Prohibited Transactions
    53    
5.14
   
Environmental Matters
    53    
5.15
   
Investment Company Act
    53    
5.16
   
Foreign Subsidiary Borrowers
    53    
5.17
   
Ownership of Properties
    54    
5.18
   
Reportable Transaction
    54    
5.19
   
Borrowing Base
    54   ARTICLE VI. COVENANTS     54    
6.1
   
Financial Reporting
    54    
6.2
   
Use of Proceeds
    55    
6.3
   
Notice of Default
    55    
6.4
   
Conduct of Business
    55    
6.5
   
Taxes
    56    
6.6
   
Insurance
    56    
6.7
   
Compliance with Laws
    56    
6.8
   
Maintenance of Properties
    56    
6.9
   
Inspection
    56    
6.10
   
Merger
    56    
6.11
   
Sale of Assets
    56    
6.12
   
Indebtedness
    57    
6.13
   
Liens
    58    
6.14
   
Affiliates
    59    
6.15
   
Financial Contracts
    59    
6.16
   
Restricted Payments
    59    
6.17
   
Investments and Acquisitions
    59    
6.18
   
Additional Covenants
    60    
6.19
   
Financial Covenants
    61   ARTICLE VII. DEFAULTS     61   ARTICLE VIII. ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES     63    
8.1
   
Acceleration; Facility LC Collateral Account
    63    
8.2
   
Amendments
    64    
8.3
   
Preservation of Rights
    66   ARTICLE IX. GUARANTEE     66    
9.1
   
Guaranty
    66    
9.2
   
Guaranty of Payment
    66    
9.3
   
No Discharge or Diminishment of Guaranty
    66    
9.4
   
Defenses Waived
    67    
9.5
   
Rights of Subrogation
    67    
9.6
   
Reinstatement; Stay of Acceleration
    68    
9.7
   
Information
    68    
9.8
   
Termination
    68    
9.9
   
Taxes
    68    
9.10
   
Maximum Liability
    68    
9.11
   
Contribution
    69    
9.12
   
Liability Cumulative
    69  

 

ii 



--------------------------------------------------------------------------------



 



                              Page   ARTICLE X. GENERAL PROVISIONS     69    
10.1
   
Survival of Representations
    69    
10.2
   
Governmental Regulation
    69    
10.3
   
Taxes
    69    
10.4
   
Headings
    70    
10.5
   
Entire Agreement
    70    
10.6
   
Several Obligations; Benefits of this Agreement
    70    
10.7
   
Expenses; Indemnification
    70    
10.8
   
Numbers of Documents
    71    
10.9
   
Accounting
    71    
10.10
   
Severability of Provisions
    71    
10.11
   
Nonliability of Lenders
    71    
10.12
   
Confidentiality
    71    
10.13
   
Nonreliance
    72    
10.14
   
Effective Date of this Agreement
    72   ARTICLE XI. THE AGENT     73    
11.1
   
Appointment; Nature of Relationship
    73    
11.2
   
Powers
    73    
11.3
   
General Immunity
    74    
11.4
   
No Responsibility for Loans, Recitals, etc.
    74    
11.5
   
Action on Instructions of Lenders
    74    
11.6
   
Employment of Agents and Counsel
    74    
11.7
   
Reliance on Documents; Counsel
    74    
11.8
   
Agent’s Reimbursement and Indemnification
    75    
11.9
   
Notice of Default
    75    
11.10
   
Rights as a Lender
    75    
11.11
   
Lender Credit Decision
    75    
11.12
   
Successor Agent
    75    
11.13
   
Delegation to Affiliates
    76    
11.14
   
Arranger, Syndication Agents and Documentation Agents
    76    
11.15
   
Execution of Collateral Documents
    76    
11.16
   
Collateral Releases
    76    
11.17
   
Collateral; Reports
    77   ARTICLE XII. SETOFF; ADJUSTMENTS AMONG LENDERS     78    
12.1
   
Setoff
    78    
12.2
   
Ratable Payments
    78   ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS     78
   
13.1
   
Successors and Assigns
    78    
13.2
   
Participations
    78    
13.3
   
Assignments
    79    
13.4
   
Dissemination of Information
    80    
13.5
   
Tax Treatment
    80   ARTICLE XIV. NOTICES     80    
14.1
   
Notices
    80    
14.2
   
Change of Address
    80  

 

iii 



--------------------------------------------------------------------------------



 



                              Page   ARTICLE XV. COUNTERPARTS     81  
ARTICLE XVI. CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL,
JUDGMENT CURRENCY
    81    
16.1
   
CHOICE OF LAW
    81    
16.2
   
WAIVER OF JURY TRIAL
    81    
16.3
   
Submission To Jurisdiction; Waivers
    81    
16.4
   
Acknowledgments
    82    
16.5
   
Power of Attorney
    82    
16.6
   
Judgment
    82    
16.7
   
USA PATRIOT Act
    82  

      EXHIBITS    
EXHIBIT A — PRICING SCHEDULE
   
EXHIBIT B — JOINDER AGREEMENT
   
EXHIBIT C — REVOLVING CREDIT NOTE
   
EXHIBIT D — NOTICE OF DRAWDOWN
   
EXHIBIT E — OPINION OF COUNSEL
   
EXHIBIT F — COMPLIANCE CERTIFICATE
   
EXHIBIT G — ASSIGNMENT AGREEMENT
   
EXHIBIT H — ALTERNATE CURRENCY ADDENDUM
   
EXHIBIT I — BORROWING BASE CERTIFICATE
   

      SCHEDULES    
SCHEDULE 1.1(a)
  COMMITMENTS
SCHEDULE 1.1(b)
  EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(c)
  FOREIGN SUBSIDIARY BORROWERS
SCHEDULE 1.1(d)
  INACTIVE SUBSIDIARIES
SCHEDULE 2.16
  SWING LINE LOAN NOTICE
SCHEDULE 5.7
  LITIGATION
SCHEDULE 5.8
  SUBSIDIARIES
SCHEDULE 6.12
  EXISTING INDEBTEDNESS
SCHEDULE 6.13
  EXISTING LIENS
SCHEDULE 6.17
  EXISTING INVESTMENTS

 

iv 



--------------------------------------------------------------------------------



 



THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
March 31, 2011, among KELLY SERVICES, INC., a Delaware corporation (the
“Company”), the FOREIGN SUBSIDIARY BORROWERS (as hereinafter defined) from time
to time parties hereto (together with the Company, the “Borrowers”), the
SUBSIDIARY GUARANTORS (as hereinafter defined) from time to time parties hereto,
the lenders from time to time parties hereto (together with any Transferees, the
“Lenders”), and JPMORGAN CHASE BANK, N.A., a national banking association with
its main office in Chicago, Illinois, as administrative agent for the Lenders
(in such capacity, the “Agent”).
WHEREAS, the Borrowers, the lenders party thereto and the Agent entered into
that certain Credit Agreement dated as of September 28, 2009, as amended (the
“Original Credit Agreement”);
WHEREAS, the Borrowers, the Lenders and the Agent wish to amend the Original
Credit Agreement in its entirety as set forth herein; and
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree, subject to the fulfillment of the
conditions precedent set forth in Section 4.1, that the Original Credit
Agreement is hereby amended and restated in its entirety as follows:
ARTICLE I.
DEFINITIONS
Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership, limited liability company
or other business entity, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.
“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Article VI of
this Agreement, or related definitions herein, but contains one or more
percentages, amounts or formulas that is more restrictive than those set forth
herein or more beneficial to the lender under any agreement with respect to any
Indebtedness of the Company or such Subsidiary or any agreement for the
refinancing or extension of all or a portion of the Indebtedness thereunder (and
such covenant or similar restriction shall be deemed an Additional Covenant only
to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in Article VI of this
Agreement, or related definitions herein.
“Adjusted LIBO Rate” means, with respect to any calculation of the Alternate
Base Rate, the quotient of (i) the Eurocurrency Reference Rate for deposits in
Dollars divided by (ii) one minus the Reserve Requirement (expressed as a
decimal).

 

 



--------------------------------------------------------------------------------



 



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance, an Alternate Currency Advance or a
Swing Line Loan.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agent” means JPMorgan Chase Bank, N.A. in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article XI.
“Aggregate Alternate Currency Commitments” means, at any time, the aggregate of
the Alternate Currency Commitments of the Lenders.
“Aggregate Available Revolving Credit Commitments” means as at any date of
determination with respect to all Lenders, an amount equal to the Available
Revolving Credit Commitments of all Lenders on such date.
“Aggregate Commitments” shall mean the aggregate amount of the Commitments of
all Lenders.
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Aggregate Outstanding Revolving Credit Exposure” means as at any date of
determination with respect to any Lender, the sum of (i) the U.S. Dollar
Equivalent on such date of the aggregate unpaid principal amount of such
Lender’s Revolving Credit Loans on such date, plus (ii) the U.S. Dollar
Equivalent on such date of the amount of such Lender’s Pro Rata Share of the LC
Obligations on such date, plus (iii) the U.S. Dollar Equivalent on such date of
the amount of such Lender’s Pro Rata Share of the aggregate unpaid principal
amount of Swing Line Loans on such date.
“Aggregate Outstanding Senior Indebtedness” means as at any date of
determination, the sum of (i) the Aggregate Outstanding Credit Exposure on such
date, plus (ii) the U.S. Dollar Equivalent on such date of the aggregate
outstanding amount of any Receivables Transaction Attributed Indebtedness on
such date, plus (iii) the maximum face amount of letters of credit issued by any
Lender (other than any Facility LC), together with any outstanding reimbursement
obligations related thereto, plus (iv) the aggregate amount of Net
Mark-to-Market Exposure in excess of $10,000,000, plus, (v) the aggregate amount
of any outstanding overdrafts.
“Aggregate Revolving Credit Commitments” means the aggregate amount, stated in
U.S. Dollars, of the Revolving Credit Commitments of all Lenders.
“Agreement” means this loan agreement, as it may be amended or modified and in
effect from time to time.

 

2



--------------------------------------------------------------------------------



 



“Agreement Accounting Principles” means generally accepted accounting principles
as in effect on the Effective Date in the United States, applied in a manner
consistent with the audited consolidated financial statements of the Company and
its Subsidiaries for the fiscal year ending January 2, 2011; provided, however,
that, if any changes in generally accepted accounting principles are required
and adopted by the Company or its Subsidiaries with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any financial covenants, tests, restrictions or
standards herein or in the related definitions or terms used therein
(“Accounting Changes”), the Agent, at the Company’s request, will enter into
negotiations, in good faith, in order to amend such provisions in a credit-
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Company’s and its Subsidiaries’ financial
condition and results shall be the same in all material respects after such
changes as if such changes had not been made; provided that any such amendments
shall be reasonably satisfactory to the Required Lenders. In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment. After the occurrence of any accounting change but
until such time as such amendment has been entered into, all financial
statements and other financial reports required to be delivered under this
Agreement shall be prepared and delivered in accordance with Agreement
Accounting Principles.
“Agreement Currency” is defined in Section 16.6.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.
“Alternate Currency” means any currency which the Company requests the Agent to
include as an Alternate Currency hereunder and which is acceptable to
one-hundred percent (100%) of the applicable Alternate Currency Lenders for such
Alternate Currency Facility; and with respect to which an Alternate Currency
Addendum has been executed among the Company, any Foreign Subsidiary Borrower
party thereto, one or more Alternate Currency Lenders and the Agent in
connection therewith.
“Alternate Currency Addendum” means a schedule and addendum entered into among
the Company, any Foreign Subsidiary Borrower party thereto, one or more
Alternate Currency Lenders and the Agent, in form and substance satisfactory to
the Agent, the Company, any Foreign Subsidiary Borrower party thereto, and such
Alternate Currency Lenders party thereto but in substantially the form of
Exhibit H hereto.
“Alternate Currency Advance” means a borrowing hereunder (or a continuation
thereof) consisting of the several Alternate Currency Loans made in the same
Alternate Currency on the same Borrowing Date (or the date of continuation) by
the Alternate Currency Lenders for the same Interest Period.

 

3



--------------------------------------------------------------------------------



 



“Alternate Currency Commitment” means, for each Alternate Currency Lender for
each Alternate Currency, the obligation of such Alternate Currency Lender to
make Alternate Currency Loans not exceeding the U.S. Dollar Equivalent set forth
in the applicable Alternate Currency Addendum, as such amount may be modified
from time to time pursuant to the terms of this Agreement and the applicable
Alternate Currency Addendum. The Alternate Currency Commitment of each Alternate
Currency Lender for each Alternate Currency Facility is set forth on
Schedule 1.1(a), as amended, modified, substituted or replaced from time to
time.
“Alternate Currency Facility” means each credit facility established pursuant to
Sections 2.1(b) and (d).
“Alternate Currency Lender” means any Lender (including any Applicable Lending
Installation) party to an Alternate Currency Addendum.
“Alternate Currency Loan” means any Loan denominated in an Alternate Currency
made by an Alternate Currency Lender to a Borrower pursuant to this Agreement
and the applicable Alternate Currency Addendum (being, for the avoidance of
doubt, such Lender’s portion of an Alternate Currency Advance).
“Alternate Currency Share” means, with respect to any Alternate Currency Lender
for any particular Alternate Currency, the percentage obtained by dividing
(a) such Alternate Currency Lender’s Alternate Currency Commitment at such time
as set forth in the applicable Alternate Currency Addendum by (b) the aggregate
of the Alternate Currency Commitments at such time of all Alternate Currency
Lenders with respect to such Alternate Currency as set forth in the applicable
Alternate Currency Addendum.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.
“Applicable Lending Installation” shall mean, with respect to any Lender, any
office(s), agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of such
Lender selected by such Lender and notified to the Company and the Agent by such
Lender from time to time and, with respect to the Agent, any office(s),
agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of the Agent selected
by the Agent and notified to the Company from time to time.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
facility fee or the LC Fee, as the case may be, the percentage rate per annum
which is applicable at such time as set forth in the Pricing Schedule.
“Arranger” means J.P. Morgan Securities LLC, a Delaware limited liability
company and its successors.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment” is defined in Section 13.3(a).
“Associated Costs Rate” means, in relation to each Advance, the percentage rate
from time to time determined by the Agent (in its sole discretion) as reflecting
the cost, loss or difference in return which would be suffered or incurred by
the Agent (and/or such Lender or Lenders as it may from time to time determine)
(if the Agent or such Lender or Lenders funded such Advance) as a result of:

 

4



--------------------------------------------------------------------------------



 



(a) funding (at LIBOR and on a match funded basis) any special deposit or cash
ratio deposit required to be placed with the Bank of England (or any other
authority which replaces all or any of its functions); and/or
(b) any charge imposed by the Financial Services Authority (or any other
authority which replaces all or any of its functions),
in respect of Eligible Liabilities (assuming these to be in excess of any stated
minimum) which relate to funding such Advance.
“Australian Dollars” and “AUS$” means the lawful currency of the Commonwealth of
Australia.
“Authorized Officer” means, with respect to any Borrower, any of the chief
executive officer, the chief financial officer, the treasurer or the controller
of such Borrower or any person designated by any of the foregoing in writing to
the Agent from time to time to act on behalf of such Borrower, in each case,
acting singly.
“Available Alternate Currency Commitment” means at any date of determination
with respect to any Alternate Currency Lender under any Alternate Currency
Facility as set forth in the applicable Alternate Currency Addendum, the excess,
if any, of (a) the U.S. Dollar Equivalent of such Alternate Currency Lender’s
Commitment under such Alternate Currency Facility in effect on such date over
(b) the U.S. Dollar Equivalent of the aggregate principal amount of Alternate
Currency Loans outstanding owing to such Alternate Currency Lender under such
Alternate Currency Facility on such date.
“Available Revolving Credit Commitment” means as at any date of determination
with respect to any Lender, an amount equal to the excess, if any, of (a) the
amount of such Lender’s Revolving Credit Commitment in effect on such date over
(b) the Aggregate Outstanding Revolving Credit Exposure of such Lender on such
date.
“Banking Services” shall mean all treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services and international treasury management services), commercial credit
cards and stored value cards, provided to any of the Company or any of its
Subsidiaries by any Lender or any Lender’s Affiliates.
“Banking Services Obligations” shall mean any and all obligations of any of the
Company or any of its Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Borrowing Base” means, at any time, an amount equal to 80% of Eligible
Receivables at such time.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by an Authorized Officer of the Company, in substantially
the form of Exhibit I or another form which is acceptable to the Agent in its
sole discretion.
“Borrowing Base Period” means the period commencing two Business Days after
delivery of the financial statements required by Sections 6.1(a) or (b) showing
that Total Indebtedness to EBITDA Ratio has been greater than or equal to 3.0 to
1.0 for two (2) consecutive full fiscal quarters and continuing until the date
two Business Days after delivery of the financial statements required by
Sections 6.1(a) or (b) showing that Total Indebtedness to EBITDA Ratio has been
less than 3.0 to 1.0 for two (2) consecutive full fiscal quarters.

 

5



--------------------------------------------------------------------------------



 



“Borrowers” is defined in the preamble hereto.
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3, 2.8 or 2.16 as a date on which a Borrower requests the Lenders to
make or continue Loans or issue Facility LCs hereunder.
“Borrowing Notice” is defined in Section 2.3(b).
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and other
Eligible Currencies are carried on in the London interbank market (and, if the
Advances which are the subject of such borrowing, payment or rate selection are
denominated in Euro, a day upon which such clearing system as is reasonably
determined by the Agent to be suitable for clearing or settlement of the Euro is
open for business), (ii) with respect to any borrowing of any Swing Line Loan
denominated in any currency other than Dollars, any day on which banks in London
are open for general banking business, including dealings in foreign currency
and exchange, and (iii) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in Chicago for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
“Canadian Dollars” or “CDN$” means the lawful currency of the Dominion of
Canada.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, (v) repurchase agreements
and reverse repurchase agreements with respect to securities described in clause
(i) above entered into with a bank meeting the criteria described in clause
(iv) above, (vi) any money market funds that (A) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(B) are rated AAA by S&P and Aaa by Moody’s and (C) have portfolio assets of at
least $5,000,000,000, (vii) corporate debt securities which satisfy one of the
following (A) minimum bond rating of AA or MIG, (B) be insured by a bond
insurance company meeting the minimum credit rating above (i.e. AMBAC), or
(C) carry a letter of credit from a bank meeting the credit criteria described
above, and (viii) other investments of the types described in clauses
(i) through (vii) above but which do not otherwise satisfy one or more of the
standards or criteria described above for such type of investments not exceeding
at any time an aggregate amount of $1,000,000; provided in each case that the
same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

 

6



--------------------------------------------------------------------------------



 



“Change in Control” means, subject to the exceptions contained in the next
sentence, any Person or group of Persons (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) shall after the
Effective Date either (a) acquire beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) in excess of 50% of the outstanding shares of voting stock
of the Company or (b) obtain the power (whether or not exercised) to elect a
majority of the Company’s directors. A Change in Control shall not include any
acquisition of beneficial ownership (as defined above) or the power to elect a
majority of the Company’s directors by any Person who is or group of Persons (as
defined above) which include members of the Kelly Family or are acting for the
benefit of members of the Kelly Family, nor shall Change in Control include any
change in legal title to, or the trustee of, the Kelly Trust the shifting
admission within or to or withdrawal from the Kelly Trust of any beneficiaries.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” shall mean all assets of the Company and each of its Subsidiaries
in which a Lien is required to be granted to secure the Secured Obligations. As
provided in the Collateral Documents, the Collateral shall not include the
Qualified Receivables Transaction Assets.
“Collateral Agent” means JPMCB in its capacity as collateral agent under the
Collateral Documents.
“Collateral Documents” means, collectively, the Intercreditor Agreement, the
Security Agreements, and all other agreements or documents granting or
perfecting a Lien in favor of the Collateral Agent for the benefit of the
Secured Parties under the Intercreditor Agreement or otherwise providing support
for the Secured Obligations at any time, as any of the foregoing may be amended
or modified from time to time.
“Collateral Shortfall Amount” is defined in Section 8.1.
“Commitment” means, with respect to each Lender, the aggregate amount of such
Lender’s Revolving Credit Commitment and, as applicable, such Lender’s Alternate
Currency Commitments.
“Company” is defined in the preamble hereto.
“Computation Date” is defined in Section 2.5.
“Condemnation” is defined in Section 7.8.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder.

 

7



--------------------------------------------------------------------------------



 



“Debt Instrument” is defined in Section 6.18.
“Default” means an event described in Article VII.
“Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Facility LCs or
Swing Line Loans within three Business Days of the date required to be funded by
it hereunder, unless such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrower, the Agent, the LC Issuer, the
Swing Line Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent to funding its obligations under this Agreement
(specifically identified and including the particular Default, if any) cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Facility LCs
and Swing Line Loans, (d) otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
“Designated Financial Officer” means, with respect to any Borrower, its chief
financial officer, treasurer or controller.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated at the
Exchange Rate, on or as of the most recent Computation Date provided for in
Section 2.5.
“Dollars”, “U.S. Dollars” and “$” means dollars in lawful currency of the United
States of America.
“Domestic Subsidiary” means each present and future Subsidiary of the Company
which is not a Foreign Subsidiary.
“EBITDA” means, for any period, the sum of (a) the consolidated net income (or
loss) of the Company and its Subsidiaries for such period determined in
conformity with Agreement Accounting Principles, plus (b) to the extent deducted
in determining such net income, income taxes, Interest Expense, depreciation and
amortization, minus (c) to the extent included in determining such net income,
each of the following, without duplication: (i) the income of any Person (x) in
which any Person other than the Company or any of its Subsidiaries has a joint
interest or a partnership interest or other ownership interest and (y) the
Company or any of its Subsidiaries does not control the Board of Directors or
other governing body of such Person or does not otherwise control the

 

8



--------------------------------------------------------------------------------



 



declaration of a dividend or other distribution, except to the extent of the
amount of dividends or other distributions actually paid to the Company or any
of its Subsidiaries by such Person during such period, (ii) the income of any
Person accrued prior to the date it becomes a Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Subsidiaries or that
Person’s assets are acquired by the Company or any of its Subsidiaries,
(iii) gains or losses from the sale, exchange, transfer or other disposition of
property or assets not in the ordinary course of business of the Company and its
Subsidiaries, and related tax effects in accordance with Agreement Accounting
Principles, (iv) any other extraordinary or non-recurring gains or other income
not from the continuing operations of the Company or its Subsidiaries, and
related tax effects in accordance with Agreement Accounting Principles and
(v) the income of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary and such income exceeds
$500,000 in any fiscal year for such Subsidiary, plus (d) any extraordinary or
non-recurring non-cash losses not from the continuing operations of the Company
and its Subsidiaries, and related tax effects, in accordance with Agreement
Accounting Principles, plus (e) (i) an amount not to exceed $7,200,000 in
aggregate amount for cash restructuring charges taken by the Company in the
fiscal year ending January 2, 2011, plus (ii) an amount not to exceed $5,000,000
in aggregate amount relating to future cash restructuring charges taken by the
Company at any time during the term of this Agreement, which add-backs shall be
taken by the Company in the quarter in which any such charges were taken and
shall continue for any calculation thereafter which includes such quarter.
“Economic and Monetary Union” or “EMU” shall mean the Economic and Monetary
Union of the European Union.
“Effective Date” means the later of (a) date on which the conditions precedent
set forth in Section 4.1 are satisfied and (b) March 31, 2011.
“Eligible Receivables” means, as of any date, those accounts receivable of the
Company and its Subsidiaries which are subject to the first-priority perfected
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties or which are owned by a Securitization Entity, provided that the
Collateral Agent for the benefit of the Secured Parties has a first-priority
perfected security interest in all Equity Interests of the such Securitization
Entity and such Securitization Entity is otherwise in compliance with the terms
of this Agreement, valued at the face amount thereof less, without duplication,
such reserves as may be established by the Company or on the books and records
of the Company and less such reserves as the Agent elects to establish in its
credit judgment, but shall not include any such account receivable (a) that is
not a bona fide existing obligation created by the sale and actual delivery of
inventory or the provision of services in the ordinary course of business,
(b) that is outstanding more than 63 days past due or is payable on terms
greater than 90 days, provided, that, accounts receivable with terms greater
than 90 days but less than or equal to 120 days may be included as “Eligible
Receivables” up to an aggregate amount of 5% of all Eligible Receivables,
(c) that is subject to any dispute, contra-account, defense, offset,
counterclaim, or Lien, or the inventory of which such account receivable
constitutes proceeds is subject to any such Lien, (d) which is owing by an
account debtor for which more than 50% of the accounts owing from such account
debtor and its Affiliates are ineligible, (e) which (i) does not arise from the
performance of services in the ordinary course of business, or (ii) is
contingent upon the Company’s or such Guarantor’s completion of any further
performance, (f) for which the services giving rise to such account have not
been performed by the Company or such Guarantor or if such account was invoiced
more than once, (g) which is owed by an account debtor which is not organized
under applicable law of the U.S. or any state of the U.S., (h) which is owed in
any currency other than U.S. Dollars, (i) which is owed by the government of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C.

 

9



--------------------------------------------------------------------------------



 



§ 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Agent in such account have been complied with to the
Agent’s satisfaction, provided, that, accounts receivable of the type described
in this clause (i) may be included as “Eligible Receivables” up to an aggregate
amount of 5% of all Eligible Receivables, (j) which is owed by any Affiliate,
employee, officer, director, agent or stockholder of the Company or any of its
Subsidiaries, (k) which is owed by an account debtor or any Affiliate of such
account debtor (in each case, other than a Lender) to which the Company or any
Guarantor is indebted, but only to the extent of such indebtedness and to the
extent such indebtedness is due and payable or is subject to any security,
deposit, progress payment, retainage or other similar advance made by or for the
benefit of an Account Debtor, in each case to the extent thereof, (l) that has
failed to meet established or customary credit standards of the Company,
(m) with respect to which any representation or warranty contained in
Section 5.20 is incorrect at any time, (n) that is payable by any person that is
the subject of any proceeding seeking to adjudicate it a bankrupt or insolvent
or seeking liquidation, winding up, or reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency, or reorganization or relief or protection of debtors or
seeking the appointment of a receiver, trustee, custodian, or other similar
official for it or for any substantial part of its property, or that is not
generally paying its debts as they become due or has admitted in writing its
inability to pay its debts generally, or has made a general assignment for the
benefit of creditors, (o) that is subordinate or junior in right or priority of
payment to any other unsecured obligation or claim, (p) any receivables which
are deemed not eligible under the terms of any Qualified Receivables
Transaction, or (q) that for any other reason is at any time reasonably deemed
by the Agent to be ineligible.
“Eligible Currency” shall mean any currency that is freely transferable and
freely convertible into Dollars, which is available in the London Interbank
Market and in respect of which the U.S. Dollar Equivalent may be readily
calculated. If currency control or other exchange regulations are imposed in the
country in which such currency is issued with the result that different types of
such currency are introduced, such country’s currency is, in the determination
of the Agent, no longer readily available or freely traded or as to which, in
the determination of the Agent, a Dollar Equivalent is not readily calculable,
then the Agent shall promptly notify the Company, and such country’s currency
shall no longer be an Eligible Currency until such time as the Agent agrees to
reinstate such country’s currency as an Eligible Currency and promptly, but in
any event within five (5) Business Days of receipt of such notice from the
Agent, the Borrowers with respect to such Eligible Currency shall repay all
Loans in such affected currency or convert such Loans into Loans in Dollars or
an Eligible Currency, as applicable, subject to the other terms of this
Agreement.
“Eligible Liabilities” means eligible liabilities as defined under or pursuant
to the Bank of England Act 1998 or by the Bank of England (as may be
appropriate) for the time being.
“Environmental Laws” means, with respect to any Borrower or Guarantor, any and
all federal, state, local and foreign statutes, laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, decrees, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (a) the protection of the environment,
(b) the effect of the environment on human health, (c) emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof, in each case, applicable to such Borrower or
Guarantor or their respective Property.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

10



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of l974, as amended
from time to time, and any rule or regulation issued thereunder.
“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of EMU.
“Eurocurrency Advance” means an Advance which bears interest at the applicable
Eurocurrency Rate.
“Eurocurrency Loan” means a Loan which bears interest at the applicable
Eurocurrency Rate.
“Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the applicable British Bankers’ Association LIBOR
rate for deposits in the applicable Eligible Currency as reported by any
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
British Bankers’ Association LIBOR rate is available for any Eligible Currency
and with respect to all Eurocurrency Advances denominated in Pounds Sterling,
the applicable Eurocurrency Reference Rate for the relevant Interest Period
shall instead be the rate determined by the Agent to be the arithmetic average
of the rate reported to the Agent by each Reference Lender as the rate at which
such Reference Lender offers to place deposits in the applicable Eligible
Currency with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of such Reference Lender’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period. If any
Reference Lender fails to provide such quotation to the Agent, then the Agent
shall determine the Eurocurrency Reference Rate on the basis of the quotations
of the remaining Reference Lender(s). As of the Effective Date, such alternate
rate calculation set forth in the proviso of this definition shall be applicable
with respect to the following currencies: Norwegian Krona and Swedish Krona.
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, plus (ii) the Applicable Margin, plus (iii) with respect to Loans
denominated in Pounds Sterling, if applicable, the Associated Costs Rate.
“Exchange Rate” means the Agent’s spot rate of exchange in the interbank market
where its foreign currency exchange operations in respect of such non-U.S.
Dollar currency are then being conducted, at or about 10:00 A.M., local time, on
such date for the purchase of U.S. Dollars with such non-U.S. Dollar currency,
for delivery three Business Days later; provided, that if at the time of any
such determination, no such spot rate can reasonably be quoted, the Agent may
use any reasonable method as it deems applicable to determine such rate, and
such determination shall be conclusive absent manifest error.
“Excluded Taxes” means, with respect to the Agent, any Lender, any LC Issuer or
any other recipient of any payment to be made by or on account of any obligation
of a Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located; (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which a Borrower is
located; (c) in the case of a

 

11



--------------------------------------------------------------------------------



 



Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 3.6(b), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.6(a);
(d) any United States withholding Tax that is imposed on amounts payable to any
Lender that is a United States person as defined in Section 7701(a)(30) of the
Code that is attributable to such Lender’s failure to comply with
Section 3.6(b); and (e) Taxes imposed by FATCA as a result of a Lender’s failure
to comply with the provisions of Section 3.6(e).
“Existing Facility LC” means the letters of credit described on Schedule 1.1(b).
“Facility LC” is defined in Section 2.19(a).
“Facility LC Application” is defined in Section 2.19(c).
“Facility LC Collateral Account” is defined in Section 2.19(k).
“Facility Termination Date” means the earlier to occur of (a) March 31, 2016 or
(b) the date on which the Commitments are terminated pursuant to Article VIII.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions).
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.
“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any Rate Management Transaction.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day, in each case changing when and as the Alternate Base
Rate changes plus (ii) the Applicable Margin.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
“Foreign Currency” means any Foreign Syndicated Currency or Alternate Currency.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located and any other
Lender that is not a United States person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

12



--------------------------------------------------------------------------------



 



“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.
“Foreign Subsidiary Borrower” means each Wholly-Owned Subsidiary listed as a
Foreign Subsidiary Borrower in Schedule 1.1(c) as amended from time to time in
accordance with Section 8.2(b).
“Foreign Syndicated Currency” shall mean any currency which is an Eligible
Currency and which has been approved by the Lenders; provided, that, subject to
the terms of this Agreement (including without limitation Section 3.3), Pounds
Sterling, Euro, Canadian Dollars, Australian Dollars, Japanese Yen, Swiss
Francs, Danish Krona, Norwegian Krona, Swedish Krona and New Zealand Dollars
shall be deemed approved by the Lenders.
“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guaranteed Obligations” is defined in Section 9.1.
“Guarantor” means (a) with respect to the Obligations and Rate Management
Obligations owing by a Borrower, each Subsidiary Guarantor, and (b) with respect
to the Obligations and Rate Management Obligations owing by a Foreign Subsidiary
Borrower, the Company and its successors and assigns, and each Subsidiary
Guarantor.
“Guaranty” means the guarantee contained in Article IX, including any amendment,
modification, renewal or replacement of such guaranty agreement and any separate
guaranty, in form and substance satisfactory to the Agent delivered by any
Guarantor, as it may be amended or modified from time to time.
“Inactive Subsidiary” means a Subsidiary which has no assets and conducts no
business. Schedule 1.1(d) is a list of all Inactive Subsidiaries as of the
Effective Date.
“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable and/or
accrued expenses arising in the ordinary course of such Person’s business
payable in accordance with customary practices but including any amounts payable
with respect to earn-out provisions at such time as any such earn-out becomes
quantifiable), (c) obligations, whether or not assumed, secured by Liens on
property now or hereafter owned or acquired by such Person, (d) obligations
which are evidenced by notes, acceptances, or other instruments (other than
Financial Contracts), (e) Capitalized Lease Obligations, (f) all reimbursement
and similar obligations under outstanding letters of credit, bankers
acceptances, surety bonds or similar instruments in respect of drafts or other
claims which may be presented or have been presented and have not yet been paid,
(g) the aggregate outstanding amount of all Off Balance Sheet Liabilities, based
on the aggregate outstanding amounts sold, signed, discounted or otherwise
transferred or financed, whether or not shown as a liability on a consolidated
balance sheet of the Company and its Subsidiaries, including without limitation,
all Receivables Transaction Attributed Indebtedness, and (h) all Contingent
Liabilities of such Person with respect to or relating to Indebtedness of others
the same as those described in clauses (a) through (g) of this definition. For
purposes of this definition, there shall be excluded from “Indebtedness” all
standby letters of credit, bank guaranties, surety bonds and similar instruments
which are issued in connection with workers compensation obligations or other
statutory or governmental obligations up to an aggregate amount of $100,000,000.
All such other instruments shall be included in the calculation of
“Indebtedness”. For the avoidance of doubt, Operating Leases are not
Indebtedness.

 

13



--------------------------------------------------------------------------------



 



“Intercreditor Agreement” shall mean the Collateral Agency and Intercreditor
Agreement among the Secured Parties of the Borrowers and JPMCB, as Collateral
Agent, dated as of the date hereof, as amended or modified from time to time,
provided that such Intercreditor Agreement, and any amendments or modifications
thereto, shall be in form and substance acceptable to the Required Lenders and
the Agent.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) EBITDA to (b) Interest Expense, in each case calculated for the four
consecutive fiscal quarters then ending, on a consolidated basis for the Company
and its Subsidiaries in accordance with Agreement Accounting Principles.
“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
Agreement Accounting Principles during such period. As used in this definition,
the term “interest” shall include, without limitation, all interest, fees and
costs payable with respect to the obligations under this Agreement, any discount
and/or other expenses or interest component in respect of sales of accounts
receivable and/or related contract rights and the interest portion of
Capitalized Lease payments during such period, all as determined in accordance
with Agreement Accounting Principles.
“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Rate
Loan, the last day of each Interest Period with respect to such Revolving Credit
Loan and, in the case of any Interest Period exceeding three months, those days
that occur during such Interest Period at intervals of three months after the
first day of such Interest Period, (b) with respect to any Alternate Currency
Loan, the date specified as the date on which interest is payable in the
applicable Alternate Currency Addendum and (c) in all other cases, the last
Business Day of each March, June, September and December occurring after the
date hereof, commencing with the first such Business Day occurring after the
date of this Agreement.
“Interest Period” means with respect to any Eurocurrency Loan:
(a) initially, the period commencing on the borrowing or continuation date, as
the case may be, with respect to such Loan and ending one, two, three, or six
months thereafter, as selected by the relevant Borrower in its notice of
borrowing or notice of continuation, as the case may be, given with respect
thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one, two, three or six months
thereafter, as selected by the relevant Borrower by irrevocable notice to the
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto, or, if not selected by such
Borrower, ending one month thereafter in accordance with Section 2.8;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i) if any Interest Period pertaining to a Loan would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

 

14



--------------------------------------------------------------------------------



 



(ii) any Interest Period applicable to a Loan that would otherwise extend
beyond, the Facility Termination Date, shall end on the Facility Termination
Date; and
(iii) no Interest Period may be elected that would end after the Facility
Termination Date; and
(iv) any Interest Period pertaining to a Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.
“Investment” of a Person means any loan, advance (other than commission, moving,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable and/or
accrued expenses arising in the ordinary course of business payable in
accordance with customary practices and loans to employees in the ordinary
course of business) or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person; any deposit accounts and certificates of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person (other than Financial Contracts).
“Japanese Yen” means the lawful currency of Japan.
“Joinder Agreement” means the Joinder Agreement to be entered into by each
Foreign Subsidiary Borrower subsequent to the date hereof pursuant to
Section 8.2(b), substantially in the form of Exhibit B hereto.
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association
(including its branches and affiliates).
“Judgment Currency” is defined in Section 16.6.
“Kelly Family” means Terence E. Adderley, his parents, his spouse, his children
and the legal descendants of each, together with the brothers and sisters of
William R. Kelly and their legal descendants.
“Kelly Trust” means, collectively, (i) the William R. Kelly Irrevocable Trust
dated July 14, 1972, (ii) the William R. Kelly Trust for Terence E. Adderley,
dated February 24, 1964, and (iii) the Terence E. Adderley Revocable Trust B,
dated October 9, 2001, in each case as the same have been or shall be amended
from time to time.
“LC Exposure” is defined in Section 2.17(c).
“LC Fee” is defined in Section 2.19(d).
“LC Issuer” means any Lender who agrees to be designated as an “LC Issuer”
hereunder and issue Facility LCs hereunder (or any Subsidiary or affiliate of
such Lender) upon request and approval of the Company and the Agent; provided,
that, no more than three Lenders may be designated as “LC Issuers” at any time.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

15



--------------------------------------------------------------------------------



 



“LC Payment Date” is defined in Section 2.19(e).
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and, to the extent permitted by
Section 13.3, assigns. Unless otherwise specified, the term “Lenders” includes
JPMCB in its capacity as Swing Line Lender.
“Lending Installation” means, with respect to a Lender or the Agent, any office,
branch, subsidiary or affiliate of such Lender or the Agent, as the case may be.
“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) Total Indebtedness at such date to (b) Total Capitalization at such date, in
each case calculated on a consolidated basis for the Company and its
Subsidiaries in accordance with Agreement Accounting Principles.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
fixed or floating charge, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement); provided that the filing of financing statements solely
with respect to, or other lien or claim solely on, any interest in Qualified
Receivables Transaction Assets shall not be considered a Lien.
“Loan” means, with respect to a Lender, such Lender’s Revolving Credit Loans or
Alternate Currency Loans, and, with respect to the Swing Line Lender, Swing Line
Loans.
“Loan Documents” means this Agreement, the Guaranties, the Facility LC
Applications, the Alternate Currency Addendums, the Collateral Documents, any
Notes issued pursuant to Section 2.2(c) and the other agreements, certificates
and other documents contemplated hereby or executed or delivered pursuant hereto
by any Borrower or any Guarantor at any time on or after the date of execution
of this Agreement with or in favor of the Agent or any Lender.
“Margin Stock” means margin stock as defined in Regulations G, T, U or X.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole, (ii) the ability of the Guarantor
to pay its Obligations under this Agreement, including the Guaranty, or
(iii) the validity or enforceability of this Agreement, including the Guaranty,
the Notes or the Alternate Currency Addendums.
“Material Indebtedness” is defined in Section 7.5.
“Material Plan” is defined in Section 7.10.
“Modify” and “Modification” are defined in Section 2.19(a).
“Moody’s” means Moody’s Investors Service, Inc.
“More Favorable Provision” is defined in Section 6.18.
“Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.

 

16



--------------------------------------------------------------------------------



 



“National Currency Unit” means the unit of currency (other than a Euro unit) of
each member state of the European Union that participates in the third stage of
Economic and Monetary Union.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions and other
Financial Contracts. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or Financial Contract were to be terminated as of that date), and
“unrealized profits” means the fair market value of the gain to such Person of
replacing such Rate Management Transaction or Financial Contract as of the date
of determination (assuming such Rate Management Transaction or Financial
Contract were to be terminated as of that date).
“Net Worth” means the consolidated shareholder’s equity of the Company and its
Subsidiaries, including minority interests, all on a consolidated basis in
accordance with Agreement Accounting Principles, provided that the amount of
foreign currency translation shall be excluded at all times.
“New Term Loans” is defined in Section 2.4(c).
“Non-Excluded Taxes” is defined in Section 3.6(a).
“Non-Paying Guarantor” is defined in Section 9.11.
“Notes” means the collective reference to the Revolving Credit Notes.
“Notice of Assignment” is defined in Section 13.3(b).
“Notice of Drawdown” means a notice substantially in the form attached hereto as
Exhibit D.
“ObligatedParty” is defined in Section 9.2.
“Obligations” of a Borrower means, the unpaid principal of and interest on the
Loans of such Borrower, all Reimbursement Obligations of such Borrower, all Rate
Management Obligations of such Borrower to any Lender and all other obligations
and liabilities of such Borrower under this Agreement and the other Loan
Documents (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the maturity of the Loans and interest accruing at the then applicable
rate provided in this Agreement or any other applicable Loan Document after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the other Loan Documents or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Agent or to the Lenders that are required to be
paid by such Borrower pursuant to the terms of this Agreement or any other Loan
Document). Obligations of the Guarantors shall include collectively the
Obligations of all of the Borrowers and the obligations of all of the Guarantors
under the Guaranty as provided in this Agreement.

 

17



--------------------------------------------------------------------------------



 



“Off Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person, but excluding from this clause (iv) Operating
Leases.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee.
“Original Dollar Amount” means, in relation to an Advance, the amount thereof
requested in the Notice of Drawdown relating thereto or, if such Advance is not
denominated in Dollars, the U.S. Dollar Equivalent of such amount, calculated as
at the date of such Notice of Drawdown.
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the U.S. Dollar Equivalent on such date of the aggregate unpaid principal
amount of Loans outstanding in respect of such Lender at such time, plus (ii) an
amount equal to its Pro Rata Share of the LC Obligations at such time, plus
(iii) an amount equal to its Pro Rata Share of the aggregate principal amount of
Swing Line Loans outstanding at such time.
“Participants” is defined in Section 13.2(a).
“Paying Guarantor” is defined in Section 9.11.
“Payment Date” means each February 28, May 30, August 30 and November 30
occurring after the Effective Date, commencing May 30, 2011.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” means an Acquisition by the Company or any Subsidiary in
a transaction that satisfies each of the following requirements:
(a) such Acquisition is not a hostile or contested acquisition;
(b) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct and no Default or
Unmatured Default exists or would be caused thereby; and
(c) the total consideration (whether in cash, by the incurrence or assumption of
any Indebtedness, by any deferred payments or by the payment or transfer of any
other consideration) paid or payable for all Acquisitions made during the term
of this Agreement shall not exceed $75,000,000 in the aggregate, provided, that,
in calculating the amount of consideration paid or payable with respect to any
Acquisition, the amount payable with respect to earn-out provisions or other
contingent obligations shall not be considered until such earn-out or other
contingent obligation becomes quantifiable.
“Person” means any natural person, corporation, firm, joint venture, limited
liability company, partnership, association, enterprise, company or other entity
or organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group has any obligation
to contribute to on or after the Effective Date.

 

18



--------------------------------------------------------------------------------



 



“Pounds Sterling” or “Pounds” shall mean the lawful currency of the United
Kingdom.
“Pricing Schedule” means the Schedule attached hereto as Exhibit A.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, for each Lender, the ratio of such Lender’s Commitment
(calculated using the U.S. Dollar Equivalent thereof) to the Aggregate
Commitments (calculated using the U.S. Dollar Equivalent thereof), provided,
that (a) with respect to Revolving Credit Loans, LC Obligations and Swing Line
Loans, Pro Rata Share means, for each Lender, the ratio such Lender’s Revolving
Credit Commitment bears to the Aggregate Revolving Credit Commitments, and
(b) with respect to Alternate Currency Loans for any Alternate Currency
Facility, Pro Rata Share means, for each Alternate Currency Lender for each
Alternate Currency Facility, the ratio such Alternate Currency Lender’s
Alternate Currency Commitment for such Alternate Currency Facility bears to the
aggregate Alternate Currency Commitments for such Alternate Currency Facility.
If at any time the Commitments have been terminated, the amount of any
Commitment for the purposes of this definition of “Pro Rata Share” only shall be
deemed equal to the amount of such Commitment immediately prior to its
termination.
“Purchasers” is defined in Section 13.3(a).
“Qualified Receivables Transaction” means any asset securitization transaction
(i) by a Securitization Entity, (ii) which is a sale or other transfer of an
interest in Qualified Receivables Transaction Assets to such Securitization
Entity, which Securitization Entity will in turn sell certain of those Qualified
Receivables Transaction Assets to a special purpose entity or a commercial paper
issuance vehicle or conduit on terms and in a manner acceptable to the Agent,
(iii) which is otherwise permitted by the terms of this Agreement and any other
agreement binding on the Borrower or any of its Subsidiaries, (iv) under which
100% of the Equity Interests of such Securitization Entity have been pledged on
a first priority basis to the Collateral Agent under the Collateral Documents,
and (v) which asset securitization transaction is otherwise in form and
substance reasonably acceptable to the Agent.
“Qualified Receivables Transaction Assets” means all Receivables and Related
Rights that are sold, purportedly sold, contributed, transferred, conveyed or
assigned by the Company or any Subsidiary of the Company to the Securitization
Entity (regardless of whether such transfer is characterized as a sale, a
secured loan or contribution). For the purposes hereof (i) “Receivables” means
accounts or notes receivable and (ii) “Related Rights” means (a) the rights but
not the obligations of, the Company or such Subsidiary under all related
security with respect to such Receivables, (b) all monies due or to become due
to the Company or such Subsidiary with respect to such Receivables, (c) all
books and records related to such Receivables, (d) all collections and other
proceeds and products of any of such Receivables, (e) and all right title and
interest (but not obligations) in and to the lockbox accounts, into which
collections or other proceeds with respect to such Receivables may deposited,
and any related investment property acquired with any such collections or other
proceeds.
“Quotation Date” means, in relation to any period for which an interest rate is
to be determined hereunder, the day on which quotations would ordinarily be
given by prime banks in the London Interbank Market for deposits in the currency
in relation to which such rate is to be determined for delivery on the first day
of that period, provided that, if, for any such period, quotations would
ordinarily be given on more than one date, the Quotation Date for that period
shall be the last of those dates.

 

19



--------------------------------------------------------------------------------



 



“Rate Management Obligations” means any and all obligations of the Company or
any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all Rate Management Transactions, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Rate Management
Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any of its
Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, in each case entered into to hedge a bona fide risk and not
for purposes of speculation.
“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.
“Reference Lenders” means JPMCB and Bank of America, N.A.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation G” means Regulation G of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

20



--------------------------------------------------------------------------------



 



“Replaced Lender” is defined in Section 3.7.
“Replacement Lender” is defined in Section 3.7.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
“Reports” is defined in Section 10.7.
“Request for a New Alternate Currency Facility” is defined in Section 2.1(d).
“Required Lenders” means (a) at any time prior to the termination of the
Commitments, Lenders holding not less than 51% of the U. S. Dollar Equivalent of
the Aggregate Commitments of all Lenders; and (b) at any time after the
termination of the Commitments, Lenders whose Outstanding Credit Exposure
aggregates at least 51% of the Aggregate Outstanding Credit Exposure of all
Lenders.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) under any regulations of the Board of Governors of the Federal
Reserve System or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in any Borrower or
any Subsidiary.
“Revolving Credit Advance” means a borrowing hereunder (or continuation thereof)
consisting of the several Revolving Credit Loans made on the same Borrowing Date
(or date of continuation) by the Lenders to the Company of the same type and, in
the case of Eurocurrency Loans, for the same Interest Period.
“Revolving Credit Commitment” means, as to any Lender at any time, its
obligation to make Revolving Credit Loans to, and participate in Swing Line
Loans and Facility LCs issued upon the application of, the Company in an
aggregate amount not to exceed at any time outstanding the U.S. Dollar amount
set forth opposite such Lender’s name in Schedule 1.1(a) under the heading
“Revolving Credit Commitments” or as otherwise established pursuant to
Section 13.3, as such amount may be reduced from time to time pursuant to
Sections 2.4, 13.3 and the other applicable provisions hereof, and “Revolving
Credit Commitments” means the aggregate of all the Lenders’ Revolving Credit
Commitments.
“Revolving Credit Loans” means, with respect to a Lender, such Lender’s loans
made pursuant to Section 2.1(a).
“Revolving Credit Note” is defined in Section 2.2(c).

 

21



--------------------------------------------------------------------------------



 



“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc.
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Obligations” means, collectively, all (i) Obligations, (ii) Banking
Services Obligations, and (iii) other indebtedness and obligations defined as
“Secured Obligations” in the Intercreditor Agreement.
“Secured Parties” means the Collateral Agent, the Agent, the Lenders and the
other holders of the Secured Obligations.
“Securitization Entity” means a wholly-owned Subsidiary of the Company that
engages in no activities other than Qualified Receivables Transactions and any
necessary related activities and owns no assets other than as required for
Qualified Receivables Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Qualified Receivables
Transaction.
“Security Agreements” means each security agreement, pledge agreement, pledge
and security agreement and similar agreement and any other agreement from the
Company or any Subsidiary Guarantor granting a Lien on any of its personal
property (including without limitation any Equity Interests owned by the Company
or such Subsidiary Guarantor), each in form and substance acceptable to the
Agent and as amended or modified from time to time, entered into by the Company
or any Subsidiary Guarantor at any time for the benefit of the Collateral Agent
and the Secured Parties pursuant to this Agreement or the Intercreditor
Agreement.
“Single Employer Plan” means a Plan which is maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.
“Subsidiary Guarantor” means each present and future Domestic Subsidiary and
their respective successors and assigns; provided that (i) no Inactive
Subsidiary shall be required to be a Subsidiary Guarantor, but shall be required
to have 100% of their Equity Interests pledged to the Collateral Agent under the
Collateral Documents, (ii) upon the closing of any Qualified Receivables
Transaction, (A) any Subsidiary Guarantor which will be a Securitization Entity
in connection with any Qualified Receivables Transaction such shall be released
from its obligations as a Subsidiary Guarantor and any lien on its assets under
any Collateral Document shall be released, and (B) no newly formed Subsidiary
which will be Securitization Entity in connection with any Qualified Receivables
Transaction shall be required to be a Subsidiary Guarantor so long as no assets
are transferred to such newly formed Subsidiary until simultaneously with the
closing of any Qualified Receivables Transaction; provided, that, each
Securitization Entity will be required to have 100% of their Equity Interests
pledged to the Collateral Agent under the Intercreditor Agreement, and
(iii) neither The Kelly Services, Inc. Foundation, a non-profit Michigan
corporation nor The Kelly Relief Fund, a Michigan non-profit corporation, shall
be required to be a Subsidiary Guarantor.

 

22



--------------------------------------------------------------------------------



 



“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (a) represents more than 15% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, or (b) is responsible for more than 15% of the consolidated net sales or
of the consolidated net income of the Company and its Subsidiaries as reflected
in the financial statements referred to in clause (a) above.
“Supplemental Reports” is defined in Section 11.17.
“Swing Line Exposure” is defined in Section 2.17(c).
“Swing Line Lender” means JPMCB or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.16.
“Syndicated Currency” means Dollars and any Foreign Syndicated Currency.
“Term Loan Agreement” means the Loan Agreement dated as of October 3, 2008 among
the Company, the lenders party thereto and JPMorgan Chase Bank, N.A., as agent
for such lenders, as amended, modified or restated from time to time in
accordance with the terms hereof.
“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on a consolidated basis as of such date in accordance with
Agreement Accounting Principles.
“Total Capitalization” means, as of any date, the sum of (a) the Net Worth at
such date plus (b) Total Indebtedness at such date.
“Total Indebtedness” means, as of any date, all Indebtedness of the Company and
its Subsidiaries on a consolidated basis as of such date.
“Total Indebtedness to EBITDA Ratio” means, as of the end of any fiscal quarter,
the ratio of (a) Total Indebtedness as of such date, to (b) EBITDA calculated
for the four consecutive fiscal quarters then ending, on a consolidated basis
for the Company and its Subsidiaries in accordance with Agreement Accounting
Principles.
“Transferee” is defined in Section 13.4.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

 

23



--------------------------------------------------------------------------------



 



“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of all benefit liabilities under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefit liabilities,
all determined as of the then most recent valuation date for such Plans using
FASB actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“U.S. Dollar Equivalent” or “Dollar Equivalent” means, on any date, with respect
to any amount denominated in U.S. Dollars, such amount denominated in U.S.
Dollars, and, with respect to an amount denominated in any currency other than
U.S. Dollars, the equivalent in U.S. Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent. In making any
determination of the U.S. Dollar Equivalent for purposes of calculating the
amount of Loans to be borrowed from the respective Lenders on any Borrowing Date
(including any continuation or conversion pursuant to Section 2.8), the Agent
shall use the relevant Exchange Rate in effect on the date on which the interest
rate for such Loans (including any continuation or conversion pursuant to
Section 2.8) is determined pursuant to the provisions of this Agreement and the
other Loan Documents.
“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary of which 98% or
more of the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (b) any partnership, limited liability company,
association, joint venture or similar business organization 98% or more of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.
“Yen Loan Agreement” means the Credit Facility Letter dated November 7, 2007
between the Company and the Yen Loan Lender, as amended, modified or restated
from time to time in accordance with the terms hereof.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II.
THE CREDITS
2.1 Commitments.
(a) From and including the Effective Date and prior to the Facility Termination
Date, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to (i) make or allow there to be continued and converted
Revolving Credit Loans denominated in any Syndicated Currency to the Company and
(ii) participate in Swing Line Loans and Facility LCs issued upon the request of
the Company, from time to time so long as after giving effect thereto (and to
any other Credit Extension to be advanced or continued and to any concurrent
repayment of Loans) (i) the U.S. Dollar Equivalent of the Aggregate Outstanding
Revolving Credit Exposure of such Lender is equal to or less than its Revolving
Credit Commitment, (ii) the U.S. Dollar Equivalent of the Aggregate Outstanding
Revolving Credit Exposure of all Lenders does not exceed the Aggregate Revolving
Credit Commitments and (iii) the U.S. Dollar Equivalent of the Aggregate
Outstanding Credit Exposure of all Lenders does not exceed the Aggregate
Commitments. Subject to the terms of this Agreement, the Company may borrow,
repay and reborrow Revolving Credit Loans at any time prior to the Facility
Termination Date. The Commitments to lend hereunder shall expire on the Facility
Termination Date (or such earlier date as may be required pursuant to the
provisions hereof). The LC Issuer will issue Facility LCs hereunder on the terms
and conditions set forth in Section 2.19.

 

24



--------------------------------------------------------------------------------



 



(b) Subject to the terms and conditions of this Agreement and the applicable
Alternate Currency Addendum, from and including the later of the date of this
Agreement and the date of execution of the applicable Alternate Currency
Addendum and prior to the Facility Termination Date (unless an earlier
termination date shall be specified in the applicable Alternate Currency
Addendum), the Agent and the applicable Alternate Currency Lenders severally
agree, on the terms and conditions set forth in this Agreement and in the
applicable Alternate Currency Addendum, to make or allow there to be continued
Alternate Currency Advances under such Alternate Currency Addendum to the
applicable Borrower party to such Alternate Currency Addendum from time to time
in the applicable Alternate Currency, in an amount not to exceed each such
Alternate Currency Lender’s applicable Alternate Currency Commitment; provided,
however, at no time shall (i) the U.S. Dollar Equivalent of the Aggregate
Alternate Currency Commitments exceed $20,000,000, (ii) the U.S. Dollar
Equivalent of the Alternate Currency Advances for any specific Alternate
Currency exceed the aggregate of the Alternate Currency Commitments for that
Alternate Currency, (iii) the U.S. Dollar Equivalent of the aggregate
outstanding principal amount of the Alternate Currency Loans under any Alternate
Currency Facility of any Lender exceed its Alternate Currency Commitment for
such Alternate Currency Facility, and (iv) the U.S. Dollar Equivalent of the
Aggregate Outstanding Credit Exposure of all Lenders exceed the Aggregate
Commitments. Each Alternate Currency Advance shall consist of Alternate Currency
Loans made by each applicable Alternate Currency Lender ratably in proportion to
such Alternate Currency Lender’s respective Alternate Currency Share. Subject to
the terms of this Agreement and the applicable Alternate Currency Addendum, the
Borrowers may borrow, repay and reborrow Alternate Currency Advances at any time
prior to the Facility Termination Date. On the Facility Termination Date, the
outstanding principal balance of the Alternate Currency Advances shall be paid
in full by the applicable Borrower and prior to the Facility Termination Date
prepayments of the Alternate Currency Advances shall be made by the applicable
Borrower if and to the extent required by this Agreement.
(c) If for any reason any applicable Alternate Currency Lender fails to make
payment to the Agent of any amount due under this Agreement and the applicable
Alternate Currency Addendum, the Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Alternate Currency Lender hereunder until the Agent receives such payment
from such Alternate Currency Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Alternate
Currency Lender fails to make payment to the Agent of any amount due under this
Agreement and the applicable Alternate Currency Addendum, such Alternate
Currency Lender shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the applicable Agent, without
recourse or warranty, an undivided interest in and participation in the
applicable Alternate Currency Advance in the amount such Alternate Currency
Lender was required to pay pursuant to this Agreement and the applicable
Alternate Currency Addendum, and such interest and such participation may be
recovered from such Alternate Currency Lender together with interest thereon at
the rate per annum equal to the Agent’s cost of funds for each day during the
period commencing on the date of demand by the Agent and ending on the date such
obligation is fully satisfied.
(d) The Company may, by written notice to the Agent request the establishment of
additional Alternate Currency Facilities in additional Alternate Currencies
(other than Syndicated Currencies) provided the U.S. Dollar Equivalent of the
aggregate amount of all of the Alternate Currency Commitments does not exceed
$20,000,000 (“Request for a New Alternate Currency Facility”). The Agent will
promptly forward to the Lenders any Request for a New Alternate Currency
Facility received from the Company; provided each Lender shall be deemed not to
have agreed to such request unless its written consent thereto has been received
by the Agent within ten

 

25



--------------------------------------------------------------------------------



 



(10) Business Days from the date of such notification by the Agent to such
Lender; provided, further that any written consent delivered after the passage
of such ten (10) Business Day period shall be effective with respect to such
Lender. In the event that at least one Lender consents to such Request for a New
Alternate Currency Facility, upon execution of the applicable Alternate Currency
Addendum and the other documents, instruments and agreements required pursuant
to this Agreement and such Alternate Currency Addendum, the new Alternate
Currency Facility shall be established. Upon the establishment of any Alternate
Currency Facility under this Section 2.1(d), the relevant Borrower may, at its
option and upon ten (10) Business Days prior written notice to the Agent,
activate the Alternate Currency Commitments established under such Alternate
Currency Facility, which notice shall specify the Alternate Currency Commitment
which is being activated, the amount of such activation stated in U.S. Dollars
and the requested date of activation. (Such activation notice may be provided to
the Agent at the time of the Request for a New Alternate Currency Facility in
the event the Borrower desires to activate the Alternate Currency Commitment
immediately upon establishment of the Alternate Currency Facility in which case
no waiting period shall be operative and only the advance notice period required
by Section 2.3(b)(ii) shall be required). Upon activation of such Alternate
Currency Commitment of any Alternate Currency Lender, (i) Alternate Currency
Loans may be made under such Alternate Currency Facility, (ii) the amount of
such Alternate Currency Lender’s Revolving Credit Commitment shall be
immediately reduced by the amount of such Lender’s new Alternate Currency
Commitment, (iii) the Aggregate Revolving Credit Commitments shall be
immediately reduced by the aggregate amount of such Alternate Currency
Commitments, and (iv) the Pro Rata Share of the Revolving Credit Commitment of
each Lender shall be recalculated by the Agent taking into effect the reduced
Revolving Credit Commitment of such Alternate Currency Lender. After activation
of any Alternate Currency Commitment, the Borrower may from time to time
thereafter deactivate such Alternate Currency Commitment upon ten (10) Business
Days prior written notice to the Agent, specifying the Alternate Currency
Commitment which is being deactivated, the amount of the Alternate Currency
Commitment being deactivated stated in U.S. Dollars and the requested date of
such deactivation. Upon deactivation of such Alternate Currency Commitment of
any Alternate Currency Lender, (i) the amount of such Alternate Currency
Lender’s Revolving Credit Commitment shall be immediately increased by the
amount of such Lender’s Alternate Currency Commitment deactivated, (ii) the
Aggregate Revolving Credit Commitments shall be immediately increased by the
aggregate amount of such Alternate Currency Commitments deactivated, and
(iii) the Pro Rata Share of the Revolving Credit Commitment of each Lender shall
be recalculated by the Agent taking into effect the increased Aggregate
Revolving Credit Commitments. The Agent shall, upon any activation or
deactivation under this Section 2.1(d), distribute a revised Schedule 1.1(a) to
all of the Lenders which shall indicate each Lender’s Revolving Credit
Commitment and, if any, Alternate Currency Commitments, together with such
Lender’s Pro Rata Share of the Aggregate Commitments and Aggregate Revolving
Credit Commitments, which new Schedule 1.1(a) shall automatically supersede any
prior Schedule 1.1(a). Alternate Currency Commitments may be reactivated and
deactivated from time to time pursuant to this Section 2.1(d).
(e) Except as otherwise required by applicable law, in no event shall the Agent
or Alternate Currency Lenders have the right to accelerate the Alternate
Currency Advances outstanding under any Alternate Currency Addendum or to
terminate their Alternate Currency Commitments (if any), except that such Agent
and Alternate Currency Lenders shall, in each case, have such rights upon an
acceleration of the Loans and a termination of the Commitments pursuant to
Section 8.1.

 

26



--------------------------------------------------------------------------------



 



(f) Immediately and automatically upon the occurrence of a Default under
Sections 7.6 or 7.7, (A) each Lender shall be deemed to have unconditionally and
irrevocably purchased from each Alternate Currency Lender, without recourse or
warranty, an undivided interest in and participation in each Alternate Currency
Loan ratably in accordance with such Lender’s Pro Rata Share of the Aggregate
Commitments, (B) immediately and automatically all Alternate Currency Loans
shall be converted to and redenominated in Dollars equal to the U. S. Dollar
Equivalent of each such Alternate Currency Loan determined as of the date of
such conversion, and (C) each Alternate Currency Lender shall be deemed to have
unconditionally and irrevocably purchased from each Lender, without recourse or
warranty, an undivided interest in and participation in each Revolving Credit
Loan and each LC Obligation ratably in accordance with such Lender’s Pro Rata
Share of the Aggregate Commitments. Each of the Lenders shall pay to the
applicable Alternate Currency Lender not later than two (2) Business Days
following a request for payment from such Lender, in Dollars, an amount equal to
the undivided interest in and participation in the Alternate Currency Loan
purchased by such Lender pursuant to this Section 2.1(f), and each of the
Alternate Currency Lenders shall pay to the applicable Lender not later than two
(2) Business Days following a request for payment from such Lender, in Dollars,
an amount equal to the undivided interest in and participation in the Revolving
Credit Loans and LC Obligations purchased by such Alternate Currency Lender
pursuant to this Section 2.1(f), it being the intent of the Lenders that
following such equalization payments, each Lender shall hold its Pro Rata Share
of the Aggregate Outstanding Credit Exposure based on its Pro Rata Share of the
Aggregate Commitments. In the event that any Lender fails to make payment to any
other Lender of any amount due under this Section 2.1(f), the Agent shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Lender hereunder until the Agent receives
from such Lender an amount sufficient to discharge such Lender’s payment
obligation as prescribed in this Section 2.1(f) together with interest thereon
at the rate per annum equal to the Agent’s cost of funds for each day during the
period commencing on the date of demand by the Agent and ending on the date such
obligation is fully satisfied.
(g) As of the Effective Date, the Borrowing Base limitation is not in effect.
During any Borrowing Base Period, the amount of the Aggregate Outstanding Senior
Indebtedness shall not exceed the Borrowing Base. The Company agrees that if at
any time during such Borrowing Base Period an excess shall arise, it shall on
the next Business Day pay to the Agent the amount necessary to eliminate such
excess, without presentment, demand, protest or notice of any kind from the
Agent or any Lender, all of which the Company expressly waives.
2.2 Repayment of Loans; Evidence of Debt; Types of Advances.
(a) The Aggregate Outstanding Credit Exposure and all other unpaid Obligations
shall be paid in full to the Agent for the benefit of the Lenders by the
relevant Borrower on the Facility Termination Date. Each Borrower hereby
unconditionally promises to pay to the Agent for the account of each Lender in
U.S. Dollars or the applicable Foreign Currency, as the case may be, for such
Loan, the then unpaid principal amount of each Loan of such Lender to such
Borrower on the Facility Termination Date and on such other dates and in such
other amounts as may be required from time to time pursuant to this Agreement.
Each Borrower hereby further agrees to pay to the Agent for the account of each
Lender interest in U.S. Dollars or the applicable Foreign Currency, as the case
may be, for such Loan, on the unpaid principal amount of the Loans advanced to
it and from time to time outstanding until payment thereof in full at the rates
per annum, and on the dates, set forth in Section 2.9.
(b) The books and records of the Agent and of each Lender shall, absent manifest
error, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain any
such books and records or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay (with applicable interest) the Loans made
to such Borrowers by such Lender in accordance with the terms of this Agreement.
(c) The Company agrees that, upon the request to the Agent by any Lender, the
Company will execute and deliver to such Lender promissory notes of the Company
evidencing the Revolving Credit Loans of such Lender, substantially in the form
of Exhibit C with appropriate insertions as to date and principal amount (each,
a “Revolving Credit Note”); provided, that the delivery of such Notes shall not
be a condition precedent to the Effective Date.

 

27



--------------------------------------------------------------------------------



 



(d) The Advances may be Floating Rate Advances or Eurocurrency Advances, or a
combination thereof, selected by the Company, provided, that Floating Rate
Advances must be denominated in Dollars.
2.3 Procedures for Borrowing.
(a) The Company may borrow under the Commitments from time to time prior to the
Facility Termination Date on any Business Day. The Foreign Subsidiary Borrowers
may borrow under the Alternate Currency Commitments from time to time prior to
the Facility Termination Date on any Business Day.
(b) (i) The Company may from time to time request the making of a Revolving
Credit Advance by giving irrevocable notice (a “Borrowing Notice”) to the Agent
(which notice must be received by the Agent prior to 10:00 A.M., local time of
the Applicable Lending Installation of the Agent, on the same Business Day of
the Borrowing Date of each Floating Rate Advance and not less than three
Business Days prior to the requested Borrowing Date of each Eurocurrency
Advance) specifying in each case (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which shall be a Business Day), (iii) the currency in
which such Loan shall be denominated and its Original Dollar Amount, and (iv) in
the case of each Eurocurrency Advance, the length of the initial Interest Period
therefor. Each borrowing shall be in Dollars or a Foreign Syndicated Currency
the amounts of which shall be (a) (if less than the Aggregate Available
Revolving Credit Commitments) equal to or greater than $1,000,000 and in
integral multiples of $500,000 thereafter (or, if the Advance is to be
denominated in a Foreign Syndicated Currency, such comparable and convenient
amount thereof as the Agent may from time to time specify) or (b) equal to the
amount of the Aggregate Available Revolving Credit Commitments. Upon receipt of
any such notice from the Company relating to a Revolving Credit Advance, the
Agent shall promptly notify the Lenders. Not later than 1:00 P.M., local time at
the Agent’s funding office for the Company, on the requested Borrowing Date,
each Lender shall make an amount equal to its Pro Rata Share of the principal
amount of each Revolving Credit Advance requested to be made on such Borrowing
Date available to the Agent at the Agent’s funding office for the Company
specified by the Agent from time to time by notice to the Lenders and in
immediately available or other same day funds customarily used for settlement in
Dollars or in the relevant Foreign Syndicated Currency (as the case may be). The
amounts made available by each Lender will then be made available to the Company
at the funding office for the Company and in like funds as received by the
Agent.
(ii) A Borrower may from time to time request the making of an Alternate
Currency Loan by giving irrevocable notice to the person to whom notice should
be delivered as provided in the applicable Alternate Currency Addendum (which
notice must be received by such person prior to 10:00 A.M., local time, not less
than three Business Days prior to the requested Borrowing Date) specifying in
each case (i) the amount to be borrowed, (ii) the requested Borrowing Date
(which shall be a Business Day falling one month or more before the Facility
Termination Date), (iii) the currency in which such Loan shall be denominated
and its Original Dollar Amount, (iv) the length of the initial Interest Period
therefor and, (v) such other information as may be required pursuant to the
applicable Alternate Currency Addendum. Each borrowing shall be in an Alternate
Currency the amounts of which shall be (a) (if less than the aggregate Available
Alternate Currency Commitments for the applicable Alternate Currency) equal to
or greater than $1,000,000 and in integral multiples of $500,000 thereafter (or,
such comparable and convenient amount thereof as the Agent or the Applicable
Alternate Currency Lenders may from time to time specify) or (b) equal to the
amount of the aggregate Available Alternate

 

28



--------------------------------------------------------------------------------



 



Currency Commitments for the applicable Alternate Currency. Upon receipt of any
such notice from any such Borrower relating to an Alternate Currency Loan, the
person receiving such notice shall promptly notify the applicable Alternate
Currency Lenders. Not later than 2:00 P.M., local time at the funding office for
such Borrower, on the requested Borrowing Date, each applicable Alternate
Currency Lender shall make an amount equal to its Pro Rata Share of the
principal amount of each Alternate Currency Advance requested to be made on such
Borrowing Date available to the Borrower at the person’s funding office for such
Borrower specified by such person from time to time by notice to the applicable
Alternate Currency Lenders and in immediately available or other same day funds
customarily used for settlement in the relevant Alternate Currency. The amounts
made available by each such Alternate Currency Lender will then be made
available to the relevant Borrower at the funding office for such Borrower and
in like funds as received by such person. In the event of any conflict between
the terms and condition of this Section 2.3(b)(ii) and an Alternate Currency
Addendum, the terms of the applicable Alternate Currency Addendum shall control.
(c) If a Borrower requests that an Advance be denominated in a Foreign Currency
but the Agent is of the reasonable opinion that it is not feasible for such
Advance to be denominated in such Foreign Currency, then the Agent shall notify
the Borrower and the Lenders not later than 11:00 a.m. local time on the
Quotation Date for such Advance and such Advance shall not be made unless the
Borrower and the Lenders agree that such Advance shall be made in Dollars or
another Foreign Currency which is not similarly affected.
2.4 Termination or Reduction of Commitments; Increase of Commitments. (a)  The
Company may permanently reduce the Revolving Credit Commitments, in whole or in
part, ratably among the Lenders in integral multiples of $5,000,000, upon at
least three Business Days’ written notice to the Agent, and which notice shall
specify the amount of any such reduction, provided, however, that the Aggregate
Revolving Credit Commitments may not be reduced below the Aggregate Outstanding
Revolving Credit Exposure of all Lenders and the Aggregate Commitments may not
be reduced below the Aggregate Outstanding Credit Exposure of all Lenders. In
addition, all accrued facility fees shall be payable on the effective date of
any termination of the Commitments.
(b) Subject to the conditions set forth below, the Company may, upon at least
ten (10) days (or such other period of time agreed to between the Agent and the
Company) prior written notice to the Agent, increase the aggregate Commitments
from time to time, either by designating a lender not theretofore a Lender to
become a Lender (such designation to be effective only with the prior written
consent of the Agent) or by agreeing with an existing Lender that such Lender’s
Commitment shall be increased (thus increasing the aggregate Commitments);
provided that:
(i) no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;
(ii) the representations and warranties made by the Borrowers and contained in
Article V shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the effective date with the same effect as if made on and as of
such date (other than those representations and warranties that by their terms
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date);
(iii) the amount of each such increase in the aggregate Commitments shall not be
less than $10,000,000 (or such other minimum amount agreed to between the Agent
and the Company), and shall not cause the sum of (x) the aggregate increases in
the Commitments under this Section 2.4(b) plus (y) the outstanding amount of all
New Term Loans made under Section 2.4(c) to exceed $70,000,000;

 

29



--------------------------------------------------------------------------------



 



(iv) the Borrowers and any applicable Lender or lender not theretofore a Lender,
shall execute and deliver to the Agent, a Lender Addition and Acknowledgement
Agreement, in form and substance satisfactory to the Agent and acknowledged by
the Agent and each Borrower;
(v) no existing Lender shall be obligated in any way to increase any of its
Commitments unless it has executed and delivered a Lender Addition and
Acknowledgement Agreement;
(vi) the Agent shall consent to such increase, which consent shall not be
unreasonably withheld;
(vii) the interest rates paid with respect to the increased Commitment and the
other terms thereof shall be identical to those payable with respect to the
existing Commitment;
(viii) the Agent shall have received such supplemental opinions, resolutions,
certificates and other documents as the Agent may reasonably request; and
(ix) a new Lender may not be a Borrower or any Affiliate or Subsidiary of a
Borrower.
Upon the execution, delivery, acceptance and recording of the Lender Addition
and Acknowledgement Agreement, from and after the effective date specified in a
Lender Addition and Acknowledgement Agreement, such existing Lender shall have a
Commitment as therein set forth or such other Lender shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. Upon its receipt of a Lender Addition and
Acknowledgement Agreement together with any note or notes, if requested, subject
to such addition and assumption and the written consent to such addition and
assumption, the Agent shall, if such Lender Addition and Acknowledgement
Agreement has been completed and the other conditions described in this
Section 2.4 have been satisfied: (x) accept such Lender Addition and
Acknowledgement Agreement; (y) record the information contained therein in the
Register; and (z) give prompt notice thereof to the Lenders and the Company and
deliver to the Lenders a schedule reflecting the new Commitments. The Lenders
(new or existing) shall accept an assignment from the existing Lenders, and the
existing Lenders shall make an assignment to the new or existing Lender
accepting a new or increased Commitment, of a direct or participation interest
in each then outstanding Revolving Loans and Facility LCs such that, after
giving effect thereto, all Revolving Credit Exposure hereunder is held ratably
by the Lenders in proportion to their respective Commitments. Assignments
pursuant to the preceding sentence shall be made in exchange for the principal
amount assigned plus accrued and unpaid interest and facility and letter of
credit fees. The Borrower shall make any payments under Section 3.4 resulting
from such assignments.
(c) Subject to the conditions set forth below, the Company may, upon at least
ten (10) days (or such other period of time agreed to between the Agent and the
Company) prior written notice to the Agent, request a new credit facility which
is a term loan (a “New Term Loan”); provided that:
(i) no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;
(ii) the representations and warranties of the Borrowers and contained in
Article V shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date;

 

30



--------------------------------------------------------------------------------



 



(iii) the amount of each such New Term Loan shall not be less than $10,000,000
(or such other minimum amount agreed to between the Agent and the Company), and
shall not cause the sum of (x) the aggregate increases in the Commitments under
Section 2.4(b) plus (y) the outstanding amount of any such New Term Loan (and
any other New Term Loans made under this Section 2.4(c)) to exceed $70,000,000;
(iv) the Borrowers and any applicable Lender or lender not theretofore a Lender,
shall execute and deliver to the Agent, a Lender Addition and Acknowledgement
Agreement, in form and substance satisfactory to the Agent and acknowledged by
the Agent and each Borrower;
(v) no existing Lender shall be obligated in any way to make any New Term Loan
unless it has executed and delivered a Lender Addition and Acknowledgement
Agreement;
(vi) the Agent shall consent to such increase, which consent shall not be
unreasonably withheld;
(vii) the Agent shall have received such supplemental opinions, resolutions,
certificates and other documents as the Agent may reasonably request;
(viii) the interest rates and fees and scheduled principal payments and final
maturity applicable to the New Term Loan shall be determined by the Company, the
Agent and the lenders thereunder;
(ix) the New Term Loans shall constitute “Loans” for all purposes of the Loan
Documents;
(x) this Agreement and the other Loan Documents may be amended in a writing
executed and delivered by the Borrowers and the Agent to reflect any changes
necessary to give effect to such New Term Loan in accordance with its terms as
set forth herein, including without limitation the addition of such New Term
Loan as a separate facility and the terms agreed upon in (viii) above;
(xi) such New Term Loan is on the same terms and conditions as those set forth
in this Agreement, except as set forth in (viii) above or to the extent
reasonably satisfactory to the Agent; and
(xii) a new Lender may not be a Borrower or any Affiliate or Subsidiary of a
Borrower.
(d) The provisions of Sections 2.4(b) and (c) shall supersede any provisions in
Section 2.11 or 8.2 to the contrary (including, for the avoidance of doubt,
provisions thereof relating to amendments to Section 8.2, Section 2.4,
Section 2.11, and the definition of “Required Lenders”).
2.5 Determination of Dollar Amounts. The Agent will determine the Dollar Amount
of:
(a) all outstanding Loans and LC Obligations (i) on and as of the last day of
each Interest Period (but not less frequently than quarterly), (ii) on receipt
of any notice from the Company as to the reduction of the Aggregate Commitments,
(iii) in connection with each delivery of a Borrowing Base Certificate; and
(iv) on any other Business Day elected by the Agent in its discretion or upon
instruction by the Required Lenders; and

 

31



--------------------------------------------------------------------------------



 



(b) all outstanding Loans and LC Obligations, on each Business Day during which
Aggregate Outstanding Credit Exposure exceeds 80% of the Aggregate Commitments.
Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (a) and (b) is herein described as a “Computation Date”
with respect to each Advance for which a Dollar Amount is determined on or as of
such day. If at any time the Dollar Amount of the sum of the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Commitments or the Dollar
Amount of the Aggregate Outstanding Revolving Credit Exposure exceeds the
Aggregate Revolving Credit Commitments, the Borrowers shall immediately repay
Advances in an aggregate principal amount sufficient to eliminate any such
excess.
2.6 Facility and Agent Fees.
(a) The Company agrees to pay to the Agent for the account of each Lender a
facility fee at the rate per annum equal to the Applicable Fee Rate, on the
average daily amount of each Commitment of such Lender, whether used or unused,
from and including the Effective Date to but excluding the Facility Termination
Date, payable on each Payment Date hereafter and on the Facility Termination
Date. The facility fee shall be payable in Dollars.
(b) The Company agrees to pay to the Agent for its own account, such other fees
as agreed to between the Company and the Agent.
2.7 Optional and Mandatory Principal Payments on All Loans.
(a) The Company may at any time and from time to time prepay, without premium or
penalty but upon payment of any amount payable pursuant to Section 3.4, its
Revolving Credit Advances in whole or in part, upon at least three Business
Days’ irrevocable notice to the Agent specifying the date and amount of
prepayment. Partial payments of Revolving Credit Advances shall be in an amount
such that the Dollar Amount of the principal of a Revolving Credit Loan will be
reduced by $1,000,000 or any integral multiple of $500,000 principal amount in
excess thereof (or, if such prepayment relates to a Loan denominated in a
Foreign Currency, such comparable and convenient amount thereof as the Agent may
from time to time specify). Prepayment of any Alternate Currency Loan shall be
subject to the provisions of the applicable Alternate Currency Addendum.
(b) Each prepayment and conversion pursuant to this Section 2.7 shall be
accompanied by accrued and unpaid interest on the amount prepaid to the date of
prepayment and any amounts payable under Section 3.4 in connection with such
payment.
(c) If, at any time as of any date of determination, either (a) the Aggregate
Outstanding Credit Exposure of all Lenders exceed the Aggregate Commitments,
(b) the Aggregate Outstanding Revolving Credit Exposure of all Lenders exceed
the Aggregate Revolving Credit Commitments, or (c) the U.S. Dollar Equivalent of
the aggregate outstanding principal amount of Alternate Currency Advances in any
Alternate Currency exceeds the Aggregate Alternate Currency Commitments for such
Alternate Currency, then the Borrowers shall immediately prepay the Advances in
an amount at least equal to such excess.
(d) If at any time the aggregate outstanding principal amount of the Aggregate
Outstanding Senior Indebtedness shall exceed the then Borrowing Base, the
Company shall forthwith pay to the Agent an amount for application to the
outstanding principal amount of the Revolving Credit Loans, or provide to the
Agent cash collateral in respect of outstanding Facility LCs in an amount, such
that the aggregate amount of such payments and such cash collateral is not less
than the amount of such excess.

 

32



--------------------------------------------------------------------------------



 



(e) Prepayments pursuant to this Section 2.7 shall be applied to prepay Loans
made to such Borrower in such order as the Company may direct.
(f) All amounts prepaid may be reborrowed and successively repaid and
reborrowed, subject to the other terms and conditions in this Agreement.
2.8 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurocurrency Advances pursuant to this Section 2.8
or are repaid in accordance with Section 2.7. Each Eurocurrency Advance shall
continue as a Eurocurrency Advance until the end of the then applicable Interest
Period therefor, at which time such Eurocurrency Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurocurrency Advance is
or was repaid in accordance with Section 2.7 or (y) the Borrower shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Interest Period, such Eurocurrency Advance continue as
a Eurocurrency Advance for the same or another Interest Period. Subject to the
terms of Section 2.3, the Borrower may elect from time to time to convert all or
any part of a Floating Rate Advance into a Eurocurrency Advance. The Borrower
shall give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Floating Rate Advance into a Eurocurrency Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (local time of
the Applicable Lending Installation of the Agent) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:
(i) the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and
(iii) the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.
2.9 Interest Rates, Interest Payment Dates; Interest and Fee Basis.
(a) Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurocurrency Advance into a Floating Rate
Advance pursuant to Section 2.8, to but excluding the date it is paid or is
converted into a Eurocurrency Advance pursuant to Section 2.8 hereof, at a rate
per annum equal to the Floating Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurocurrency
Advance based upon the Borrower’s selections under Sections 2.3 and 2.8 and
otherwise in accordance with the terms hereof. No Interest Period may end after
the Facility Termination Date. Each Alternate Currency Advance shall bear
interest as specified in the applicable Alternate Currency Addendum.
(b) Interest accrued on each Loan shall be payable on each Interest Payment
Date, commencing with the first such date to occur after the Effective Date and
at maturity.

 

33



--------------------------------------------------------------------------------



 



(c) Interest shall be payable for the day an Advance is made but not for the day
of any payment of principal on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance or of any fee shall become due on a day which is not a
Business Day, except as otherwise provided in the definition of Interest Period,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.
(d) All interest and fees (including LC Fees and facility fees) shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period such interest or fee is
payable over a year comprised of 360 days (or in the case of interest
denominated in Pounds Sterling, 365 days or as may be otherwise specified in any
Alternate Currency Addendum) or, in any case where market practice differs, in
accordance with market practice. No Interest Period may end after the Facility
Termination Date. No more than thirty (30) Revolving Credit Advances shall be
permitted to exist hereunder at any one time.
2.10 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in this Agreement, during the continuance of a Default or Unmatured
Default the Required Lenders may, at their option, by notice to the Company
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued (after the expiration of the current Interest
Period) as a Eurocurrency Advance. Upon and during the continuance of any
Default, the Required Lenders may, at their option, by notice to the Company
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders as to changes and interest rates) declare that (i) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period (with the Applicable
Margin automatically adjusted to the highest amount possible, notwithstanding
where the Applicable Margin would otherwise be set) plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum, and (iii) the LC
Fee payable with respect to each Facility LC shall be increased by 2% per annum
provided that, upon and during the continuance of any acceleration for any
reason of any of the Obligations, the interest rate set forth above shall be
applicable to all Advances without any election or action on the part of the
Agent or any Lender.
2.11 Pro Rata Payment, Method of Payment. Each borrowing of an Advance by a
Borrower from the Lenders shall be made pro rata according to the Pro Rata
Shares of such Lenders in effect on the date of such borrowing. Each payment by
the Company on account of any facility fee shall be allocated by the Agent among
the Lenders in accordance with their respective Pro Rata Shares. Any reduction
of the Commitments of the Lenders shall be allocated by the Agent among the
Lenders pro rata according to the Pro Rata Shares of the Lenders with respect
thereto. Except as otherwise provided in this Agreement, each optional
prepayment by the Company on account of principal or interest on its Revolving
Credit Advances shall be allocated by the Agent pro rata according to the
respective outstanding principal amounts thereof. All payments (including
prepayments) to be made by a Borrower hereunder in respect of amounts
denominated in Dollars, whether on account of principal, interest, fees or
otherwise, shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIV, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Company, by 10:00 A.M. (local time) on
the date when due. Each payment delivered to the Agent for the account of any
Lender shall be delivered promptly by the Agent to such Lender in the same type
of funds that the Agent received at its address specified pursuant to
Article XIV or at any Lending Installation specified in a notice received by the
Agent from such Lender. All payments (including prepayments) to be made by a
Borrower on account of an Advance denominated in a Foreign Currency, whether on
account of principal, interest, fees or otherwise, shall be made

 

34



--------------------------------------------------------------------------------



 



without setoff, deduction, or counterclaim in the currency of such Advance (in
same day or other funds customarily used in the settlement of obligations in
such currency) to the Agent for the account of the Lenders, at the payment
office for such Advances specified from time to time by the Agent by notice to
the Borrowers prior to 10:00 A.M. local time at such payment office on the due
date thereof. The Agent is hereby authorized to charge the account of the
Company maintained with JPMCB for each payment of principal, interest and fees
as it becomes due hereunder unless otherwise directed by the Company.
2.12 Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances and to transfer funds based on
telephonic notices made by any person or persons the Agent or any Lender
reasonably and in good faith believes to be an Authorized Officer. Each Borrower
agrees to deliver promptly to the Agent a written confirmation, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice
signed by an Authorized Officer. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.
2.13 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Commitment reduction notice, Borrowing Notice, and
repayment notice received by it hereunder. The Agent will notify each Lender and
the relevant Borrower of the interest rate applicable to each Advance promptly
upon determination of such interest rate. Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder.
2.14 Lending Installations. Each Lender may make and book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation(s) selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation(s) from time to time. All
terms of this Agreement shall apply to any such Lending Installation(s) and the
Loans, Facility LCs, participations in LC Obligations and the Notes, if any,
shall be deemed held by each Lender or the LC Issuer, as the case may be, for
the benefit of such Lending Installation(s). Each Lender and the LC Issuer may,
by written or telex notice to the Agent and the applicable Borrower, designate
one or more Lending Installations which are to make and book Loans or issue
Facility LCs and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
2.15 Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender, as the
case may be, notifies the Agent prior to the date (or, in the case of the
funding by a Lender of a Floating Rate Loan to be made in the same date of the
notice thereof, prior to two hours after such notice is sent) on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of a Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Agent, the recipient of such payment shall, on demand by the Agent, repay
to the Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to (i) in the case of payment by a Lender, the rate per
annum equal to the Federal Funds Effective Rate for such day or (ii) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.

 

35



--------------------------------------------------------------------------------



 



2.16 Swing Line Loans.
(a) Making of Swing Line Loans. The Swing Line Lender may elect in its sole
discretion to make revolving loans denominated in Dollars and any other currency
which is acceptable to the Swing Line Lender (the “Swing Line Loans”) to the
Company solely for the Swing Line Lender’s own account, from time to time prior
to the Facility Termination Date up to an aggregate principal amount at any one
time outstanding not to exceed the lesser of $15,000,000 or the Aggregate
Available Revolving Credit Commitments. The Swing Line Lender may make Swing
Line Loans (subject to the conditions precedent set forth in Article IV),
provided that the Agent and the Swing Line Lender have received a request in
writing or via telephone from an Authorized Officer of the Company for funding
of a Swing Line Loans no later than 11:00 A.M., London time, or noon (Chicago
time) (as determined by reference to the Applicable Lending Installation as
described below in this Section 2.16(a)), on the Business Day on which such
Swing Line Loans is requested to be made with respect to each currency
designated as “Same Day” on Schedule 2.16 and 11:00 A.M., London time one
Business Day prior to the Business Day on which such Swing Line Loan is
requested to be made with respect to each currency designated as “One Day
Notice” on Schedule 2.16, which notice shall specify the requested duration of
such Swing Line Loans, not to exceed ten (10) days unless otherwise agreed by
the Swing Line Lender. All notices to the Agent and the Swing Line Lender shall
be delivered by the Company (i) with respect to Swing Line Loans denominated in
Dollars, to the Agent’s and the Swing Line Lender’s Lending Installation in
Chicago, Illinois, and (ii) with respect to Swing Line Loans denominated in any
currency other than Dollars, to the Agent’s and the Swing Line Lender’s Lending
Installation in London, United Kingdom, unless and until otherwise directed by
the Agent and the Swing Line Lender. The Swing Line Lender shall not make any
Swing Line Loans in the period commencing one Business Day after the Swing Line
Lender becomes aware that one or more of the conditions precedent contained in
Section 4.2 are not satisfied and ending upon the satisfaction or waiver of such
condition(s). Each outstanding Swing Line Loan shall be payable on the earlier
of (i) the maturity date agreed to between the Swing Line Lender and the Company
or (ii) the Facility Termination Date, with interest at the rate agreed to
between the Swing Line Lender and the Company accrued thereon and shall
otherwise be subject to all the terms and conditions applicable to Loans, except
that all interest thereon shall be payable to the Swing Line Lender solely for
its own account.
(b) Swing Line Loans Borrowing Requests. The Company agrees to deliver promptly
to the Agent and the Swing Line Lender a written confirmation of each telephonic
notice for Swing Line Loans signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the Swing
Line Lender, the records of the Swing Line Lender shall govern, absent manifest
error.
(c) Repayment of Swing Line Loans. At any time after making a Swing Line Loan,
the Swing Line Lender may request the Company to, and upon request by the Agent
the Company shall, promptly request an Advance from all Lenders to the Company
and apply the proceeds of such Advance to the repayment of any Swing Line Loans
owing by the Company not later than the Business Day following the Swing Line
Lender’s or Agent’s request. Notwithstanding the foregoing, upon the earlier to
occur of (a) one Business Day after demand is made by the Swing Line Lender, and
(b) the Facility Termination Date, each Lender (other than the Swing Line
Lender) shall irrevocably and unconditionally purchase from the Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Line Loans in an amount equal to such Lender’s Pro Rata Share of such
Swing Line Loans and promptly pay such amount to the Swing Line Lender in
immediately available funds; provided that a Lender shall not have any
obligation to acquire a participation in a Swing Line Loan pursuant to this
paragraph if a Default shall have occurred and be continuing at the time such
Swing Line Loan was made and such Lender shall have notified the Swing Line
Lender in writing, at least one Business Day prior to the time such Swing Line
Loan was made, that such Default has occurred and that such Lender will not
acquire participations in Swing Line Loans made while such Default is
continuing. Such payment shall be made by the other Lenders whether or not a
Default is then continuing or any other condition precedent set forth in
Section 4.2 is then met and whether or not the Company has then requested an
Advance in such amount; and such Swing Line Loans shall thereupon be deemed to
be a Loan

 

36



--------------------------------------------------------------------------------



 



hereunder made on the date of such purchase (except, as aforesaid, with respect
to the existence of any Default or the meeting of any condition precedent
specified in Section 4.2 on such date). If any Lender fails to make available to
the Swing Line Lender, any amounts due to the Swing Line Lender from such Lender
pursuant to this Section, the Swing Line Lender shall be entitled to recover
such amount, together with interest thereon at the rate per annum equal to the
Federal Funds Effective Rate for the first three Business Days after such Lender
receives notice of such required purchase and thereafter, at the rate applicable
to such Loan, payable (i) on demand, (ii) by setoff against any payments made to
the Swing Line Lender for the account of such Lender or (iii) by payment to the
Swing Line Lender by the Swing Line Lender of amounts otherwise payable to such
Lender under this Agreement. The failure of any Lender to make available to the
Swing Line Lender its Pro Rata Share of any unpaid Swing Line Loans shall not
relieve any other Lender of its obligation hereunder to make available to the
Swing Line Lender its Pro Rata Share of any unpaid Swing Line Loans on the date
such payment is to be made, but no Lender shall be responsible for the failure
of any other Lender to make available to the Swing Line Lender its Pro Rata
Share of any unpaid Swing Line Loans.
2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6;
(b) the Commitments and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.2), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
(c) if the Pro Rata Share of the outstanding Swing Line Loans (such Lender’s
“Swing Line Exposure”) or the Pro Rata Share of the outstanding LC Obligations
(such Lender’s “LC Exposure”) is greater than zero at the time a Lender becomes
a Defaulting Lender then:
(i) all or any part of such Swing Line Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Outstanding Credit Exposures plus such Defaulting Lender’s Swing Line
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.2 are
satisfied at such time; and
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swing Line Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 8.1 for so long as such LC Exposure is
outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 8.1, the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.19(d) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

37



--------------------------------------------------------------------------------



 



(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.17(c), then the fees payable to the Lenders pursuant to
Section 2.6 and Section 2.19(d) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; or
(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.17(c), then, without prejudice to any rights
or remedies of the LC Issuer or any Lender hereunder, all facility fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.19(d) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the LC
Issuer until such LC Exposure is cash collateralized and/or reallocated;
(d) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue, amend or increase any Facility LC, unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 8.1, and participating interests in any such newly
issued or increased Facility LC or newly made Swing Line Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein); and
(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.17 but
excluding Section 3.7) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Agent hereunder, (ii) second, pro rata, to the payment
of any amounts owing by such Defaulting Lender to the LC Issuer or Swing Line
Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swing Line Loan or
Facility LC in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent,
(iv) fourth, if so determined by the Agent and the Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, pro rata, to the payment of any amounts
owing to the Borrower or the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.2 are satisfied, such payment shall be applied
solely to prepay the Loans of, and reimbursement obligations owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations owed to, any Defaulting Lender.
In the event that the Agent, the Borrower, the LC Issuer and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders (other than Swing Line Loans) as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Pro Rata Share.

 

38



--------------------------------------------------------------------------------



 



2.18 Advances to be made in Euro. If any Advance made (or to be made) would, but
for this provision, be capable of being made either in the Euro or in a National
Currency Unit, such Advance shall be made in the Euro.
2.19 Facility LCs.
(a) Issuance. The LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue standby and commercial letters of credit (each, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the date of this Agreement and prior to the Facility
Termination Date upon the request of the Company; provided that immediately
after each such Facility LC is issued or Modified, (i) the aggregate amount of
the outstanding LC Obligations shall not exceed $60,000,000, (ii) the Aggregate
Outstanding Credit Exposure shall not exceed the Aggregate Commitment and
(iii) the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
Aggregate Revolving Credit Commitments. No Facility LC shall have an expiry date
later than one year after the Facility Termination Date; provided, that, any
Facility LC that remains outstanding after the Facility Termination Date shall
be cash collateralized by an amount equal to 105% of the LC Obligations, which
amount shall be held in the Facility LC Collateral Account.
(b) Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.19, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.
(c) Notice. Subject to Section 2.19(a), the Company shall give the LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Agent, and the
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Company shall have executed and delivered such application agreement and/or such
other instruments and agreements relating to such Facility LC as the LC Issuer
shall have reasonably requested (each, a “Facility LC Application”). In the
event of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control.
(d) LC Fees. The Company shall pay to the Agent, for the account of the Lenders
ratably in accordance with their respective Pro Rata Shares, (i) with respect to
each standby Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin in effect from time to time on the average daily undrawn
stated amount under such standby Facility LC, such fee to be payable in arrears
on each Payment Date, and (ii) with respect to each commercial Facility LC, a
one-time letter of credit fee in an amount equal to the reasonable and customary
fees quoted by the LC Issuer from time to time, calculated on the initial stated
amount (or, with respect to a Modification of any such commercial Facility LC
which increases the stated amount thereof, such increase in the stated amount)
thereof, such fee to be payable on the date of such issuance or increase (each
such fee described in this sentence an “LC Fee”). The Company shall also pay to
the LC Issuer for its own account (x) at the time of issuance of each standby
Facility LC, a fronting fee in an amount equal to 0.125% of the original face
amount of such Facility LC, and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer’s standard schedule for such charges as in effect
from time to time.

 

39



--------------------------------------------------------------------------------



 



(e) Administration; Reimbursement by Lenders. Upon receipt from the beneficiary
of any Facility LC of any demand for payment under such Facility LC, the LC
Issuer shall notify the Agent and the Agent shall promptly notify the Company
and each other Lender as to the amount to be paid by the LC Issuer as a result
of such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of the LC Issuer to the Company and each Lender shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC in connection with such presentment shall be in conformity in
all material respects with such Facility LC. The LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse the LC Issuer on demand for
(i) such Lender’s Pro Rata Share of the amount of each payment made by the LC
Issuer under each Facility LC to the extent such amount is not reimbursed by the
Company pursuant to Section 2.19(f) below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of the LC
Issuer’s demand for such reimbursement (or, if such demand is made after
11:00 a.m. (Chicago time) on such date, from the next succeeding Business Day)
to the date on which such Lender pays the amount to be reimbursed by it, at a
rate of interest per annum equal to the Federal Funds Effective Rate for the
first three days and, thereafter, at a rate of interest equal to the rate
applicable to Floating Rate Advances.
(f) Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Company nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Company or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Company shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Company
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.3 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Company may request an Advance hereunder
for the purpose of satisfying any Reimbursement Obligation.

 

40



--------------------------------------------------------------------------------



 



(g) Obligations Absolute. The Company’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the Company
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. The Company further agrees with the LC Issuer and the Lenders that
the LC Issuer and the Lenders shall not be responsible for, and the Company’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Company, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Company or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Company agrees that any
action taken or omitted by the LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Company and
shall not put the LC Issuer or any Lender under any liability to the Company.
Nothing in this Section 2.19(g) is intended to limit the right of the Company to
make a claim against the LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.19(f).
(h) Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in respect of the Lenders in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and any future holders of a participation in any
Facility LC.
(i) Indemnification. The Company hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, the LC Issuer or the
Agent may incur (or which may be claimed against such Lender, the LC Issuer or
the Agent by any Person whatsoever) by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Company may have against any defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC at the direction of the Company
which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Company shall not be required to indemnify any Lender, the LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC complied with the terms of such Facility LC or (y) the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. Nothing in
this Section 2.19(i) is intended to limit the obligations of the Company under
any other provision of this Agreement.

 

41



--------------------------------------------------------------------------------



 



(j) Lenders’ Indemnification Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.
(k) Facility LC Collateral Account. The Company agrees that it will, upon the
request of the Agent or the Required Lenders and until the final expiration date
of any Facility LC and thereafter as long as any Reimbursement Obligation is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
(the “Facility LC Collateral Account”) at the Agent’s office at the address
specified pursuant to Article XIII, in the name of such Company but under the
sole dominion and control of the Agent, for the benefit of the Lenders and in
which such Company shall have no interest other than as set forth in
Section 8.1. The Company hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Company’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account, together with all investments made therefrom, and all
interest or other income or gain arising from such funds, to secure the prompt
and complete payment and performance of the Obligations. The Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMCB or other Cash Equivalents acceptable to the
Agent having a maturity not exceeding 30 days; provided that the Agent shall at
all times maintain a perfected security interest in such investments for the
ratable benefit of the LC Issuer and the Lenders. Nothing in this
Section 2.19(k) shall either obligate the Agent to require the Company to
deposit any funds in the Facility LC Collateral Account or limit the right of
the Agent to release any funds held in the Facility LC Collateral Account in
each case other than as required by Section 8.1.
(l) Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.
2.20 Borrowing Base Adjustments. The Company agrees that if at any time any
trade account receivable of the Company or any Guarantor fails to constitute
Eligible Receivables for any reason, the Agent may, at any time and
notwithstanding any prior classification of eligibility, classify such asset as
ineligible and exclude the same from the computation of the Borrowing Base
without in any way impairing the rights of the Lenders and the Agent in and to
the same under the Collateral Documents. The Agent will promptly notify the
Company and each Lender in writing of any reclassification of the eligibility of
any asset pursuant to this Section 2.20.
2.21 Collateral Security; Further Assurances. To secure the payment when due of
the Secured Obligations (subject to the Intercreditor Agreement), the Company
shall execute and deliver, or cause to be executed and delivered, to the
Collateral Agent, Collateral Documents granting or providing for the following:

 

42



--------------------------------------------------------------------------------



 



(a) Security Agreements granting a first priority, enforceable Lien and security
interest, subject to the Liens permitted by this Agreement and subject to the
sharing provisions to be contained in the Intercreditor Agreement, on all
present and future accounts, chattel paper, commercial tort claims, deposit
accounts, documents, farm products, fixtures, chattel paper, equipment, general
intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights (as those terms are defined in the Michigan Uniform
Commercial Code) and all other personal property of the Company and of each
Subsidiary Guarantor, subject to any exclusions described in the Intercreditor
Agreement or approved by the Required Lenders and it being understood and agreed
that such first priority, enforceable Lien and security interest shall not
include any Lien or security interest in the Qualified Receivables Transaction
Assets; provided, that, if any Qualified Receivables Transaction expires or
otherwise terminates (and such Qualified Receivables Transaction is not
simultaneously replaced with a new Qualified Receivables Transaction) and all
obligations under such Qualified Receivables Transaction have been paid in full,
the Company shall either (i) cease transferring assets to the Securitization
Entity who was party to such Qualified Receivables Transaction or (ii) cause
such Securitization Entity to execute and deliver Collateral Documents.
Notwithstanding the foregoing, with respect to Liens granted by the Company or
any Subsidiary Guarantor on the Equity Interests in any Foreign Subsidiary such
Lien shall not exceed 65% (or such greater percentage that, due to a change in
an applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
U.S. federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s U.S. parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by the Company or any Guarantor.
Notwithstanding the foregoing, if the Agent reasonably determines in good faith
that the Company will not incur a material tax liability as result of such
greater pledge, the Company shall, upon the request of the Agent, have the
balance of its Equity Interests pledged to the Collateral Agent to secure,
subject to the Intercreditor Agreement, the Secured Obligations.
(b) On or before the Effective Date, the Company shall cause all Collateral
Documents as reasonably requested by the Agent, in each case duly executed on
behalf of the Company and the Subsidiary Guarantors, as the case may be,
granting to the Secured Parties and the Collateral Agent the Collateral and
support specified in Section 2.21 hereof, together with: (v) such resolutions,
certificates and opinions of counsel as reasonably requested by the Agent;
(w) the recordation, filing and other action (including payment of any
applicable taxes or fees) in such jurisdictions as the Lenders or the Agent may
deem necessary or appropriate with respect to the Collateral Documents,
including the filing of financing statements and other filings which the Lenders
or the Agent may deem necessary or appropriate to create, preserve or perfect
the liens, security interests and other rights intended to be granted to the
Lenders or the Agent thereunder, together with Uniform Commercial Code record
searches and other Lien searches in such offices as the Lenders or the Agent may
request; (x) evidence that the casualty and other insurance required pursuant to
the Loan Documents is in full force and effect; (y) originals of all instruments
and certificates representing all of the outstanding shares of Equity Interests
and other securities and instruments to be pledged thereunder, with appropriate
stock powers, endorsements and other powers duly executed in blank; and (z) such
other evidence that Liens creating a first priority security interest, subject
to the Intercreditor Agreement, in the Collateral shall have been created and
perfected as requested by the Agent and the satisfaction of all other conditions
in connection with the Collateral and the Collateral Documents as reasonably
requested by the Agent, including without limitation all opinions of counsel,
and other documents and requirements requested by the Agent.
(c) The Company agrees that it will promptly notify the Agent of the formation,
acquisition or existence of any Subsidiary that is a Guarantor (per the
definition of Guarantor) that has not executed a Guaranty and Collateral
Documents or the acquisition of any assets on which a Lien is required to be
granted and that is not covered by existing Collateral Documents. The Company
agrees that it will promptly execute and deliver, and cause each Guarantor to
execute and deliver, promptly upon the request of the Agent, such additional
Collateral Documents, Guaranties and other agreements, documents and
instruments, each in form and substance satisfactory to the Agent, sufficient to
grant the Guaranties and Liens contemplated by this Agreement and the Collateral
Documents.

 

43



--------------------------------------------------------------------------------



 



The Company shall deliver, and cause each Guarantor to deliver, to the Agent all
original instruments payable to it with any endorsements thereto required by the
Agent. Additionally, the Company shall execute and deliver, and cause each
Guarantor to execute and deliver, promptly upon the request of the Agent, such
certificates, legal opinions, lien searches, organizational and other charter
documents, resolutions and other documents and agreements as the Agent may
reasonably request in connection therewith. The Company shall use its best
efforts to cause each lessor of real property to it or any Subsidiary where any
material Collateral is located to execute and deliver to the Agent an agreement
in form and substance reasonably acceptable to the Agent duly executed on behalf
of such lessor waiving any distraint, lien and similar rights with respect to
any property subject to the Collateral Documents and agreeing to permit the
Collateral Agent to enter such premises in connection therewith. The Company
shall execute and deliver, and cause each Guarantor to execute and deliver,
promptly upon the reasonable request of the Agent, such agreements and
instruments evidencing any intercompany loans or other advances among the
Company and its Subsidiaries, or any of them, and all such intercompany loans or
other advances shall be, and are hereby made, subordinate and junior to the
Secured Obligations and no payments may be made on such intercompany loans or
other advances upon and during the continuance of a Default unless otherwise
agreed to by the Required Lenders.
ARTICLE III.
CHANGE IN CIRCUMSTANCES, TAXES
3.1 Yield Protection. If after the date hereof the introduction of, or any
change in, any applicable law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or in the interpretation or administration thereof, or the compliance of
any Lender or the LC Issuer therewith,
(a) subjects any Lender or any applicable Lending Installation or the LC Issuer
to any tax, duty, charge or withholding on or from payments due from any
Borrower or changes the basis of taxation of payments to any Lender or the LC
Issuer in respect of its Loans, Facility LCs or participations therein or other
amounts due it hereunder (excluding income taxes and franchise taxes (imposed in
lieu of income taxes) imposed on the Agent, the LC Issuer or any Lender as a
result of a present or former connection between the Agent, the LC Issuer or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein, other than
any such connection arising solely from the Agent, the LC Issuer or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), or
(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, the LC Issuer or any
applicable Lending Installation (other than reserves, assessments and other
charges taken into account in determining the Eurocurrency Rate), or
(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining loans, or of issuing or participating in Facility LCs, or
reduces any amount receivable by any Lender or any applicable Lending
Installation or the LC Issuer in connection with loans, Facility LCs or
participations therein, or requires any Lender or any applicable Lending
Installation or the LC Issuer to make any payment calculated by reference to the
amount of loans, Facility LCs or participations therein, held or interest
received by it, by an amount deemed material by such Lender or the LC Issuer, as
the case may be,

 

44



--------------------------------------------------------------------------------



 



then, within 15 days of written demand by the Agent on behalf of such Lender or
the LC Issuer, as the case may be, providing evidence of expenses actually
incurred or reductions in amounts to be received under this Agreement actually
suffered, the affected Borrower shall pay such Lender or the LC Issuer, as the
case may be, that portion of such increased expense incurred or reduction in an
amount received which is attributable to making, funding and maintaining its
Loans, Facility LCs or Commitment.
3.2 Changes in Capital Adequacy Regulations. If the amount of capital required
or expected to be maintained by such Lender, any Lending Installation of such
Lender, the LC Issuer or any corporation controlling such Lender or LC Issuer is
increased as a result of a Change, then, within 15 days of written demand by the
Agent on behalf of such Lender or LC Issuer, the Company shall pay such Lender
or the LC Issuer the amount necessary to compensate for any shortfall in the
rate of return on the portion of such increased capital which such Lender or the
LC Issuer reasonably determines is attributable to this Agreement, its
Outstanding Credit Exposure or its obligation to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or the LC Issuer’s policies as to capital adequacy).
“Change” means (a) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (b) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or the LC Issuer or any Lending Installation or
any corporation controlling any Lender or the LC Issuer; provided, however, for
purposes of this Agreement, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines, rules, regulations or directives in
connection therewith are deemed to have gone into effect and adopted after the
date of this Agreement. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
3.3 Availability of Types of Advances. If any Lender reasonably determines that
maintenance of its Loans at a suitable Lending Installation, would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, the Loans of such Lender that are so affected shall be repaid (a) upon
demand by such Lender if it shall be unlawful for such Lender to maintain the
affected Loan until the end of the Interest Period for the affected Loan, or
(b) at the end of the Interest Period for the affected Loan. If the Required
Lenders reasonably determine that (i) deposits of a currency, type and maturity
appropriate to match fund Loans are not available or (ii) the interest rate
applicable to a Loan does not accurately reflect the cost of making or
maintaining such Loans, then the Agent shall suspend the availability of the
affected Loan or Loans and require any such Loan or Loans of the affected type
to be repaid at the end of the Interest Period for such Loan or Loans.
3.4 Funding Indemnification. If any payment of an Advance occurs on a date which
is not the last day of the applicable Interest Period, whether because of
acceleration, prepayment or otherwise, or an Advance is not made on the date
specified by a Borrower for any reason other than default by the Lenders, such
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Advance.

 

45



--------------------------------------------------------------------------------



 



3.5 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender and the LC Issuer shall designate an alternate Lending Installation
with respect to its Loans or Facility LCs or participations therein to reduce
any liability of a Borrower to such Lender or the LC Issuer, as the case may be,
under Sections 3.1 and 3.2 or to avoid the unavailability of an Advance under
Section 3.3, so long as such designation is not disadvantageous to such Lender
or the LC Issuer in any material respect. Each Lender or the LC Issuer, as the
case may be, shall deliver a written statement of such Lender or the LC Issuer
to the applicable Borrower (with a copy to the Agent) as to the amount due, if
any, under Section 3.1, 3.2 or 3.4. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or the LC Issuer, as
the case may be, determined such amount and shall state that amounts determined
in accordance with such procedures are being charged by such Lender or the LC
Issuer to other borrowers with credit facilities similar to this Agreement and
credit characteristics comparable to the Company as determined by such Lender or
the LC Issuer, as the case may be, and shall be final, conclusive and binding on
the Borrowers in the absence of manifest error. Determination of amounts payable
under such sections shall be calculated as though each Lender funded such Loans
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the interest rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement of any Lender or the LC Issuer
shall be payable on demand after receipt by the applicable Borrower of such
written statement. The obligations of the Borrowers under Sections 3.1, 3.2, 3.4
and 3.6 shall survive payment of the Obligations and termination of this
Agreement. The Borrowers shall have no obligation to compensate any Lender or
the LC Issuer with respect to amounts provided in Sections 3.1, 3.2, 3.4 or 3.6
with respect to any period prior to the date which is 180 days prior to the date
such Lender or the LC Issuer delivers its written statement hereunder requesting
compensation (except such longer period during which solely because of the
retroactive application of such law, rule, regulation, policy, guideline or
directive such Lender did not know in good faith that such amount would arise or
accrue).
3.6 Taxes.
(a) All payments of principal and interest made by the Borrowers under this
Agreement, any Facility LC Application and any Note, if any, shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding income
taxes and franchise taxes (imposed in lieu of income taxes) imposed on the
Agent, the LC Issuer or any Lender as a result of a present or former connection
between the Agent, the LC Issuer or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Agent, the LC Issuer or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable to the Agent, the LC Issuer or any Lender
hereunder or under any Note, the amounts so payable to the Agent, the LC Issuer
or such Lender shall be increased to the extent necessary to yield to the Agent,
the LC Issuer or such Lender (after payment of all Non-Excluded Taxes) interest
or any such other amounts payable hereunder at the rates and in the amounts
specified in this Agreement provided, however, that (i) with respect to any Loan
or Facility LC in U.S. Dollars to the Company, the Company shall not be required
to increase any such amounts payable to any Lender that is not organized under
the laws of the United States of America or a state thereof if such Lender fails
to comply with the requirements of Section 3.6(b), (ii) with respect to any Loan
or Facility in any Foreign Currency, a Borrower shall not be required to
increase any such amounts payable to any Lender if such Lender fails to comply
with the requirements of Section 3.6(d) and (iii) with respect to any Loan in
any Foreign Currency, the Foreign Subsidiary Borrower shall not be required to
increase any such amounts payable to any Lender or the Agent to the extent such
Lender could avoid the payment of such amount by changing its Lending
Installation, provided that any such change in any Lending Installation shall
not be required if such Lender has reasonable cause not to change its Lending
Installation or such Lender has

 

46



--------------------------------------------------------------------------------



 



reasonably determined that it is disadvantageous in any material respect for it
to do so. Whenever any Non-Excluded Taxes are payable by a Borrower, as promptly
as possible thereafter (but in any event within thirty (30) days of payment
thereof) such Borrower shall send to the Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by such Borrower showing payment thereof. If a
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, such Borrower shall indemnify the Agent, the LC Issuer and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Agent or any Lender as a result of any such failure. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
(b) Each Foreign Lender shall:
(i) at least five Business Days before the date of the initial payment to be
made by a Borrower under this Agreement to such Lender, deliver to the Company
and the Agent (A) two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, or successor applicable form, as the case may be,
certifying that it is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes and (B) an
Internal Revenue Service Form W-8 or W-9, or successor applicable form, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax;
(ii) deliver to the Company and the Agent two further copies of any such form or
certification at least five Business Days before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Agent and the Company;
(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company or the Agent; and
(iv) file amendments to such forms as and when required.
(c) Each Lender (or Transferee) that is incorporated or organized under the laws
of the United States of America or a State thereof shall provide two properly
completed and duly executed copies of Form W-9, or successor applicable form, at
the times specified for delivery of forms under Section 3.6(b) unless an event
(including, without limitation, any change in treaty, law or regulation) has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Company and the Agent; provided, however, that the Company may rely upon such
forms provided to the Company for all periods prior to the occurrence of such
event. Each Person that shall become a Lender or a Participant pursuant to
Section 13.2 or Section 13.3 shall, upon the effectiveness of the related
transfer, be required to provide all of the forms, certifications and statements
required pursuant to this Section, provided that in the case of such
Participant, the obligations of such Participant pursuant to this Section 3.6(c)
shall be determined as if such Participant were a Lender, except that such
Participant shall furnish all such required forms, certifications and statements
to the Lender from which the related participation shall have been purchased.

 

47



--------------------------------------------------------------------------------



 



(d) Each Lender that is not incorporated or organized under the laws of the
jurisdiction (i) in which a Foreign Subsidiary Borrower is incorporated or
organized, or (ii) in which such Foreign Subsidiary Borrower is located, and, in
either case, is a Lender to such Foreign Subsidiary Borrower (whether under the
Revolving Credit Commitment or an Alternate Currency Commitment) shall, upon
request by such Foreign Subsidiary Borrower, within a reasonable period of time
after such request, deliver to such Foreign Subsidiary Borrower or the
applicable governmental or taxing authority, as the case may be, any form or
certificate required in order that any payment by such Foreign Subsidiary
Borrower under this Agreement or any Notes to such Lender may be made free and
clear of, and without deduction or withholding for or on account of any
Non-Excluded Tax (or to allow any such deduction or withholding to be at a
reduced rate) imposed on such payment under the laws of the jurisdiction under
which such Foreign Subsidiary Borrower is incorporated, organized or located,
provided that such Lender is legally entitled to complete, execute and deliver
such form or certificate and such completion, execution or submission would not
prejudice the legal position of such Lender.
(e) Each Foreign Lender shall also comply with any certification, documentation,
information or other reporting necessary to establish an exemption from
withholding under FATCA and shall provide any other documentation reasonably
requested by the Borrower or the Agent sufficient for the Agent and the Borrower
to comply with their obligations under FATCA and to determine that such Lender
has complied with such applicable reporting requirements.
(f) Each Lender shall indemnify the Borrower and the Agent within ten (10) days
after demand therefor, for the full amount of any Excluded Taxes attributable to
such Lender that are payable or paid by the Borrower or the Agent, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Borrower or the Agent, as
applicable, shall be conclusive absent manifest error. Each Lender hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the Agent under
this paragraph (f). The agreements in this paragraph (f) shall survive the
resignation and/or replacement of the Agent.
(g) Each Lender agrees to use reasonable efforts to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section 3.6,
including, without limitation, the filing of applicable reports and returns with
applicable taxing bodies, provided that such effort shall not impose on any such
Lender any additional costs or legal or regulatory burdens deemed by such Lender
in its reasonable judgment to be material. In the event that any Lender
determines that any event or circumstance that will lead to a claim by it under
this Section 3.6 has occurred or will occur, such Lender will use its best
efforts to so notify the Company in writing, provided that any failure to
provide such notice shall in no way impair the rights of any Lender to demand
and receive compensation under this Section 3.6.
(h) If any payment by any Borrower is made to or for the account of any Lender
after deduction for or on account of tax, and additional payments are made by
such Borrower then, if any Lender shall receive or be granted a credit against,
refund or remission for such tax, such Lender shall, to the extent that it can
do so without prejudice to the retention of the amount of such credit, refund or
remission, reimburse to such Borrower such amount as such Lender shall, in its
absolute opinion, have concluded to be attributable to the relevant tax or
deduction or withholding. Nothing herein contained shall interfere with the
right of any Lender to arrange its affairs in whatever manner it thinks fit and,
in particular, the Lenders shall not be under any obligation to claim relief
from its corporation profits or similar tax liability in respect of such tax in
priority to any other claims, reliefs, credits or deductions available to it nor
oblige any Lenders to disclose any information relating to its tax affairs. Such
reimbursement shall be made as soon as reasonably practical upon such Lender
certifying that the amount of such credit or remission has been received by it.

 

48



--------------------------------------------------------------------------------



 



3.7 Substitution of Lender. If (a) the obligation of any Lender to make or
maintain Loans has been suspended pursuant to Section 3.3 when not all Lenders’
obligations to do so have been suspended, (b) any Lender has demanded
compensation under Sections 3.1 or 3.2 when all Lenders have not done so,
(c) any Lender is a Defaulting Lender, or (d) any Lender has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 8.2 or any other provision of any Loan Document which requires
the consent of all affected Lenders and with respect to which the Required
Lenders shall have granted their consent, the Company shall have the right, if
no Default then exists, to replace such Lender (a “Replaced Lender”) with one or
more other lenders (collectively, the “Replacement Lender”) acceptable to the
Agent, provided that (i) at the time of any replacement pursuant to this
Section 3.7, the Replacement Lender shall enter into one or more Assignments
pursuant to which the Replacement Lender shall acquire the Commitments and
outstanding Advances and other obligations of the Replaced Lender and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (A) the amount of principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, (B) the amount of all
accrued, but theretofore unpaid, fees owing to the Replaced Lender hereunder and
(C) the amount which would be payable by the Borrowers to the Replaced Lender
pursuant to Section 3.4, if any, if the Borrowers prepaid at the time of such
replacement all of the Loans of such Replaced Lender outstanding at such time;
provided, that, no Defaulting Lender shall be entitled to compensation under
clause (C) or under Section 3.4 upon any such payment, and (ii) all obligations
of the Borrowers then owing to the Replaced Lender (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement. Upon the execution
of the respective Assignments, the payment of amounts referred to in clauses
(i) and (ii) above and, if so requested by the Replacement Lender, delivery to
the Replacement Lender of the appropriate Note or Notes executed by the
Borrowers, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder. The provisions of
this Agreement (including without limitation Sections 3.4 and 10.7) shall
continue to govern the rights and obligations of a Replaced Lender with respect
to any Loans made or any other actions taken by such lender while it was a
Lender. Nothing herein shall release any Defaulting Lender from any obligation
it may have to any Borrower, the Agent or any other Lender.
ARTICLE IV.
CONDITIONS PRECEDENT
4.1 Closing Conditions. On the date hereof, the Borrowers shall furnish, or
shall cause to be furnished, to the Agent, with sufficient copies for the
Lenders, each of the following:
(a) Copies of the articles of incorporation or similar organizational documents
of the Company, together with all amendments thereto, and a certificate of good
standing or similar governmental evidence of corporate existence, all certified
by the Secretary, an Assistant Secretary or another duly authorized
representative of the Company.
(b) Copies, certified by the Secretary, an Assistant Secretary or another duly
authorized representative of the Company, of its by-laws and of its Board of
Directors’ resolutions (and resolutions of other bodies, if any are deemed
necessary by counsel for any Lender) authorizing the execution of the Loan
Documents.
(c) An incumbency certificate, executed by the Secretary, an Assistant Secretary
or another duly authorized representative of each Borrower, which shall identify
by name and title and bear the signature of the officers of such Borrower
authorized to sign the applicable Loan Documents and to make borrowings
hereunder, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrower.

 

49



--------------------------------------------------------------------------------



 



(d) A written opinion of the counsel for the Company and the Guarantors,
addressed to the Lenders in substantially the form of Exhibit E hereto.
(e) Copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings required on the part of
any Borrower in connection with the execution, delivery and performance of the
Loan Documents or the transactions contemplated hereby or thereby or as a
condition to the legality, validity or enforceability of the Loan Documents,
certified as true and correct in full force and effect as of the Effective Date
by a duly authorized officer of the Borrowers, or if none is required, a
certificate of such officer to that effect.
(f) Payment of all fees owing by the Borrowers as of the Effective Date.
(g) Copies of the unqualified audited consolidated financial statements of the
Company and its Subsidiaries for the fiscal year ended January 2, 2011 and
copies of four year financial projections for the Company and its Subsidiaries,
in each case in form and substance reasonably satisfactory to the Agent.
(h) The presentation of evidence satisfactory to the Agent that all
indebtedness, liabilities, and obligations outstanding under the Term Loan
Agreement and the Yen Loan Agreement shall have been paid in full or will be
paid from the proceeds of the initial Advance and, that after payment in full,
the lenders thereunder shall release all rights in the Collateral and terminate
any rights under the Intercreditor Agreement.
(i) The Agent shall have reasonably determined that since March 1, 2011, there
is an absence of any material adverse change or disruption in primary or
secondary loan syndication markets, financial markets or in capital markets
generally (whether resulting from events prior to or after the date of the
commitment) that would likely impair syndication of the Loans hereunder.
(j) All Collateral Documents requested by the Agent, in each case duly executed
on behalf of all parties thereto, or a confirmation pursuant to any consent,
confirmation or amendment of certain of the existing Collateral Documents
executed pursuant to the Original Credit Agreement, as determined by the Agent,
granting to the Lenders and the Agent the Collateral and support intended to be
provided pursuant to Section 2.21, together with such other agreements and
documents, and the satisfaction of such other conditions as may be required by
the Agent in connection therewith.
(k) Any amendment to the Intercreditor Agreement, as determined by the Agent,
shall be signed by all parties thereto.
(l) All other Loan Documents required by the Agent or the Required Lenders shall
have been duly executed by the Company and each applicable Subsidiary, together
with any documents, agreements, instruments, filings and other items related
thereto as reasonably required by the Agent or the Required Lenders.
(m) Satisfactory results of all due diligence with respect to the Company and
its Subsidiaries and their assets as required by the Agent.
(n) The Agent shall have received Lien searches in respect of the Company and
its Subsidiaries in form and substance satisfactory to the Agent.
(o) Each of the conditions set forth in Section 4.2 shall have been satisfied.

 

50



--------------------------------------------------------------------------------



 



(p) Such other agreements and documents, and the satisfaction of such other
conditions as may be reasonably required by the Agent.
4.2 Each Advance. The Lenders shall not be required to make any Credit
Extensions or continue or convert any Loans, unless on the applicable Borrowing
Date, both before and after giving effect on a pro forma basis to the making of
such Credit Extension or such continuation or conversion:
(a) There exists no Default or Unmatured Default.
(b) The representations and warranties contained in Article V are true and
correct in all material respects as of such Borrowing Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects on and as of such earlier date.
(c) All legal matters incident to the making or continuation of such Loans shall
be satisfactory to the Agent and its counsel.
Each Borrowing Notice or request for issuance of a Facility LC with respect to
each Credit Extension and each continuation or conversion by a Borrower
hereunder shall constitute a representation and warranty by the Company and such
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each of the Company and the Foreign Subsidiary Borrowers (insofar as the
representations and warranties set forth below relate to such Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:
5.1 Corporate Existence and Standing. Each of the Company and its Subsidiaries
and each Foreign Subsidiary Borrower is a corporation, partnership, limited
liability company or other organization, duly organized and validly existing
under the laws of its jurisdiction of organization and has all requisite
corporate, partnership, company or similar authority to conduct its business as
presently conducted.
5.2 Authorization and Validity. Each Borrower and each Guarantor has the
corporate or other power and authority and legal right to execute and deliver
the Loan Documents and to perform its obligations thereunder. The execution and
delivery by each of the Borrowers and each of the Guarantors of the Loan
Documents and the performance of their obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which they
are a party constitute legal, valid and binding obligations of the Borrowers and
the Guarantors enforceable against the Borrowers and the Guarantors in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and by equitable principles affecting the availability of
specific performance and other remedies.
5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Borrowers and the Guarantors of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any of its Subsidiaries or the
Company’s or any Subsidiary’s articles of incorporation, code of regulations or
by-laws or the provisions of any indenture, instrument or agreement to which the
Company or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien (other than any Lien permitted
by Section 6.13) in, of or on the Property of the Company or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents.

 

51



--------------------------------------------------------------------------------



 



5.4 Financial Statements. The January 2, 2011 audited consolidated financial
statements of the Company and its Subsidiaries were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared and fairly present the consolidated financial condition and
operations of the Company and its Subsidiaries.
5.5 Material Adverse Change. Since January 2, 2011, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Company and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.
5.6 Taxes. The Company and its Subsidiaries have filed all United States federal
tax returns and all other material tax returns which are required to be filed by
any Governmental Authority and have paid all taxes shown as due pursuant to said
returns or pursuant to any assessment received by the Company or any of its
Subsidiaries by any Governmental Authority, except such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien (other than as permitted by Section 6.13) exists. No tax liens have been
filed and no claims are being asserted with respect to any such taxes, in each
case other than as permitted by Section 6.13. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of any taxes or
other governmental charges are adequate.
5.7 Litigation and Contingent Obligations. Except as set forth on Schedule 5.7
hereto, there is no litigation, arbitration or proceeding pending or, to the
knowledge of any of their executive officers, any governmental investigation or
inquiry pending or any litigation, arbitration, governmental investigation,
proceeding or inquiry threatened against or affecting the Company or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of the Credit
Extensions. Other than any liability incident to such litigation, arbitration or
proceedings listed on Schedule 5.7, the Company and its Subsidiaries have no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.
5.8 Subsidiaries. Schedule 5.8 hereto contains an accurate list of all
Subsidiaries of the Company as of the date of this Agreement, setting forth
their respective jurisdictions of incorporation or organization and the
percentage of their respective capital stock owned by the Company or other
Subsidiaries. All of the issued and outstanding shares of capital stock of such
Subsidiaries held by the Company have been duly authorized and issued and are
fully paid and non-assessable.
5.9 ERISA. Each member of the Controlled Group has fulfilled its obligations in
all material respects under the minimum funding standards of ERISA and the Code
with respect to each Plan. Each member of the Controlled Group is in compliance
with the applicable provisions of ERISA and the Code with respect to each Plan
except where such non compliance could not reasonably be expected to have a
Material Adverse Effect. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event which has or
may result in any material liability has occurred with respect to any Plan, and
no steps have been taken to reorganize or terminate any Single Employer Plan. No
member of the Controlled Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Single Employer Plan or Multiemployer
Plan, or made any amendment to any Plan, which has resulted or could result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Code or (iii) incurred any material, actual liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

 

52



--------------------------------------------------------------------------------



 



5.10 Accuracy of Information. No information, exhibit or report furnished by the
Company or any of its Subsidiaries in writing to the Agent or to any Lender in
connection with the negotiation of the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made, as of the date thereof.
5.11 Regulations T, U and X. Margin Stock constitutes less than 25% of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder and the Company and its
Subsidiaries are in compliance with Section 6.2.
5.12 Compliance With Laws. The Company and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property if failure to comply could reasonably be expected to
have a Material Adverse Effect.
5.13 Plan Assets; Prohibited Transactions. The Company and its Subsidiaries have
not engaged in any prohibited transaction within the meaning of Section 4.06 of
ERISA or Section 4975 of the Code which could result in any material liability;
and neither the execution of this Agreement nor the making of Credit Extensions
(assuming that the Lenders do not fund any of the Credit Extensions with any
“plan assets” as defined in ERISA) hereunder give rise to a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
5.14 Environmental Matters. In the ordinary course of its business, the officers
of the Company consider the effect of Environmental Laws on the business of the
Company and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Company and its Subsidiaries due
to Environmental Laws. On the basis of this consideration, the Company has
reasonably concluded that Environmental Laws cannot reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
5.15 Investment Company Act. No Borrower is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
5.16 Foreign Subsidiary Borrowers.
(a) Each Foreign Subsidiary Borrower is a direct or indirect Wholly-Owned
Subsidiary of the Company (excluding director qualifying shares); and

 

53



--------------------------------------------------------------------------------



 



(b) Each Foreign Subsidiary Borrower will have, upon becoming a party hereto,
all right and authority to enter into this Agreement and each other Loan
Document to which it is a party, and to perform all of its obligations under
this and each other Loan Document to which it is a party; all of the foregoing
actions will have been taken prior to any request for Loans by such Borrower,
duly authorized by all necessary action on the part of such Borrower, and when
such Foreign Subsidiary Borrower becomes a party hereto, this Agreement and each
other Loan Document to which it is a party will constitute valid and binding
obligations of such Borrower enforceable in accordance with their respective
terms except as such terms may be limited by the application of bankruptcy,
moratorium, insolvency and similar laws affecting the rights of creditors
generally and by equitable principles affecting the availability of specific
performance and other remedies.
5.17 Ownership of Properties. On the Effective Date, the Company and its
Subsidiaries will have good title, free of all Liens (other than as permitted by
Section 6.13), to all Property and assets reflected in the financial statements
as owned by it other than defects in title which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
5.18 Reportable Transaction. Neither any Borrower nor any Subsidiary intends to
treat the Advances and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event any
Borrower or any Subsidiary determines to take any action inconsistent with such
intention, it will promptly notify the Agent thereof.
5.19 Borrowing Base. During any Borrowing Base Period, all trade accounts
receivable, of the Company or any Guarantor represented or reported by the
Company to be, or are otherwise included in, Eligible Receivables comply in all
respects with the requirements therefor set forth in the definition thereof, and
the computation of the Borrowing Base set forth in each Borrowing Base
Certificate is true and correct.
ARTICLE VI.
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting enabling it to provide consolidated financial
statements for the Company and each Subsidiary in accordance with Agreement
Accounting Principles and furnish to the Lenders:
(a) Within 120 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Company’s independent certified public accountants)
audit report certified by nationally recognized independent certified public
accountants certifying that the Company’s consolidated financial statements are
fairly stated in all material respects, in accordance with Agreement Accounting
Principles for itself and the Subsidiaries, including balance sheets as of the
end of such period, related income statements, and statements of cash flows.
(b) Within 60 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and the Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and related income statement
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified by a Designated Financial Officer
of the Company.

 

54



--------------------------------------------------------------------------------



 



(c) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit F hereto
signed by a Designated Financial Officer of the Company showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.
(d) As soon as available and in any event within 15 Business Days after the end
of each fiscal month during any Borrowing Base Period, a Borrowing Base
Certificate, prepared for the Company as of the close of business on the last
day of each fiscal month, and such supporting schedules requested by the Agent,
in form and detail reasonably satisfactory to the Agent, setting forth such
information as the Agent may request with respect to the aging, value, location,
and other information relating to the computation of the Borrowing Base for the
Company and the eligibility of any property or assets included in such
computation, each certified as true and correct by an Authorized Officer of the
Company; provided that, (i) the Company may also elect to deliver updated
Borrowing Base Certificates more frequently, and (ii) the Agent may also request
more frequent Borrowing Base Certificates (including without limitation in
connection as a condition to a Credit Extension under Section 4.2) and the
Company shall prepare such updated Borrowing Base Certificate as of the close of
business on the last day of the month ending prior to such request.
(e) As soon as possible and in any event within 5 days after (x) receipt by the
Company, and (y) a determination is made by the Company concerning a Material
Adverse Effect with respect thereto, a copy of (a) any notice or claim to the
effect, that the Company or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Company, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Company or any of
its Subsidiaries, and (c) any notice of occurrence of any Reportable Event,
which, in each case, could reasonably be expected to have a Material Adverse
Effect.
(f) Promptly after the sending or filing thereof, copies of all forms 8K, 10-K
and 10-Q which the Company files with the Securities and Exchange Commission or
any successor agency thereof pertaining to the Company or any of its
Subsidiaries as the issuer of securities.
(g) Promptly, such other information respecting the business, properties,
operations or condition, financial or otherwise, of the Company or any of their
respective Subsidiaries as any Lender or the Agent may from time to time
reasonably request.
6.2 Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of all Credit Extensions, to refinance existing Indebtedness, for
working capital or general corporate purposes. None of the proceeds of any of
the Advances made under this Agreement will be used, whether directly or
indirectly, in violation of any applicable law or regulation, including without
limitation Regulations T, U or X, or to purchase or carry any Margin Stock.
6.3 Notice of Default. The Company will give prompt notice in writing to the
Agent of the occurrence of any Default or Unmatured Default known to it or which
in the exercise of reasonable and customary diligence it should have known.
6.4 Conduct of Business. The Company will, and will cause each Subsidiary to do
all things necessary to remain duly incorporated, validly existing and in good
standing in its jurisdiction of organization (subject to Section 6.11) and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except in any such case where such failure
could not reasonably be expected to have a Material Adverse Effect and except
that a Subsidiary may be dissolved if the Company determines in good faith that
such dissolution is in the best interest of the Company and its Subsidiaries
taken as a whole.

 

55



--------------------------------------------------------------------------------



 



6.5 Taxes. The Company will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles and those which the failure to file or pay
could not reasonably be expected to have a Material Adverse Effect.
6.6 Insurance. The Company will, and will cause each Subsidiary to, maintain
insurance with financially sound and reputable insurance companies (or
self-insurance programs) on their Property in such amounts (with such customary
deductibles, exclusions and self-insurance) and covering such risks as
management of the Company reasonably considers consistent with sound business
practice.
6.7 Compliance with Laws. The Company will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject except for such noncompliance as
could not reasonably be expected to have a Material Adverse Effect.
6.8 Maintenance of Properties. The Company will, and will cause each Subsidiary
to, do all things reasonably necessary to maintain, preserve, protect and keep
its material Property in good repair, working order and condition (ordinary wear
and tear excepted), and make all reasonably necessary and proper repairs,
renewals and replacements.
6.9 Inspection. The Company will, and will cause each Subsidiary to, permit the
Agent and upon the occurrence of a Default and during the continuation thereof
the Lenders, directly or by their respective representatives and agents, to
inspect any of the Property, corporate books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with, and
to be advised as to the same by, their respective officers upon reasonable prior
notice at such reasonable times and intervals as the Agent or any Lender, as the
case may be, may designate, which times and intervals shall be reasonably
acceptable to the Company; provided, however, that such examination shall
exclude examination or disclosure of “personal data” within the meaning of the
European Union Data Protection Directive (the “EU Directive”) if such disclosure
or examination would cause the Company or any Subsidiary of the Company to be in
violation of the EU Directive or US-EU Safe Harbor Data Privacy Arrangements
issued pursuant to the EU Directive.
6.10 Merger. The Company will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that, a Subsidiary may
merge into the Company or a Wholly-Owned Subsidiary, provided that in any merger
involving the Company the Company is the surviving entity and in any merger
involving any Guarantor such Guarantor or another Guarantor or the Company is
the surviving entity.
6.11 Sale of Assets. The Company will not, nor will it permit any Subsidiary to,
lease, sell or otherwise dispose of its Property, to any other Person, (other
than the Company or any Guarantor), except:

 

56



--------------------------------------------------------------------------------



 



(a) leases, sales or other dispositions to majority-owned or controlled
Subsidiaries subject to the terms of Section 6.14.
(b) any transfer of an interest in Qualified Receivables Transaction Assets as
part of a Qualified Receivables Transaction.
(c) any transfer of accounts receivable by Kelly Services — Empresa de Trabalho
Temporario, Unipessoal Lda. in connection with factoring arrangements in
Portugal so long as the aggregate value of accounts receivable sold does not
exceed EUR35,000,000 in any fiscal year.
(d) leases, sales (including sale leasebacks) or other dispositions of its
Property in addition to those described in clauses (a), (b) and (c) above so
long as the aggregate value of assets leased, sold or disposed of since the
Effective Date does not exceed 15% of the Total Assets of the Company and its
Subsidiaries at the time of such transaction.
(e) sales or dispositions of worn out or obsolete equipment and other fixed
assets.
(f) exchanges of real property for other real property of substantially similar
value on fair and reasonable terms applicable to an arm’s length transaction.
Notwithstanding anything in this Section 6.11 to the contrary, no such leases,
sales or other dispositions of property may be made if any Default has occurred
and is continuing.
6.12 Indebtedness. The Company will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:
(a) The Credit Extensions and the Reimbursement Obligations.
(b) Indebtedness existing on the date hereof and described in Schedule 6.12,
together with any extensions, renewals or refinancings of such Indebtedness
which do not increase the aggregate commitment amount thereof.
(c) Indebtedness arising under Rate Management Transactions related to the
Credit Extensions.
(d) Indebtedness arising under Capitalized Lease Obligations or other purchase
money obligations incurred solely for the purpose of financing the acquisition
of real or personal property, provided that (x) the principal amount of such
Indebtedness shall not exceed the cost of the real or personal property
purchased, and (y) the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $20,000,000 at any time.
(e) Indebtedness of any Subsidiary owing to any other Subsidiary or the Company
and permitted by Section 6.17.
(f) Receivables Transaction Attributed Indebtedness under Qualified Receivables
Transactions in an aggregate amount not to exceed $150,000,000 at any time.
(g) Other Indebtedness (excluding Receivables Transaction Attributed
Indebtedness) not exceeding $20,000,000 in aggregate principal amount at any
time outstanding.

 

57



--------------------------------------------------------------------------------



 



6.13 Liens. The Company will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Company or
any of its Subsidiaries, except:
(a) Liens in favor of the Collateral Agent securing the Secured Obligations and
subject to the Intercreditor Agreement;
(b) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
(c) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 90 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.
(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or other statutory or government obligations,
including liens on assets of any Foreign Subsidiary given to secure any letter
of credit or bank guaranty given as security or support for the obligations
described in this clause (d).
(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or the Subsidiaries.
(f) Liens granted by any Subsidiary in favor of the Company or any other
Subsidiary.
(g) Any interest or title of a lessor in the property subject to any Capitalized
Lease Obligation or Operating Lease.
(h) Any Lien created to secure payment of a portion of the purchase price of, or
existing at the time of acquisition of, any tangible fixed asset acquired by the
Company or any of its Subsidiaries may be created or suffered to exist upon such
fixed asset if the outstanding principal amount of the Indebtedness secured by
such Lien does not at any time exceed the purchase price paid by the Company or
such Subsidiary for such fixed asset and is permitted pursuant to Section
6.12(e); provided that such Lien does not encumber any other asset at any time
owned by the Company or such Subsidiary, and provided, further, that not more
than one such Lien shall encumber such fixed asset at any one time.
(i) Judgment or other similar Liens arising in connection with legal proceedings
so long as the execution or other enforcement thereof is effectively stayed and
the claims secured thereby are being contested in good faith by appropriate
proceedings and the Company or such Subsidiary, as the case may be, has
established appropriate reserves against such claims in accordance with
Agreement Accounting Principles.
(j) Liens on assets of any Foreign Subsidiary securing Indebtedness of any
Foreign Subsidiary not exceeding the U.S. Dollar Equivalent of $10,000,000 in
aggregate principal amount at any time outstanding and if such Indebtedness is
permitted pursuant to Section 6.12(g).

 

58



--------------------------------------------------------------------------------



 



(k) Any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.13; provided that (i) such Lien
shall not apply to any other property or asset of the Company or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof.
Notwithstanding anything in Section 6.12 or 6.13 hereof, no Liens (other than in
favor of the Collateral Agent to secure the Secured Obligations) will permitted
or suffered to exist on any Equity Interests of any Securitization Entity
without the written consent of the Agent and no Indebtedness of, nor any Liens
on any assets of, any Securitization Entity will be permitted or suffered to
exist other than customary Indebtedness and Liens required under a Qualified
Receivables Transaction.
6.14 Affiliates. The Company will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms (taken as a whole) no less favorable to the Company or
such Subsidiary than the Company or such Subsidiary would obtain in a comparable
arms-length transaction.
6.15 Financial Contracts. The Company will not, nor will it permit any
Subsidiary to, enter into any Financial Contract for speculative purposes.
6.16 Restricted Payments. The Company will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) the Borrower may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries may declare
and pay dividends or other distributions to the Company or to another
Subsidiary, and (iii) (A) if the Interest Coverage Ratio is less than or equal
to 5.0 to 1.0 as calculated for the most recent four consecutive fiscal quarters
as of the date of determination, the Company may make Restricted Payments not
exceeding $20,000,000 during the period including the most recent three prior
consecutive fiscal quarters and the current fiscal quarter, and (B) if the
Interest Coverage Ratio is greater than 5.0 to 1.0 as calculated for the most
recent four consecutive fiscal quarters as of the date of determination, the
Company may make Restricted Payments not exceeding $30,000,000 during the period
including the most recent three prior consecutive fiscal quarters and the
current fiscal quarter; provided, that, in each case, no Default exists or would
be caused thereby on a pro forma basis giving effect to such Restricted Payment.
6.17 Investments and Acquisitions. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to become or remain a partner in any partnership or
joint venture, or to make any Acquisition of any Person, except:
(a) Cash Equivalent Investments.
(b) Investments in any Subsidiary Guarantor.
(c) Existing Investments in Subsidiaries and other Investments existing on the
date hereof and described in Schedule 6.17(c), without any increase to such
Investments due to the Company or any Subsidiary making any additional
Investments unless otherwise permitted hereby.

 

59



--------------------------------------------------------------------------------



 



(d) Mergers or consolidations permitted pursuant to the terms of Section 6.10.
(e) Investments in Tradicao Planejamento e Tecnologia de Servicos S/A in an
aggregate amount not to exceed 32,500,000 Brazilian Real during the term of this
Agreement.
(f) Investments by any Foreign Subsidiary in any other Foreign Subsidiary.
(g) (i) loans made by the Company to any Subsidiary and made by any Subsidiary
to the Company or any other Subsidiary, provided, that, any such loans made by
the Company or any Guarantor shall be evidenced by a promissory note pledged
pursuant to the Security Agreement, and; (ii) Investments in Equity Interests in
Foreign Subsidiaries (in addition to those Investments listed on Schedule
6.17(c) and those permitted pursuant to clause (e) and (f) above);
provided, that, (A) the sum of the amount of loans made by the Company or any
Guarantor to any Foreign Subsidiary at any time outstanding pursuant to clause
(i) above (without regard to any write-downs or write-offs), plus the aggregate
amount of Investments in Equity Interests in Foreign Subsidiaries pursuant to
clause (ii) above shall not exceed $75,000,000, and (B) the aggregate amount of
Investments in Equity Interests in Foreign Subsidiaries pursuant to clause
(ii) above shall not exceed $40,000,000.
(h) Investments in a Securitization Entity in connection with Qualified
Receivables Transactions and in an aggregate outstanding amount reasonably
acceptable to the Agent and required to consummate the Qualified Receivables
Transactions plus Qualified Receivables Transaction Assets permitted to be
transferred to a Securitization Entity in connection with Qualified Receivables
Transactions in amounts reasonably acceptable to the Agent.
(i) Permitted Acquisitions.
(j) Investments in joint ventures not to exceed $20,000,000 in the aggregate
during the term of this Agreement.
Notwithstanding anything herein to the contrary, all such loans and other
Investments permitted under this Section 6.17 shall (x) be evidenced by
agreements and instruments in form and substance reasonably acceptable to the
Agent (all pursuant to agreements and documents in form and substance acceptable
to the Agent) and (y) not be permitted if a Default or Unmatured Default exists
at time such loans or other Investments are to be made or would be caused
thereby.
6.18 Additional Covenants. This covenant governs any instrument or agreement, or
any group of related instruments or agreements, relating to or amending any
terms or conditions applicable to any Indebtedness equal to or greater than
$5,000,000 of the Company or any of its Subsidiaries (each a “Debt Instrument”),
whether such Debt Instrument is now existing or subsequently entered into by the
Company or any of its Subsidiaries. The Company shall promptly deliver to the
Agent a copy of each Debt Instrument. If any Debt Instrument contains any
covenant, term or condition or default not substantially provided for in this
Agreement or more favorable to the lender or lenders thereunder than those
provided for in this Agreement (each a “More Favorable Provision”), such More
Favorable Provision shall be incorporated by reference in this Agreement as if
set forth fully herein (a) as of the date of this Agreement if such Debt
Instrument is now existing, or (b) as of the effective date of the Debt
Instrument if the Borrower subsequently enters into such Debt Instrument. No
amendment, other modification, termination or expiration of any More Favorable
Provision shall alter or otherwise affect such provision as incorporated herein,
except that any modification which makes such provision become more favorable to
the applicable lender shall be incorporated herein in addition to (and not in
lieu of) the provisions which it replaces.

 

60



--------------------------------------------------------------------------------



 



6.19 Financial Covenants.
(a) Leverage Ratio. The Company shall not permit its Leverage Ratio to exceed
0.4 to 1.0 at any time.
(b) Interest Coverage Ratio. The Company shall not permit its Interest Coverage
Ratio as of the last day of each fiscal quarter to be less than (i) as of the
end of any fiscal quarter ending prior to December 31, 2012, 4.0 to 1.0 and
(ii) as of the end of any fiscal quarter ending on or after December 30, 2012,
5.0 to 1.0.
ARTICLE VII.
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1 Any representation or warranty made by the Company or its Subsidiaries to
the Lenders or the Agent in any Loan Document, in connection with any Credit
Extension, or in any certificate or information delivered in writing in
connection with any Loan Document shall be false in any material respect on the
date as of which made and shall not be remedied within three Business Days after
written notice from the Agent.
7.2 Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest on any Loan or of any facility fee, LC Fee or any other
payment obligations under any of the Loan Documents within three Business Days
after the same becomes due (unless such Loan has been rolled over as provided in
this Agreement).
7.3 The breach by any Borrower or any Guarantor of any of the terms or
provisions of Sections 6.2, 6.3, 6.4, 6.5, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15,
6.16, 6.17, 6.18 or 6.19 which is not remedied within three Business Days after
written notice from the Agent.
7.4 The breach by any Borrower or any Guarantor (other than a breach which
constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within 15 days after written notice from the Agent.
7.5 Failure of the Company or any of its Subsidiaries to pay when due any
Indebtedness or Rate Management Obligations (valued by reference to the amount
of the Net Mark-to-Market Exposure) aggregating in excess of $15,000,000
(“Material Indebtedness”); or the default by the Company or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
in the case of any such default or event is to cause, or to permit the holder or
holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of the
Company or any of its Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Company or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.

 

61



--------------------------------------------------------------------------------



 



7.6 The Company or any of its Subsidiaries, shall (i) have an order for relief
entered with respect to it under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to adjudicate it a bankrupt or insolvent entity, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts or seeking similar relief under any
law of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency
or reorganization or relief of debtors or similar proceeding or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7.
7.7 Without its application, approval or consent, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any of its
Subsidiaries or any Substantial Portion of their respective Property, or a
proceeding described in Section 7.6(iv) shall be instituted against the Company
or any of its Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
7.8 Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Subsidiaries which, when taken together with all other Property of
the Company and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion and could
reasonably be expected to have a Material Adverse Effect.
7.9 The Company or any of its Subsidiaries shall fail within 90 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $15,000,000, which is not stayed on appeal.
7.10 Any member of the Controlled Group shall fail to pay when due after the
expiration of any applicable grace period an amount or amounts aggregating in
excess of $1,000,000 which it shall have become liable to pay under Title IV of
ERISA; or notice of intent to terminate a Single Employer Plan with Unfunded
Liabilities in excess of $1,000,000 (a “Material Plan”) shall be filed under
Section 4041(c) of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or PBGC shall institute
proceedings under which it is likely to prevail under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which causes one or more members of the Controlled
Group to incur a current payment obligation in excess of $1,000,000.
7.11 The occurrence of any Change in Control.
7.12 Any Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or assert the invalidity or unenforceability of
any Guaranty or any Guarantor denies that it has any further liability under any
Guaranty to which it is a party, or gives notice to such effect.

 

62



--------------------------------------------------------------------------------



 



7.13 Any Collateral Document shall for any reason (other than solely as the
result of an act or omission of the Agent or a Lender) fail to create a valid
and perfected first priority security interest, subject to the Intercreditor
Agreement, in any Collateral purported to be covered thereby, except as
permitted by the terms of this Agreement or any Collateral Document, or, due to
any action by the Company or any of its Subsidiaries not consented to by the
Required Lenders, any Collateral Document shall fail to remain in full force or
effect or any action shall be taken by the Company or any of its Subsidiaries
not consented to by the Required Lenders to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or the Company or any
Guarantor shall fail to comply with any of the terms or provisions of any
Collateral Document if the failure continues beyond any period of grace provided
for in the applicable Collateral Document.
ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1 Acceleration; Facility LC Collateral Account.
(a) If any Default described in Section 7.6 or 7.7 occurs, the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs shall automatically terminate and the Obligations
shall immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which the Borrowers hereby expressly waive and
without any election or action on the part of the Agent, the LC Issuer or any
Lender and the Company will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”)
(b) If any Default occurs and is continuing (other than a Default described in
Section 7.6 or 7.7), the Required Lenders may (a) terminate or suspend the
obligations of the Lenders to make Loans and the obligation and power of the LC
Issuer to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon (if so declared) the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Company
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.
(i) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Company to pay, and the Company will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.
(ii) The Agent may at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, apply such funds to the payment of the
Obligations owing under this Agreement and any other amounts as shall from time
to time have become due and payable by the Company to the Lenders or the LC
Issuer under the Loan Documents.
(iii) At any time while any Default is continuing, neither the Company nor any
Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations owing under this Agreement have been indefeasibly paid in
full and the Aggregate Commitment has been terminated, any funds remaining in
the Facility LC Collateral Account shall be returned by the Agent to the Company
or paid to whomever may be legally entitled thereto at such time.

 

63



--------------------------------------------------------------------------------



 



(iv) After acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and the obligation and power of the LC
Issuer to issue Facility LCs hereunder as a result of any Default (other than
any Default as described in Section 7.6 or 7.7 with respect to any Borrower) and
before any judgment or decree for the payment of the Obligations due shall have
been obtained or entered, the Required Lenders (in their sole discretion) may
direct the Agent and upon such direction the Agent shall, by notice to the
Company, rescind and annul such acceleration and/or termination.
8.2 Amendments.
(a) Subject to the provisions of this Article VIII, the Required Lenders (or the
Agent with the consent in writing of the Required Lenders) and the Borrowers may
enter into agreements supplemental hereto for the purpose of adding or modifying
any provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrowers hereunder or waiving any Default hereunder; provided
however, that no such supplemental agreement shall, without the consent of all
of the Lenders:
(i) Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligation related thereto.
(ii) Modify the definition of Required Lenders.
(iii) Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.7, or increase
the amount of any Commitment of any Lender hereunder or the Aggregate Revolving
Credit Commitments or the Aggregate Commitments (other than any increase in
accordance with Section 2.1(d), 2.4(b) or 2.4(c)), or permit any Borrower to
assign its rights under this Agreement.
(iv) Amend this Section 8.2(a).
(v) Release any Borrower or any Guarantor or release all or any material portion
of the Collateral, other than in connection with any sale or other transfer of
any of the foregoing permitted hereunder (including without limitation the
release of any Securitization Entity which is a Guarantor from its obligations
under this Agreement simultaneously with the closing of any Qualified
Receivables Transaction to which any such Securitization Entity is a party).
(vi) Change Section 2.11 in a manner that would alter the pro rata sharing of
payments required thereby.
(b) In addition to amendments effected pursuant to the foregoing, the Schedules
may be amended as follows:
(i) Schedule 1.1(c) will be amended to add Subsidiaries of the Company as
additional Foreign Subsidiary Borrowers upon (A) execution and delivery by the
Company, any such Foreign Subsidiary Borrower and the Agent, of a Joinder
Agreement providing for any such Subsidiary to become a Foreign Subsidiary
Borrower, (B) delivery to the Agent of (a) such other documents with respect
thereto as the Agent shall reasonably request and (b) the written approval of
the Agent in its sole discretion.

 

64



--------------------------------------------------------------------------------



 



(ii) Schedule 1.1(c) will be amended to remove any Subsidiary as a Foreign
Subsidiary Borrower upon (A) written notice by the Company to the Agent to such
effect and (B) repayment in full of all outstanding Loans of such Foreign
Subsidiary Borrower.
(iii) Schedule 2.16 may be amended, modified, supplemented or replaced from time
to time with the consent of the Swing Line Lender and the Company.
(c) No modification or waiver of any provision of this Agreement relating to the
Agent shall be effective without the written consent of the Agent, no amendment
of any provision relating to the Swing Line Lender shall be effective without
the written consent of the Swing Line Lender and no amendment of any provision
relating to the LC Issuer shall be effective without the written consent of the
LC Issuer. The Agent may waive payment of the fee required under Section 13.3(b)
without obtaining the consent of any other party to this Agreement.
Notwithstanding anything herein to the contrary, any Defaulting Lender shall not
be entitled to vote (whether to consent or to withhold its consent) with respect
to any amendment, modification, termination or waiver other than with respect to
any increase in the amount of such Defaulting Lender’s Commitment and any
forgiveness of any principal amount of any Loan or any Reimbursement Obligation
due such Defaulting Lender, and, for purposes of determining the Required
Lenders, the Commitments and the Loans of such Defaulting Lender shall be
disregarded and the Agent shall have the ability, but not the obligation, to
replace any such Defaulting Lender with another lender or lenders.
(d) Notwithstanding anything in this Agreement to the contrary, if the Agent and
the Company shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Agent and the Company shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.
(e) Notwithstanding anything in this Agreement to the contrary, the Borrowers,
the Required Lenders and the Agent may enter into amendments or modifications to
this Agreement (including, without limitation, amendments to this Section 8.2
and/or Section 2.11) or any of the other Loan Documents or enter into additional
Loan Documents in order to effectuate the terms of any amendment which extends
the maturity date of any of the Commitments (including the Loans and Letters of
Credit thereunder) or New Term Loans with respect to fewer than all of the
Lenders thereof (any of the foregoing so extended, the “Extended Facilities”,
and any of the foregoing that has not been so extended, the “Non-Extended
Facilities”) and other changes to accommodate such extended maturities, provided
that (i) the terms and conditions applicable to the Extended Facilities are
substantially the same as the terms and conditions applicable to the
Non-Extended Facilities, except for (x) covenants or other provisions applicable
only to periods after the Facility Termination Date of the Non-Extended
Facilities and (y) interest rates and fees (which may be higher for the Extended
Facilities), (ii) the modifications of any pro rata sharing or payment
provisions shall be limited to changes to allow for non-pro rata payments on
Non-Extended Facilities at the final maturity thereof and other changes to allow
for the extended maturity date(s), and (iii) no maturity date of any Commitment
(including the Loans and Facility LCs thereunder) or New Term Loan of any Lender
or any scheduled payment thereof may be extended without the consent of such
Lender.

 

65



--------------------------------------------------------------------------------



 



(f) Notwithstanding anything in this Agreement to the contrary, this Agreement
may be amended or modified (i) by the Agent and the Borrower in accordance with
Section 2.4 and (ii) otherwise with the written consent of the Required Lenders,
the Agent and the Borrowers (x) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Obligations and (y) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.
8.3 Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of the Borrowers to satisfy the conditions precedent to such
Loan shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.
ARTICLE IX.
GUARANTEE
9.1 Guaranty. Each Guarantor hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Obligations and all costs and expenses including, without limitation, all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the Agent, the
LC Issuer and the Lenders in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, any Borrower, any
Guarantor or any other guarantor of all or any part of the Obligations (such
costs and expenses, together with the Obligations, collectively the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Guaranty apply to and may be enforced by
or on behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.
9.2 Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection. Each Guarantor waives any right to require the Agent, the LC Issuer
or any Lender to sue any Borrower, any Guarantor, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.
9.3 No Discharge or Diminishment of Guaranty. (a) Except as otherwise provided
for herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration, or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of any Borrower or any other
guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Guarantor may have at any time against
any Obligated Party, the Agent, the LC Issuer, any Lender, or any other person,
whether in connection herewith or in any unrelated transactions.

 

66



--------------------------------------------------------------------------------



 



(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.
(c) Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Agent, the LC Issuer
or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of the Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by the Agent, the LC Issuer or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
9.4 Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of
the Borrower or any Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower or any Guarantor, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any person against any Obligated Party, or any other person.
The Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Guarantor under this Guaranty except to the extent the
Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.
9.5 Rights of Subrogation. No Guarantor will assert any right, claim or cause of
action, including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Borrowers and the Guarantors have fully performed all their
obligations to the Agent, the LC Issuer and the Lenders.

 

67



--------------------------------------------------------------------------------



 



9.6 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Guarantor’s obligations under this Guaranty with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Agent, the LC Issuer and the Lenders are in
possession of this Guaranty. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.
9.7 Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of each Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent, the
LC Issuer nor any Lender shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.
9.8 Termination. The Lenders may continue to make loans or extend credit to the
Borrowers based on this Guaranty until five days after it receives written
notice of termination from any Guarantor. Notwithstanding receipt of any such
notice, each Guarantor will continue to be liable to the Lenders for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of that Guaranteed Obligations.
9.9 Taxes. All payments of the Guaranteed Obligations will be made by each
Guarantor free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the, Lender or LC Issuer (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Guarantor
shall make such deductions and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
9.10 Maximum Liability. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

 

68



--------------------------------------------------------------------------------



 



9.11 Contribution. In the event any Guarantor (a “Paying Guarantor”) shall make
any payment or payments under this Guaranty or shall suffer any loss as a result
of any realization upon any collateral granted by it to secure its obligations
under this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For purposes of this Article IX, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.
9.12 Liability Cumulative. The liability of the Company as a Guarantor under
this Article IX is in addition to and shall be cumulative with all liabilities
of the Company to the Agent, the LC Issuer and the Lenders under this Agreement
and the other Loan Documents to which the Company is a party or in respect of
any obligations or liabilities of the other Borrowers and Guarantors, without
any limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.
ARTICLE X.
GENERAL PROVISIONS
10.1 Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of the Loan
Documents and the making of the Credit Extensions herein contemplated.
10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to a Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
10.3 Taxes. Subject to any limitations set forth in Section 3.6, any taxes
(excluding income taxes and franchise taxes (imposed in lieu of income taxes)
imposed on the Agent or any Lender as a result of a present or former connection
between the Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the Agent
or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document)) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Loan Documents shall be paid by the Company,
together with interest and penalties, if any.

 

69



--------------------------------------------------------------------------------



 



10.4 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
10.5 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Agent, the LC Issuer and the Lenders relating to the subject matter thereof
other than any fee letters among any Borrowers and any of the Agent or Arranger
and any other agreements of any of the Borrowers with the Agent which survive
the execution of the Loan Documents.
10.6 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.
10.7 Expenses; Indemnification.
(a) The Borrowers shall reimburse on demand the Agent and the Arranger for any
reasonable costs, and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Agent) paid or incurred by the Agent
or the Arranger in connection with the preparation, negotiation, execution,
delivery, syndication, review, amendment, modification, and administration of
the Loan Documents. The Borrowers also agree to reimburse on demand the Agent,
the LC Issuer, the Arranger and the Lenders for any reasonable costs, internal
charges and out-of-pocket expenses (including reasonable attorneys’ fees and
time charges of attorneys for the Agent, the LC Issuer, the Arranger and the
Lenders, which attorneys may be employees of the Agent, the LC Issuer, the
Arranger or the Lenders) paid or incurred by the Agent, the LC Issuer, the
Arranger or any Lender in connection with the collection and enforcement of the
Loan Documents. The Borrowers acknowledge and agree that from time to time the
Agent may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to any Borrower’s and Guarantors’ assets for
internal use by the Agent from information furnished to it by or on behalf of
the Borrowers, after the Agent has exercised its rights of inspection pursuant
to this Agreement; provided that, if any Lender requests copies of any future
similar Reports which the Agent has prepared, then the Agent will provide such
reports to such Lender provided that such Lender has executed an indemnity
agreement acceptable to the Agent.
(b) The Borrowers hereby further agree to indemnify the Agent, the LC Issuer,
the Arranger and each Lender, and their respective directors, officers,
employees and advisors against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent, the LC Issuer,
the Arranger or any Lender is a party thereto) which any of them may pay or
incur at any time arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrowers under this Section 10.7 shall
survive the termination of this Agreement.

 

70



--------------------------------------------------------------------------------



 



10.8 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
10.9 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles. For purposes
of Article VI (including any baskets or limitations expressed in U.S. Dollars
therein) of this Agreement, any Indebtedness, Investment or other amount made or
incurred in any currency other than U.S. Dollars shall be deemed to be the U.S.
Dollar Equivalent thereof.
10.10 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
10.11 Nonliability of Lenders. The relationship between the Borrowers and the
Lenders and the Agent shall be solely that of borrower and lender. Neither the
Agent, the LC Issuer nor any Lender shall have any fiduciary responsibilities to
any Borrower. Neither the Agent, the LC Issuer nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of such Borrower’s business or operations. Each
Borrower agrees that neither the Agent, the LC Issuer nor any Lender shall have
liability to any Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by any Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined by a court of competent jurisdiction in a
final and non-appealable order that such losses resulted from the gross
negligence or willful misconduct of, or violation of applicable laws or any of
the Loan Documents by, the party from which recovery is sought. Neither the
Agent, the LC Issuer nor any Lender shall have any liability with respect to,
and each Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Borrowers in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
10.12 Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from any Borrower pursuant to this Agreement in confidence,
and will not disclose or use for any purpose other than its credit evaluation
under this Agreement such confidential information, except for disclosure:
(i) to any Transferee or prospective Transferee or to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement to
the extent provided in Section 13.4; (ii) to any affiliate of such Lender, or
any officer, director, employee or agent of such affiliate; provided, that such
affiliate agrees to hold any confidential information which it may receive in
confidence and not to disclose or use such confidential information for any
purpose other than to assist the lender in its credit evaluation under this
Agreement; (iii) to legal counsel, accountants and other professional advisors
to that Lender (or such affiliate thereof) to the extent necessary to advise
that Lender (or such affiliate thereof) concerning its rights or obligations in
respect of this Agreement; provided, that such professional advisor agrees to
hold any confidential information which it may receive in confidence and not to
disclose or use such confidential information for any purpose other than
advising that Lender with respect to its rights and obligations under this
Agreement; (iv) to regulatory officials to the extent required by applicable
law, rule, regulations, order, policy or directive (whether or not any such
policy or directive has the force of law); (v) pursuant to any order of any
court, arbitrator or Governmental Authority of competent jurisdiction (or as
otherwise required by law); provided, however, that the Lender (or other

 

71



--------------------------------------------------------------------------------



 



Person given confidential information by such Lender) shall provide the Company
with prompt notice of any such required disclosure so that the Company may seek
a protective order or other appropriate remedy, unless such notice is prohibited
under applicable law, and in the event that such protective order or other
remedy is not obtained, such Lender (or such other Person) will furnish only
that portion of the confidential information which is legally required, and
(vi) to the extent reasonably necessary in connection with the exercise of any
remedy under this Agreement or any other Loan Document. Previously confidential
information that is or becomes available to the public or becomes available to
such Lender other than as a result of disclosure by (i) any Lender prohibited by
this Agreement or (ii) any person to whom a Lender is permitted to disclose such
information under obligation of confidentiality as provided in this
Section 10.12, shall no longer be subject to the confidentiality provisions of
this Section 10.12. Notwithstanding anything herein to the contrary,
confidential information shall not include, and the Agent and each Lender (and
each employee, representative or other agent of the Agent and any Lender for so
long as they remain an employee, representative or other agent) may disclose to
any and all Persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to the Agent or any Lender relating to such “tax treatment”
or “tax structure”; provided that with respect to any document or similar item
that in either case contains information concerning the “tax treatment” or “tax
structure” of the transactions contemplated hereby as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the “tax treatment” or “tax structure” of the transactions
contemplated hereby.
10.13 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Credit Extensions provided
for herein.
10.14 Effective Date of this Agreement. Each Borrower, each Lender and the Agent
agree that on the Effective Date the following transactions shall be deemed to
occur automatically, without further action by any party hereto:
(a) The Original Credit Agreement shall be deemed to be amended and restated in
its entirety in the form of this Agreement; it being understood that all
provisions thereof which by their terms survive any termination thereof shall
continue in full force and effect (without duplicating the Obligations of any
Person under this Agreement), and the Pro Rata Share of the Lenders shall be
reallocated in accordance with the terms hereof.
(b) Notwithstanding any contrary provision contained in this Agreement or in any
Loan Document, each Facility LC which is then outstanding under the Original
Credit Agreement and identified on Schedule 1.1(b) (each an “Existing Facility
LC”) shall be deemed a Facility LC issued and outstanding pursuant to
Section 2.19 of this Agreement and each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from the LC Issuer,
without recourse, representation or warranty, a participation interest equal to
its Pro-Rata Share of the face amount of each Existing Facility LC and each draw
paid by such LC Issuer thereunder.
(c) To facilitate the reallocation described in clause (a), on the Effective
Date, (i) all “Swing Line Loans” under the Original Credit Agreement shall be
deemed to be Swing Line Loans and all “Revolving Credit Loans” under the
Original Credit Agreement shall be deemed to be Revolving Credit Loans,
(ii) each Lender which is a party to the Original Credit Agreement (an “Original
Lender”) shall transfer to the Agent an amount equal to the excess, if any, of
such Lender’s Pro Rata Share of all outstanding Revolving Credit Loans hereunder
(including any Revolving Credit Loans requested by the Borrower on the Effective
Date) over the outstanding amount of all of such Lender’s “Revolving Credit
Loans” under the Original Credit Agreement, (iii) each Lender that is

 

72



--------------------------------------------------------------------------------



 



not a party to the Original Credit Agreement shall transfer to the Agent an
amount equal to such Lender’s Pro Rata Share of all outstanding Revolving Credit
Loans hereunder (including any Revolving Credit Loans requested by the Borrower
on the Effective Date), (iv) the Agent shall apply the funds received from the
Lenders pursuant to clauses (ii) and (iii), first, on behalf of the Lenders (pro
rata according to the amount of the loans each is required to purchase to
achieve the reallocation described in clause (a)), to purchase from each
Original Lender which has “Revolving Credit Loans” under the Original Credit
Agreement in excess of such Lender’s Pro Rata Share of all then-outstanding
Revolving Credit Loans hereunder (including any Revolving Credit Loans requested
by the Borrower on the Effective Date), a portion of such loans equal to such
excess, second, to pay each Original Lender all interest, fees and other amounts
owed to such Original Lender under the Original Credit Agreement (whether or not
otherwise then due) and, third, as the Borrower shall direct, (v) the Borrower
shall select new Interest Periods to apply to all Revolving Credit Loans
hereunder (or, to the extent the Borrower fails to do so, such Revolving Credit
Loans shall be Floating Rate Loans).
(d) The Borrowers, each Lender, and the Agent agree that (i) all terms and
conditions of the Original Credit Agreement which are amended and restated by
this Agreement shall remain effective until the Effective Date, and thereafter
shall continue to be effective only as amended and restated by this Agreement,
(ii) the representations, warranties and covenants set forth herein shall become
effective concurrently with the Effective Date, and (iii) this Agreement amends
the Original Credit Agreement in its entirety and this Agreement constitutes the
“Credit Agreement” as defined in the Intercreditor Agreement.
ARTICLE XI.
THE AGENT
11.1 Appointment; Nature of Relationship. JPMCB is hereby appointed by the
Lenders as the Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this
Article XI. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. Each
of the Lenders hereby agrees to assert no claim against the Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.
11.2 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall not have any implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

73



--------------------------------------------------------------------------------



 



11.3 General Immunity. Neither Agent nor any of its directors, officers, agents
or employees shall be liable to the Borrowers, the Lenders or any Lender for
(a) any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person; or (b) any determination by the Agent that
compliance with any law or any governmental or quasi-governmental rule,
regulation, order, policy, guideline or directive (whether or not having the
force of law) requires the Advances and Commitments hereunder to be classified
as being part of a “highly leveraged transaction”.
11.4 No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (iii) the satisfaction of any condition specified in Article IV;
(iv) the validity, enforceability, effectiveness, sufficiency or genuineness of
any Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; (vi) the existence or possible existence of any
Default or Unmatured Default; or (vii) the financial condition of any Borrower
or Guarantor or any of their respective Subsidiaries. The Agent shall not have
any duty to disclose to the Lenders information that is not required to be
furnished by the Borrowers to such Agent at the time, but is voluntarily
furnished by the Borrowers to the Agent (either in its capacity as the Agent or
in its individual capacity).
11.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all Lenders if required under Section 8.2(a)), and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders and on all holders of the Obligations. The Lenders hereby
acknowledge that the Agent shall not be under any duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.
11.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.
11.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

 

74



--------------------------------------------------------------------------------



 



11.8 Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify (to the extent not reimbursed by a Borrower and without limiting
the obligation of any Borrower to do so) the Agent ratably in proportion to the
U.S. Dollar Equivalent of their respective Commitments (or, if the Commitments
have been terminated, in proportion to the U.S. Dollar Equivalent of their
respective Commitments immediately prior to such termination) (i) for any
amounts not reimbursed by the Company for which the Agent is entitled to
reimbursement by the Company or the other Borrowers under the Loan Documents,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents, and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Agent. The obligations of
the Lenders under this Section 11.8 shall survive payment of the Obligations and
termination of this Agreement.
11.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
11.10 Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender and may exercise the same as though it were not an Agent, and the
term “Lender” or “Lenders” shall, at any time when the Agent is a Lender, unless
the context otherwise indicates, include the Agent in its individual capacity.
The Agent and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Company or any of its Subsidiaries in which the Company or such
Subsidiary is not restricted hereby from engaging with any other Person.
11.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
11.12 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Company, such resignation to be effective upon
the appointment of a successor Agent or, if no such successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Agent to such Agent. If no
such successor Agent shall have been so appointed by the Required Lenders within
thirty days after such resigning Agent’s giving notice of its intention to
resign, then such resigning Agent may appoint, on behalf of the Company and the
Lenders, a successor Agent for itself. If the Agent has resigned or been removed
and no successor Agent has been appointed, the Lenders may perform all the
duties of the Agent hereunder and the Company shall make all payments in respect
of the Obligations to the applicable Lender and for all other purposes shall
deal directly with the Lenders. No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the appointment. Any
such successor Agent

 

75



--------------------------------------------------------------------------------



 



shall be a commercial bank having capital and retained earnings of at least
$500,000,000. Upon the acceptance of any appointment as an Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Agent. Upon the effectiveness of the resignation or removal of the
Agent, the resigning or removed Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation or removal of an Agent, the provisions of this Article XI shall
continue in effect for the benefit of the Agent in respect of any actions taken
or omitted to be taken by it while it was acting as an Agent hereunder and under
the other Loan Documents.
11.13 Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver, and other
protective provisions to which the Agent is entitled under Articles X and XI.
11.14 Arranger, Syndication Agents and Documentation Agents. Each Lender and
each Borrower acknowledges and agrees that the Arranger, each Syndication Agent
and each Documentation Agent, in such capacity, shall not have any duties or
responsibilities, nor incur any liabilities, under this Agreement or the other
Loan Documents in its capacity as such.
11.15 Execution of Collateral Documents. The Lenders hereby empower and
authorize the Agent (in its capacity as Agent or as Collateral Agent) to execute
and deliver the Collateral Documents and all related documents or instruments as
shall be necessary or appropriate to effect the purposes of the Collateral
Documents. The Lenders further empower and authorize the Agent (in its capacity
as Agent or as Collateral Agent) to execute and deliver on their behalf the
Intercreditor Agreement and all related documents or instruments as shall be
necessary or appropriate to effect the purposes of the Intercreditor Agreement,
provided that the form of the Intercreditor Agreement has been approved by the
Required Lenders, and each Lender shall be bound by the terms and provisions of
the Intercreditor Agreement so executed by the Agent.
11.16 Collateral Releases. The Lenders hereby irrevocably empower and authorize
JPMCB, in its capacity as Agent or as Collateral Agent, to execute and deliver
on their behalf any agreements, documents or instruments as shall be necessary
or appropriate to effect any releases or subordinations of Liens on any
Collateral (i) which being sold or disposed of if the Company certifies to the
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Agent may rely conclusively on any such certificate, without
further inquiry), (ii) owned by or leased to the Company or any of its
Subsidiaries which is subject to a purchase money security interest or which is
the subject of a Capitalized Lease, (iii) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Collateral Agent or the Agent or (iv) which shall otherwise be permitted
by the terms hereof or any other Loan Document. Except as provided in the
preceding sentence, JPMCB, in its capacity as Agent or as Collateral Agent, will
not release any Liens on Collateral without the prior written authorization of
the Required Lenders; provided that, JPMCB, in its capacity as Agent or as
Collateral Agent, may in its discretion, release Liens on Collateral valued in
the aggregate not in excess of $1,000,000 during any calendar year without the
prior written authorization of the Lenders. In addition to the foregoing, the
Lenders, the Agent and the Collateral Agent hereby agree that the Qualified
Receivables Transaction Assets shall not be subject to the Liens in favor of the
Collateral Agent.

 

76



--------------------------------------------------------------------------------



 



11.17 Collateral; Reports. The Agent shall have no obligation whatsoever to any
of the Lenders to assure that the Collateral exists or is owned by the Company
or any Subsidiary or is cared for, protected, or insured or has been encumbered,
or that any Liens have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agent pursuant to any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion given the Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that the
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing. Each Lender hereby agrees as follows: (a) such Lender is
deemed to have requested that the Agent furnish such Lender, promptly after it
becomes available, a copy of each report prepared by the Agent or another Person
showing the results of appraisals, field examinations, audits or other reports
pertaining to the Company’s and its Subsidiaries’ assets from information
furnished by or on behalf of the Company or its Subsidiaries prepared by or on
behalf of the Agent (the “Supplemental Reports”); (b) such Lender expressly
agrees and acknowledges that JPMCB, either individually, as Agent, as Collateral
Agent or in any other capacity, (i) makes no representation or warranty, express
or implied, as to the completeness or accuracy of any Supplemental Report or any
of the information contained therein, or (ii) shall not be liable for any
information contained in any Supplemental Report; (c) such Lender expressly
agrees and acknowledges that the Supplemental Reports are not comprehensive
audits or examinations, that the Collateral Agent, the Agent, JPMCB, or any
other party performing any audit or examination will inspect only specific
information regarding the Company and its Subsidiaries and will rely
significantly upon the books and records of the Company and its Subsidiaries, as
well as on representations of the personnel of the Company and its Subsidiaries
and that JPMCB, either individually, as Agent, as Collateral Agent or in any
other capacity, undertakes no obligation to update, correct or supplement the
Supplemental Reports; (d) such Lender agrees to keep all Supplemental Reports
confidential and strictly for its internal use, not share any Supplemental
Report with the Company or any of its Subsidiaries and not to distribute any
Supplemental Report to any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, such Lender agrees
(i) that JPMCB, either individually, as Agent, as Collateral Agent or in any
other capacity, shall not be liable to such Lender or any other Person receiving
a copy of any Supplemental Report for any inaccuracy or omission contained in or
relating to a Supplemental Report, (ii) to conduct its own due diligence
investigation and make credit decisions with respect to the Company and its
Subsidiaries based on such documents as such Lender deems appropriate without
any reliance on the Supplemental Reports or on JPMCB, either individually, as
Agent, as Collateral Agent or in any other capacity, (iii) to hold JPMCB, either
individually, as Agent, as Collateral Agent or in any other capacity, and any
such other Person preparing a Supplemental Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Supplemental Report in connection with any Credit Extensions that
the indemnifying Lender has made or may make to any Company, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, any
Obligations and (iv) to pay and protect, and indemnify, defend, and hold JPMCB,
either individually, as Agent, as Collateral Agent or in any other capacity, and
any such other Person preparing a Supplemental Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by JPMCB, either individually, as
Agent, as Collateral Agent or in any other capacity, and any such other Person
preparing a Supplemental Report as the direct or indirect result of any third
parties who might obtain all or part of any Supplemental Report through the
indemnifying Lender, provided that no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent.

 

77



--------------------------------------------------------------------------------



 



ARTICLE XII.
SETOFF; ADJUSTMENTS AMONG LENDERS
12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate thereof to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender by such Borrower pursuant to this Agreement.
12.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure to a Borrower (other
than payments received pursuant to Section 3.1, 3.2, 3.4, 3.6 or 10.7) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure to such Borrower held by the other Lenders so that after such purchase
each Lender will hold its Pro Rata Share of Aggregate Outstanding Credit
Exposure to such Borrower. If any Lender, whether in connection with setoff or
amounts which might be subject to set off or otherwise, receives collateral or
other protection or such amounts which may be subject to set off, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Share of the Aggregate Outstanding Credit Exposure. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
ARTICLE XIII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (i) the Borrowers shall
not have the right to assign their rights or obligations under the Loan
Documents and (ii) any assignment by any Lender must be made in compliance with
Section 13.3. Notwithstanding clause (ii) of this Section, any Lender may at any
time, without the consent of the Borrowers or the Agent, assign all or any
portion of its rights under this Agreement, and the Loan Documents to a Federal
Reserve Bank; provided, however, that no such assignment to a Federal Reserve
Bank shall release the transferor Lender from its obligations hereunder. The
Agent may treat the payee of any Loan Document as the owner thereof for all
purposes hereof unless and until such payee complies with Section 13.3 in the
case of an assignment thereof or, in the case of any other transfer, a written
notice of the transfer is filed with the Agent. Any assignee or transferee of
any of the Advances or a Note agrees by acceptance thereof to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of any of the Advances or a holder of any
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.
13.2 Participations.
(a) Permitted Participants; Effect. Subject to Section 13.4, any Lender may, in
the ordinary course of its business and in accordance with applicable law, at
any time sell to one or more banks or other entities (“Participants”)
participating interests in any Outstanding Credit Exposure of such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of its Outstanding Credit Exposure or Note
for all purposes under the Loan Documents, all amounts payable by the Borrowers
under this Agreement shall be determined as if such Lender had not sold such
participating interests (including without limitation payments with respect to
Non-Excluded Taxes), and the Borrowers and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

78



--------------------------------------------------------------------------------



 



(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Credit Extension or Commitment in which such Participant has
an interest which would require the consent of all Lenders under Section 8.2(a).
(c) Benefit of Setoff. The Borrowers agree that each Participant shall be deemed
to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents and any such setoff shall be applied to the
Obligations, provided that each Lender shall retain the right of setoff provided
in Section 12.1 with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.2 as if
each Participant were a Lender.
13.3 Assignments.
(a) Permitted Assignments. Subject to Section 13.4 and the further provisions of
this Section 13.3, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time assign to one or more banks, finance
companies, insurance companies or other financial institutions or funds that are
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business or, any other entity (“Purchasers”) all or any
part of its rights and obligations under the Loan Documents. Such assignment
shall be substantially in the form of Exhibit G hereto (an “Assignment”) or in
such other form as may be agreed to by the parties thereto. The consent of the
Agent, the LC Issuer and the Company shall be required prior to an assignment
becoming effective, which consent shall not be unreasonably withheld or delayed;
provided, that, the consent of the Company shall not be required for an
assignment to (i) a Lender or an Affiliate of a Lender unless such assignment
would result in any Lender holding greater than fifty percent (50%) of the
Commitments, in which case consent of the Company shall be required, or
(ii) during the continuance of any Default, any other assignee. Each such
assignment shall be in an amount not less than the lesser of (i) $5,000,000 (or
its U.S. Dollar Equivalent), or (ii) the remaining amount of the assigning
Lender’s Commitment (calculated as at the date of such assignment). No
Assignment shall be permitted by a Lender that has any Alternate Currency
Commitment unless (i) the assignee agrees to assume the entire obligation of the
assignor to make Alternate Currency Loans and agrees to assume all outstanding
Alternate Currency Loans and (ii) such assumptions by the assignee do not result
in any Borrower being required to make additional payments to any Lender under
this Agreement.
(b) Effect; Effective Date. Upon (i) delivery to the Agent of a notice of
assignment, substantially in the form attached as Exhibit I to Exhibit G hereto
(a “Notice of Assignment”), together with any consents required by
Section 13.3(a), and (ii) payment of a $3,500 fee to the Agent for processing
such assignment (provided that such fee shall not be required if such assignment
is to an existing Lender or an Affiliate thereof), such assignment shall become
effective on the effective date specified in such Notice of Assignment. The
Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the

 

79



--------------------------------------------------------------------------------



 



purchase of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement are “plan assets” as defined under ERISA and that the
rights and interests of the Purchaser in and under the Loan Documents will not
be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Company, the Lenders or the Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitments
and Outstanding Credit Exposure assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3(b),
the transferor Lender, the Agent and the Company shall make appropriate
arrangements so that replacement Notes, if applicable, are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.
13.4 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law or to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement (each
a “Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Company and its
Subsidiaries, provided that each Transferee and prospective Transferee agrees to
be bound by Section 10.12.
13.5 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof (in the case of a Transferee which is a
Lender to the Company), or of the jurisdiction in which a Foreign Subsidiary
Borrower is located (in the case of a Trustee which is a Lender to such Foreign
Subsidiary Borrower), the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.6. No interest in a Loan may be transferred to any
Person if as a consequence of such transfer any Borrower shall be required to
make additional payments to any Lender under this Agreement.
ARTICLE XIV.
NOTICES
14.1 Notices. Except as otherwise permitted by Article II with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission or
similar writing) and shall be given to such party: (x) in the case of a Borrower
or the Agent, at its address or facsimile number set forth on the signature
pages hereof, (y) in the case of any Lender, at its address or facsimile number
set forth in its Administrative Questionnaire or (z) in the case of any party,
such other address or facsimile number as such party may hereafter specify for
the purpose by notice to the Agent and the Borrowers. Each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified in this Section
and confirmation of receipt is received, (ii) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the Agent under
Article II shall not be effective until received.
14.2 Change of Address. Any Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto, which change shall be effective seven (7) days after receipt.

 

80



--------------------------------------------------------------------------------



 



ARTICLE XV.
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the LC Issuer
and the Lenders and each party has notified the Agent by facsimile or telephone,
that it has taken such action.
ARTICLE XVI.
CHOICE OF LAW, CONSENT TO JURISDICTION,
WAIVER OF JURY TRIAL, JUDGMENT CURRENCY
16.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF MICHIGAN, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
16.2 WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
16.3 Submission To Jurisdiction; Waivers.
(a) Each Borrower hereby irrevocably and unconditionally:
(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of any United States federal or Michigan
state court sitting in Detroit, Michigan and appellate courts from any thereof;
(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company or such
Foreign Subsidiary Borrower, as the case may be, at the address specified in
Section 14.1, or at such other address of which the Agent shall have been
notified pursuant thereto;
(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

81



--------------------------------------------------------------------------------



 



(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
(b) Each Foreign Subsidiary Borrower hereby irrevocably appoints the Company as
its agent for service of process in any proceeding referred to in
Section 16.3(a) and agrees that service of process in any such proceeding may be
made by mailing or delivering a copy thereof to it care of Company at its
address for notices set forth in Section 14.1.
16.4 Acknowledgments. Each Borrower hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) none of the Agent or any Lender has any fiduciary relationship with or duty
to such Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agent and the
Lenders, on the one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
16.5 Power of Attorney. Each Foreign Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement and each other Loan Document,
including, without limitation, execution and delivery of any amendments,
supplements, waivers or other modifications hereto or thereto, receipt of any
notices hereunder or thereunder and receipt of service of process in connection
herewith or therewith. Each Foreign Subsidiary Borrower hereby explicitly
acknowledges that the Agent and each Lender have executed and delivered this
Agreement and each other Loan Document to which it is a party, and has performed
its obligations under this Agreement and each other Loan Document to which it is
a party, in reliance upon the irrevocable grant of such power of attorney
pursuant to this subsection. The power of attorney granted by each Foreign
Subsidiary Borrower hereunder is coupled with an interest.
16.6 Judgment.
(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the first
currency with such other currency in the city in which it normally conducts its
foreign exchange operation for the first currency on the Business Day preceding
the day on which final judgment is given.
(b) The obligation of each Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, such Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to such Borrower such excess.
16.7 USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies each Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the Act.

 

82



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Lenders and the Agent
have executed this Agreement as of the date first above written.

           
KELLY SERVICES, INC.
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer

KELLY PROPERTIES, LLC
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer

KELLY RECEIVABLES SERVICES, LLC
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer
     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
KELLY SERVICES (IRELAND), LTD.
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer

KELLY SERVICES OF DENMARK, INC.
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer

KELLY SERVICES CIS, INC.
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer
     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

KELLY SERVICES (AUSTRALIA), LTD.
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer

KELLY SERVICES (NEW ZEALAND), LTD.
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer

KELLY STAFF LEASING, INC.
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer
     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

KHCS, INC.
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer   
999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer

KSI ACQUISITION CORPORATION
      By:   /s/ Joel Starr       Print Name:  Joel Starr       Title:  Vice
President and Treasurer        999 West Big Beaver Road
Troy, Michigan 48084

Attention: Vice President and Treasurer
     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

JPMORGAN CHASE BANK, N.A., as Agent,
as Swing Line Lender, as the LC Issuer and as a
Lender.
      By:   /s/ Thomas A. Gamm       Print Name:   Thomas A. Gamm     
Title:  Managing Director    
10 S. Dearborn St., Floor 9
Chicago, Illinois 60603

Attention:  Suzanne Ergastolo
                   Mail Cod IL1-0364     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Richard C. Hampson       Print Name:  Richard C. Hampson      
Title:  Senior Vice President     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Jeffrey S. Johnson       Print Name:   Jeffrey S. Johnson      
Title:  Vice President     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

COMERICA BANK
      By:   /s/ Jessica Migliore       Print Name:   Jessica Migliore      
Title:  Vice President     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

THE HUNTINGTON NATIONAL BANK
      By:   /s/ Cheryl B. Holm       Print Name:   Cheryl B. Holm      
Title:  Sr. Vice President     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Victor Pierzchalski       Print Name:   Victor Pierzchalski    
  Title:  Authorized Signatory     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

ROYAL BANK OF CANADA
      By:   /s/ Dustin Craven       Print Name:   Dustin Craven      
Title:  Attorney-in-Fact     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

BANK OF AMERICA, N.A.
      By:   /s/ Jeffrey J. McLaughlin       Print Name:   Jeffrey J. McLaughlin
      Title:  Managing Director     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           

UNICREDIT BANK AG, NEW YORK BRANCH
      By:   /s/ Kimberly Sousa       Print Name:   Kimberly Sousa      
Title:  Director            By:   /s/ Pranav K Surendranath       Print Name:  
Pranav K Surendranath       Title:  Vice President     

[Signature Page to Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PRICING SCHEDULE

                                      LEVEL I     LEVEL II     LEVEL III    
LEVEL IV   APPLICABLE MARGIN   STATUS     STATUS     STATUS     STATUS  
Eurocurrency Rate
  180.0 bps   200.0 bps   212.5 bps   225.0 bps
Floating Rate
  80.0 bps   100.0 bps   112.5 bps   125.0 bps
LC Fee
  180.0 bps   200.0 bps   212.5 bps   225.0 bps
Facility Fee
  20.0 bps   25.0 bps   37.5 bps   50.0 bps

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Sections 6.1(a) or (b).
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Total Indebtedness
to Total Capitalization Ratio is less than 0.10 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Total Indebtedness to
Total Capitalization Ratio is less than 0.20 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Total Indebtedness to Total Capitalization Ratio is less than 0.30 to 1.00.
“Level IV Status” exists at any date if the Company has not qualified for Level
I Status, Level II Status or Level III Status.
“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.
The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin shall be effective five Business
Days after the Agent is scheduled to receive the applicable Financials. If the
Company fails to deliver the Financials to the Agent at the time required
pursuant to the Credit Agreement, then the Applicable Margin shall be the
highest Applicable Margin set forth in the foregoing table until five days after
such Financials are so delivered.

 

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the event that any Financials or a compliance
certificate delivered pursuant to Section 6.1(c) is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of (A) a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Company shall
immediately deliver to the Agent a corrected compliance certificate for such
Applicable Period, (y) the Applicable Margin for such Applicable Period shall be
determined as if the Total Indebtedness to Total Capitalization Ratio in the
corrected compliance certificate were applicable for such Applicable Period, and
(z) the Company shall immediately and retroactively be obligated to pay to the
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, or (B) a lower
Applicable Margin for the Applicable Period than the Applicable Margin applied
for such Applicable Period, then (x) the Company shall immediately deliver to
the Agent a corrected compliance certificate for such Applicable Period and
(y) the Applicable Margin shall be adjusted in accordance with such corrected
compliance certificate on the date that the Agent receives such corrected
compliance certificate notwithstanding that such date is not otherwise a
Calculation Date, and such adjusted Applicable Margin shall remain in effect
until otherwise required to be modified hereunder. Nothing in this paragraph
shall limit the rights of the Agent and Lenders with respect to their rights
under this Agreement. The Company’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of ____________, _____, is entered into by
[___________________________] (the “Subsidiary”) pursuant to the Amended and
Restated Credit Agreement dated as of March 31, 2011 (as amended or modified
from time to time, the “Credit Agreement”), among Kelly Services, Inc. (the
“Company”), the Foreign Subsidiary Borrowers party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Agent and as LC Issuer.
WITNESSETH:
WHEREAS, the parties to this Joinder Agreement wish to designate the Subsidiary
as a Foreign Subsidiary Borrower under the Credit Agreement in the manner
hereinafter set forth; and
WHEREAS, this Joinder Agreement is entered into pursuant to the Credit
Agreement;
NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:
1. The Subsidiary hereby acknowledges that it has received and reviewed a copy
of the Credit Agreement and the other Loan Documents and unconditionally agrees
to: (a) join the Credit Agreement and the other Loan Documents as a Foreign
Subsidiary Borrower, (b) be bound by, and hereby ratifies and confirms, all
covenants, agreements, consents, submissions, appointments, acknowledgments and
other terms and provisions attributable to a Foreign Subsidiary Borrower in the
Credit Agreement and the other Loan Documents; and (c) perform all obligations
required of it as a Foreign Subsidiary Borrower by the Credit Agreement and the
other Loan Documents.
2. The Subsidiary hereby represents and warrants that the representations and
warranties with respect to it contained in Article V of the Agreement are true
and correct in all material respects on the date hereof other than
representation and warranties made as of an express date, which shall be true
and correct in all material respects as of such express date.
3. The address and jurisdiction of incorporation of the Subsidiary is set forth
in Schedule A to this Joinder Agreement.
4. The Company agrees that its guarantee contained in Article VIII of the Credit
Agreement shall remain in full force and effect after giving effect to this
Joinder Agreement, including without limitation after including the Subsidiary
as a Foreign Subsidiary Borrower under the Credit Agreement.
5. This Joinder Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Michigan.
6. Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement.
7. This Joinder Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the day and year set forth above.

                        as a Foreign Subsidiary Borrower                  By:  
        Name:           Title:                 KELLY SERVICES, INC.
      By:           Name:           Title:        

          Accepted and Acknowledged:

JPMORGAN CHASE BANK, N.A., as Agent
      By:           Name:           Title:        

 

2



--------------------------------------------------------------------------------



 



         

SCHEDULE A
ADMINISTRATIVE INFORMATION

 

3



--------------------------------------------------------------------------------



 



EXHIBIT C
REVOLVING CREDIT NOTE

      $______________   _______________, _____

________________________________ (“Company”), unconditionally promises to pay to
the order of _____ (“Lender”) on or before the Facility Termination Date (as
defined in the Loan Agreement hereinafter referred to) for the account of its
applicable Lending Installation the principal sum of _______________________
(___________) or the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Company pursuant to the Credit Agreement
whichever is less, in immediate available funds at the Lending Installation of
JPMorgan Chase Bank, N.A., the Agent, designated by the Agent for the Company,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Credit Agreement.
The Lender shall, and is hereby authorized to, record in accordance with its
usual practice, the date and amount of each Revolving Credit Loan, the date and
amount of each principal payment and the date to which payment of this Note has
been extended, provided, however, that failure to do so shall not affect the
Company’s obligation to pay amounts due hereunder.
The Company expressly waives any presentments, demand, protest or notice in
connection with this Revolving Credit Note now, or hereafter, required by
applicable law.
This Revolving Credit Note is one of the Revolving Credit Notes issued pursuant
to the provisions of the Amended and Restated Credit Agreement dated as of
March 31, 2011 among the Company, the Foreign Subsidiary Borrowers, the Lenders
party thereto, the LC Issuer and JPMorgan Chase Bank, N.A., as Agent, as it may
be amended from time to time (the “Credit Agreement”), to which Credit Agreement
reference is hereby made for a statement of the terms and conditions under which
this Revolving Credit Note may be prepaid or its maturity date extended or
accelerated.
The Revolving Credit Note shall be construed in accordance with and governed by
the laws of Michigan applicable to contracts made and performed in Michigan by a
Michigan borrower and a national banking association, as lender.

                                    By:         Title:           

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
NOTICE OF DRAWDOWN

     
From:
  [Borrower]
 
   
To:
  JPMorgan Chase Bank, N.A., as Agent
 
   
Dated:
   

Dear Sirs:
1. We refer to the Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of March 31, 2011 and made between Kelly Services, Inc. and
certain Foreign Subsidiary Borrowers named therein, as borrowers, JPMorgan Chase
Bank, N.A., as agent and LC Issuer and the financial institutions named therein
as lenders. Terms defined in the Credit Agreement shall have the same meaning in
this notice.
2. This notice is irrevocable.
3. We hereby give you notice that, pursuant to the Credit Agreement and upon the
terms and subject to the conditions contained therein, we wish an Advance to be
made to us or an existing Advance to be continued as follows:

  (a)  
Currency and Amount:
    (b)  
Borrowing Date:
    (c)  
Initial Interest Period:

4. If it is not possible, pursuant to Clause 2.3(c) of the Credit Agreement, for
the Advance to be made in the currency specified, we would wish [the Advance to
be denominated in [insert requested currency]][that the Advance not be made].
5. The proceeds of this drawdown should be credited to [insert account details].

            Yours faithfully,
            Authorized Signatory      for and on behalf of [Name of Borrower]   

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
OPINION OF COUNSEL

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
COMPLIANCE CERTIFICATE

To:   
The Agent and the Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of March 31, 2011 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Kelly Services,
Inc. (the “Company “), the Foreign Subsidiary Borrowers, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Agent for the Lenders and LC Issuer.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected _______________________ of the Company;
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.
5. Schedule II attached hereto sets forth the determination of the Applicable
Margin, the LC Fees and Facility Fees to be applicable commencing the fifth day
following the delivery hereof.
6. Schedule III attached hereto sets forth the various reports and deliveries
which are required under the Credit Agreement.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 
 

 

 



--------------------------------------------------------------------------------



 



The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this _____ day of
____________________, _____.

            KELLY SERVICES, INC.
      By:         Its:           

 

2



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of __________, _____with
Provisions of 6.19 of the Agreement

 

3



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
Rate Determination

 

4



--------------------------------------------------------------------------------



 



SCHEDULE III TO COMPLIANCE CERTIFICATE
Reports and Deliveries

 

5



--------------------------------------------------------------------------------



 



EXHIBIT G
ASSIGNMENT AGREEMENT
This Assignment Agreement (this “Assignment Agreement”) between _________ (the
“Assignor”) and _________ (the “Assignee”) is dated as of _________, _____. The
parties hereto agree as follows:
1. PRELIMINARY STATEMENT. The Assignor is a party to an Amended and Restated
Credit Agreement (which, as it may be amended, modified, renewed or extended
from time to time, is herein called the “Credit Agreement”) described in Item 1
of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.
2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement relating to the facilities listed in Item 3 of
Schedule 1 and the other Loan Documents. The aggregate Commitments (or
Outstanding Credit Exposure if the applicable Commitments have been terminated)
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.
3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after a Notice of Assignment substantially in the form of Exhibit “I” attached
hereto has been delivered to the Agent. Such Notice of Assignment must include
any consents required to be delivered to the Agent by Section 13.3(a) of the
Credit Agreement. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date under
Section 4 hereof are not made on the proposed Effective Date. The Assignor will
notify the Assignee of the proposed Effective Date no later than the Business
Day prior to the proposed Effective Date. As of the Effective Date, (i) the
Assignee shall have the rights and obligations of a Lender under the Loan
Documents with respect to the rights and obligations assigned to the Assignee
hereunder and (ii) the Assignor shall relinquish its rights and be released from
its corresponding obligations under the Loan Documents with respect to the
rights and obligations assigned to the Assignee hereunder.
4. PAYMENTS OBLIGATIONS. In consideration for the sale and assignment of
Outstanding Credit Exposure hereunder, the Assignee shall pay the Assignor, on
the Effective Date, the amount agreed to by the Assignor and the Assignee. On
and after the Effective Date, the Assignee shall be entitled to receive all
payments of principal, interest, Reimbursement Obligations and fees with respect
to the interest assigned hereby. The Assignee will promptly remit to the
Assignor any interest on Loans and fees received from the Agent which relate to
the portion of the Commitment or Outstanding Credit Exposure assigned to the
Assignee hereunder and not previously paid by the Assignee to the Assignor. In
the event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

 

 



--------------------------------------------------------------------------------



 



5. [INTENTIONALLY RESERVED].
6. REPRESENTATIONS OF THE ASSIGNOR, LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim created by the Assignor. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Company, any
Foreign Subsidiary Borrower or any Guarantor, (ii) any representation, warranty
or statement made in or in connection with any of the Loan Documents, (iii) the
financial condition or creditworthiness of the Company, any Foreign Subsidiary
Borrower or any Guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Company, any Foreign Subsidiary Borrower or
any Guarantor, or (vi) any mistake, error of judgment or action taken or omitted
to be taken in connection with the Loans or the Loan Documents.
7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as its contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
(v) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vi) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, and (vii) attaches the forms or other documentation
required of the Assignee as a “Lender” pursuant to Section 3.6 of the Credit
Agreement with respect to all Commitments assigned hereunder.
8. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s nonperformance of
the obligations assumed under this Assignment Agreement.
9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 13.3(a) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 8 hereof.

 

2



--------------------------------------------------------------------------------



 



10. REDUCTIONS OF AGGREGATE COMMITMENTS. If any reduction in the Commitments
occurs between the date of this Assignment Agreement and the Effective Date, the
percentage interest specified in Item 3 of Schedule 1 shall remain the same, but
the dollar amount purchased shall be recalculated based on the reduced
Commitments.
11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.
12. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Michigan.
13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

         
[NAME OF ASSIGNOR]
   
 
   
By:  
   
 
Title:
   
 
   
 
   
 
   
 
   
[NAME OF ASSIGNEE]
   
 
   
By:
   
 
Title:
   
 
   
 
   
 

 

3



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Assignment Agreement

1.  
Description and Date of Credit Agreement: Amended and Restated Credit Agreement
dated as of March 31, 2011 among Kelly Services, Inc., the Foreign Subsidiary
Borrowers, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Agent:

2.  
Date of Assignment Agreement: _______________, _____

3.  
Amounts (As of Date of Item 2 above):

                      Revolving Credit Facility   Alternate Currency Facility
 
           
a.
  Total of Commitments (Credit Exposure)* under Credit Agreement   $_________  
$_________
b.
  Assignee’s Percentage purchased under the Assignment Agreement   _________%  
_________%
c.
  Amount of Assigned Share purchased under the Assignment Agreement   $_________
  $_________

4.  
Assignee’s Aggregate (Credit Exposure)*
     Commitment Amount Purchased Hereunder: $_________

5.  
Proposed Effective Date: _______________________

 

4



--------------------------------------------------------------------------------



 



Accepted and Agreed:

      [NAME OF ASSIGNOR]   [NAME OF ASSIGNEE]
 
   
By:
  By:
 
 
 
Title:
  Title:
 
 
 

 

      *   
If a Commitment has been terminated, insert Outstanding Credit Exposure in place
of Commitment.

 

5



--------------------------------------------------------------------------------



 



Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT
Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee

 

6



--------------------------------------------------------------------------------



 



EXHIBIT “I”
TO ASSIGNMENT AGREEMENT
NOTICE
OF ASSIGNMENT
___________, ____

To:   
KELLY SERVICES, INC. AND THE FOREIGN SUBSIDIARY BORROWERS
JPMORGAN CHASE BANK, N.A., as Agent and LC Issuer

From:   
[NAME OF ASSIGNOR] (the “Assignor”)
[NAME OF ASSIGNEE] (the “Assignee”)

1. We refer to that Amended and Restated Credit Agreement (the “Credit
Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.
2. This Notice of Assignment (this “Notice”) is given and delivered to the Agent
pursuant to Section 13.3(b) of the Credit Agreement.
3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of __________, _____ (the “Assignment”), pursuant to which, among other
things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Credit Agreement relating to the facilities
listed in Item 3 of Schedule 1. The Effective Date of the Assignment shall be
the later of the date specified in Item 5 of Schedule 1 or two Business Days (or
such shorter period as agreed to by the Agent) after this Notice of Assignment
and any consents and fees required by Sections 13.3(a) and 13.3(b) of the Credit
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.
4. The Assignor and the Assignee hereby give to the Borrowers and the Agent
notice of the assignment and delegation referred to herein. The Assignor will
confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Agent to determine the
Effective Date pursuant to Section 3 hereof if it occurs thereafter. The
Assignor shall notify the Agent if the Assignment Agreement does not become
effective on any proposed Effective Date as a result of the failure to satisfy
the conditions precedent agreed to by the Assignor and the Assignee. At the
request of the Agent, the Assignor will give the Agent written confirmation of
the satisfaction of the conditions precedent.
5. The Assignor or the Assignee shall pay to the Agent on or before the
Effective Date the processing fee of $3,500 required by Section 13.3(b) of the
Credit Agreement.
6. If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Agent prepare and cause the Borrower to execute and
deliver new Notes or, as appropriate, replacements notes, to the Assignor and
the Assignee. The Assignor and, if applicable, the Assignee each agree to
deliver to the Agent the original Note received by it from the Borrower upon its
receipt of a new Note in the appropriate amount.

 

7



--------------------------------------------------------------------------------



 



7. The Assignee advises the Agent that notice and payment instructions are set
forth in the attachment to Schedule 1.
8. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
9. The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to any of the Borrowers
or the Loan Documents to the Assignee until the Assignee becomes a party to the
Credit Agreement.*

      *   
May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

      NAME OF ASSIGNOR   NAME OF ASSIGNEE      
By:
  By:
 
Title:
 
 
Title:
 
 
 

   
ACKNOWLEDGED AND CONSENTED TO BY:
 
JPMORGAN CHASE BANK, N.A., as Agent
 
By:
 
Title:
 
 
KELLY SERVICES, INC.
     
By:
 
Title:
 

[Attach photocopy of Schedule 1 to Assignment]

 

8



--------------------------------------------------------------------------------



 



EXHIBIT H
ALTERNATE CURRENCY ADDENDUM

To:   
JPMorgan Chase Bank, N.A., as agent under the Amended and Restated Credit
Agreement described below (in such capacity, the “Agent”) and the Alternate
Currency Lenders listed below

From:   
Kelly Services, Inc. (the “Company”) and ___________________________________
(the “Subsidiary”)

1. This Alternate Currency Addendum (this “Addendum”) is being delivered to you
pursuant to the Amended and Restated Credit Agreement, dated as of March 31,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Company, the Foreign Subsidiary Borrowers parties
thereto, the Lenders from time to time parties thereto and the Agent. Terms used
but not defined herein shall have the meanings ascribed thereto in the Credit
Agreement.
2. The effective date (the “Effective Date”) of this Addendum will be
______________, __________.
3. The Company and the Subsidiary hereby request the Alternate Currency facility
(the “Facility”) described below, and acknowledge and agree that, as of the
Effective Date and upon acceptance by the Agent and each Alternate Currency
Lender party hereto, this Addendum and the Facility described below are hereby
designated as an Alternate Currency Addendum for the purposes of the Credit
Agreement, and this Addendum and the borrowings made hereunder are subject in
all respects to the terms and provisions of the Credit Agreement except to the
extent that the terms and provisions of the Credit Agreement are modified by
this Addendum.

     
Type of Facility (the “Facility”):
  Revolving credit facility
 
   
Additional Alternate Currency:
  ________________(or “_________”)

     
Facility maximum borrowing amount: _________________
(the “Maximum Aggregate Alternate Currency Amount”)
   
 
   
Alternate Currency Lenders and Commitments:
  See Schedule 1
 
   
Termination Date of Facility:
  __________ (not later than the Facility
          Termination Date)

4. As used in this Addendum, the following terms shall have the meanings
specified below:

   
“Alternate Currency Loan” shall mean any extension of credit, denominated in
______________ (or “__________”), made to the Subsidiary pursuant to
Section 2.1(b) of the Credit Agreement and this Addendum. An Alternate Currency
Loan shall bear interest at the rate per annum which is the sum of the (i) the
quotient of (a) Eurocurrency Reference Rate on the Quotation Date thereof, or at
such other rate as may be specified in Schedule 2 and (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to the relevant Interest Period,
plus (ii) the Applicable Margin, plus (iii) for Loans booked in Pounds Sterling,
the Associated Costs Rate.

 

 



--------------------------------------------------------------------------------



 



     

5. Any modifications to the Interest Payment Dates, Interest Periods, interest
rates and any other special provisions applicable to Alternate Currency Loans
under this Addendum are set forth on Schedule 2. If Schedule 2 states “None”
with respect to any item listed thereon, then the corresponding provisions of
the Credit Agreement, without modification, shall govern this Addendum and the
Alternate Currency Loans made pursuant to this Addendum.
6. Any special borrowing procedures or funding arrangements for Alternate
Currency Loans under this Addendum, any provisions for the issuance of
promissory notes to evidence the Alternate Currency Loans made hereunder and any
additional information requirements applicable to Alternate Currency Loans under
this Addendum are set forth on Schedule 3. If no such special procedures,
funding arrangements, provisions or additional requirements are set forth on
Schedule 3, then the corresponding procedures, funding arrangements, provisions
and information requirements set forth in the Credit Agreement shall govern this
Addendum.
7. The Subsidiary may permanently reduce the Alternate Currency Commitments
under this Addendum in whole, or in part ratably among the Alternate Currency
Lenders, in an aggregate minimum amounts of _____________ and integral multiples
of ______________ in excess thereof upon at least three (3) Business Days’
written notice to the Agent, which notice shall be given not later than
10:00 a.m. (Chicago time) and shall specify the amount of such reduction;
provided, however, that the amount of the Alternate Currency Commitments may not
be reduced below the aggregate principal amount of the outstanding Alternate
Currency Loans with respect thereto. Any reduction in the Alternate Currency
Commitments shall be an automatic reduction of the Maximum Aggregate Alternate
Currency Amount. Any such reduction shall be allocated pro rata among all the
Alternate Currency Lenders party to this Addendum by reference to their
Alternate Currency Shares.
8. (a) This Addendum (including the Schedules hereto) may not be amended without
the prior written consent of the Agent and Alternate Currency Lenders
representing not less than 51% of the Alternate Currency Shares hereunder, but
subject to the provisions of Section 8.2 of the Credit Agreement as applied to
the Alternate Currency Lenders as to matters related to this Addendum; provided,
however, that this Section 8 shall not restrict assignments pursuant to
Section 9.
(b) This Addendum may not be terminated without the prior written consent of
each Alternate Currency Lender party hereto unless there are no Alternate
Currency Loans outstanding hereunder, in which case no such consent shall be
required; provided, however that this Addendum shall terminate on the date that
the Credit Agreement terminates in accordance with its terms.
9. Section 13.3 of the Credit Agreement shall apply to assignments by Alternate
Currency Lenders of obligations, Commitments and Loans hereunder; provided,
however, that an Alternate Currency Lender may not assign any obligations,
Commitments or rights hereunder to any Person who is not (or does not
simultaneously become) a Lender under the Credit Agreement.
10. Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

2 



--------------------------------------------------------------------------------



 



           
 
  (a)   if to the Subsidiary under this Addendum, to it at:  
 
         
 
         
 
      Attention:                                                       
 
      Title:                                                                
 
      Telephone:                                                    
 
      Facsimile:                                                         
 
  (b)   if to the Agent, to it at:    
 
      JPMorgan Chase Bank, N.A.    
 
         
 
         
 
      Attention:                                                       
 
      Title:                                                                
 
      Telephone:                                                    
 
      Facsimile:                                                       

in any case with a copy to the Agent at its address or telecopy number
referenced in Section 14.1 of the Credit Agreement, and
(c) if to an Alternate Currency Lender, to it at its address (or telecopy
number) set forth in Schedule 1 or in the Assignment and Acceptance pursuant to
which such Alternate Currency Lender became a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.
11. Each Alternate Currency Lender agrees that if it shall, through the exercise
of a right of banker’s lien, setoff or counterclaim, or pursuant to a secured
claim under Section 506 of Title II of the United States Code or any other
security or interest arising from, or in lieu of, such secured claim, received
by such Alternate Currency Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by similar means, obtain payment (voluntary
or involuntary) of any Alternate Currency Loan or Loans as a result of which the
unpaid principal portion of the Alternate Currency Loans of such Alternate
Currency Lender shall be proportionately less than the unpaid principal portion
of the Alternate Currency Loans of any other Alternate Currency Lender it shall
be deemed simultaneously to have purchased from such other Alternate Currency
Lender at face value, and shall promptly pay to such other Alternate Currency
Lender the purchase price for, a participation in the Alternate Currency Loans
of such other Alternate Currency Lender, so that the aggregate unpaid principal
amount of the Alternate Currency Loans and participations in the Alternate
Currency Loans held by each Alternate Currency Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Alternate Currency
Loans then outstanding as the principal amount of its Alternate Currency Loans
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Alternate Currency Loans outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 11 and the payment giving rise thereto shall thereafter
be recovered, such purchase or purchases or adjustments shall be rescinded to
the extent of such recovery and the purchase price or prices or adjustment
restored without interest. Each Borrower party to this Addendum expressly
consents to the foregoing arrangements and agrees that any Alternate Currency
Lender holding a participation in an Alternate Currency Loan deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim. With respect to any and all moneys owing by such Subsidiary to
such Alternate Currency Lender by reason thereof as fully as if such Alternate
Currency Lender had made an Alternate Currency Loan directly to such Borrower in
the amount of such participation.

 

3



--------------------------------------------------------------------------------



 



12. THE AGENT ACCEPTS THIS ADDENDUM, ON BEHALF OF ITSELF AND THE LENDERS, AT
DETROIT, MICHIGAN BY ACKNOWLEDGING AND AGREEING TO IT THERE. THIS ADDENDUM SHALL
BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF MICHIGAN.
WITHOUT LIMITING THE FOREGOING, ANY DISPUTE BETWEEN THE COMPANY OR THE
SUBSIDIARY OR ANY GUARANTOR AND THE AGENT OR ANY ALTERNATE CURRENCY LENDER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS ADDENDUM OR ANY OF THE OTHER
LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF MICHIGAN.
13. JPMorgan Chase Bank, N.A. designates
                                         as its agent and as its Applicable
Lending Installation to perform its functions under this Addendum as Agent, and
it is acknowledged and agreed that                                              
and such Lending Installation have all of the rights, indemnifications,
exculpations and other applicable terms and provisions as provided to the Agent
under the Credit Agreement.
14. The Company and the Subsidiary each hereby represent and warrant that the
Facility complies in all respects with the requirements of the Credit Agreement
and, except to extent expressly provided herein to the contrary, the Facility
shall be subject to the applicable provisions of the Credit Agreement.
15. The Company and the Subsidiary have executed the Joinder Agreement in the
form attached hereto as Schedule 4.
16. The Company and the Subsidiary hereby agree to be bound by all of the
applicable terms and provisions of this Addendum, and ratify and confirm the
Credit Agreement and all other Loan Documents.

 

4



--------------------------------------------------------------------------------



 



            KELLY SERVICES, INC.
      By:         Name:        Title:           [SUBSIDIARY]
      By:         Name:           Title:          

            Accepted and agreed to by:
JPMORGAN CHASE BANK, N.A., as Agent
      By:         Name:           Title:             [Alternate Currency
Lenders]    

 

5



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
TO
ALTERNATE CURRENCY ADDENDUM
FOR                                         

      Name of Alternate Currency Lender   Alternate Currency Commitment of Such
Lender
 
   

 

6



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
ALTERNATE CURRENCY ADDENDUM
FOR                                         
MODIFICATIONS

1.  
Business Day Definition:
     
“Business Day” shall mean a day (other than a Saturday or Sunday) on which banks
are open for the full range of banking business in [insert local jurisdiction].
  2.  
Interest Payment Dates: None
  3.  
Interest Periods: None
  4.  
Interest Rates: None
  5.  
Modifications to Interest Period Selection/Conversion: None
  6.  
Other:
     
Termination Date for Addendum: _____ (not later than the Facility Termination
Date)
     
Maximum Number of Interest Periods: _______________P (_____)
  7.  
Condition Precedent to Initial Alternate Currency Loan: Prior to the initial
Alternate Currency Loan under this Addendum, the Subsidiary shall provide the
Agent with a copy of the Subsidiary’s authorized signatory list, a certified
copy of the board minutes authorizing the Subsidiary and the signatory to enter
into this Addendum and all transactions related hereto and such other
information as reasonably requested by the Agent related to such matters.

 

7



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO
ALTERNATE CURRENCY ADDENDUM
FOR                                         
OTHER PROVISIONS

1.  
Borrowing Procedures: Notice of Borrowing shall be given by the Subsidiary not
later than 10:00 a.m. (                     time) three Business Days prior to
the date of the proposed borrowing of any Alternate Currency Loan.
  2.  
Funding Arrangement:
     
Minimum amounts/increments for Alternate Currency Loans, repayments and
prepayments: Minimum amount of                      with increments of
                     (such minimum amounts to be negotiated between the
Subsidiary and the Alternate Currency Lenders provided that such amounts shall
not be greater than the minimum amounts set forth in Section 2.3(b) of the
Credit Agreement).
  3.  
Promissory Notes: None required.
  4.  
Information Requirements: None.

 

8



--------------------------------------------------------------------------------



 



SCHEDULE 4
TO
ALTERNATE CURRENCY ADDENDUM
FOR THE                      BORROWING SUBSIDIARY
JOINDER AGREEMENT
[See Exhibit B to Credit Agreement]

 

9



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a)
COMMITMENTS

                  COMMITMENTS                     Lender   Commitment     Pro
Rata Share  
JPMorgan Chase Bank, N.A.
  $ 25,000,000       16.6667 %
PNC Bank, National Association
  $ 20,000,000       13.3333 %
U.S. Bank National Association
  $ 20,000,000       13.3333 %
Comerica Bank
  $ 17,000,000       11.3333 %
The Huntington National Bank
  $ 17,000,000       11.3333 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 17,000,000       11.3333 %
Royal Bank of Canada
  $ 12,500,000       8.3334 %
Bank of America, N.A.
  $ 12,500,000       8.3334 %
UniCredit Bank AG, New York Branch
  $ 9,000,000       6.0000 %
 
           
Aggregate Commitments
  $ 150,000,000       100 %
 
           

 





--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a) (CONT’D.)
COMMITMENTS

                  REVOLVING CREDIT COMMITMENTS  
 
            Lender   Revolving Credit
Commitment     Pro Rata Share  
JPMorgan Chase Bank, N.A.
  $ 25,000,000       16.6667 %
PNC Bank, National Association
  $ 20,000,000       13.3333 %
U.S. Bank National Association
  $ 20,000,000       13.3333 %
Comerica Bank
  $ 17,000,000       11.3333 %
The Huntington National Bank
  $ 17,000,000       11.3333 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 17,000,000       11.3333 %
Royal Bank of Canada
  $ 12,500,000       8.3334 %
Bank of America, N.A.
  $ 12,500,000       8.3334 %
UniCredit Bank AG, New York Branch
  $ 9,000,000       6.0000 %
 
           
Aggregate Revolving Credit Commitments
  $ 150,000,000       100 %
 
           
 
               

 

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a) (CONT’D.)
COMMITMENTS

                  ALTERNATE CURRENCY COMMITMENTS
 
                    Alternate Currency     Pro Rata Lender   Currency  
Commitment     Share
 
      $ 0      

March 31, 2011

 

3



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Existing Facility LCs
None
March 31, 2011

 





--------------------------------------------------------------------------------



 



Schedule 1.1(c)
Foreign Subsidiary Borrowers
None
March 31, 2011

 





--------------------------------------------------------------------------------



 



Schedule 1.1(d)
Inactive Subsidiaries
Kelly Management Services, Inc., a Delaware corporation
KellySelect, Inc., a Delaware corporation
KellyGuard Security Services, Inc., a Michigan corporation
March 31, 2011

 





--------------------------------------------------------------------------------



 



SCHEDULE 2.16
SWING LINE LOAN NOTICE
Same Day Notice
United States Dollars
Pounds Sterling
Euro
Canadian Dollars
One Day Notice
Australian Dollars
Japanese Yen
Swiss Francs
Danish Krona
Norwegian Krona
Swedish Krona
New Zealand Dollars

 

